Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

between

 

CYBEX INTERNATIONAL, INC., as Borrower

 

and

 

GMAC COMMERCIAL FINANCE LLC, as Lender

 

Dated as of July 13, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT is made as of July 13, 2004, by and between CYBEX
INTERNATIONAL, INC., a New York corporation (the “Borrower”), having its chief
executive office at 10 Trotter Drive, Medway, Massachusetts 11779 and GMAC
COMMERCIAL FINANCE LLC (the “Lender”), having an office at 210 Interstate North
Parkway, Suite 315, Atlanta, Georgia 30339.

 

SECTION I

DEFINITIONS

 

1.1 Definitions. All capitalized terms used in this Agreement shall have the
meanings assigned to them below:

 

Acquisition. Any transaction pursuant to which the Borrower or any of its
Subsidiaries (a) acquires any equity securities (or warrants, options or other
rights to acquire such securities) of any Entity other than the Borrower or any
Entity which is not then a Subsidiary of the Borrower, pursuant to a
solicitation of tenders therefor, or in one or more negotiated block, market or
other transactions not involving a tender offer, or a combination of any of the
foregoing, or (b) makes any Entity a Subsidiary of the Borrower, or causes any
such Entity to be merged into the Borrower or any of its Subsidiaries, in any
case pursuant to a merger, purchase of assets or any reorganization providing
for the delivery or issuance to the holders of such Entity’s then outstanding
securities, in exchange for such securities, cash or securities of the Borrower
or any of its Subsidiaries, or a combination thereof, or (c) purchases all or
substantially all of the business or assets of any Entity.

 

Affiliate. With respect to any Person, any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person. For purposes of this definition, “control” when used with
respect to any specified Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

Agreement. This Agreement, as the same maybe supplemented or amended from time
to time.

 

Beneficial Ownership. Beneficial ownership as determined in accordance with Rule
13d-3 of the Securities and Exchange Commission under the Exchange Act, as in
effect on the date hereof.

 

Borrower. See Preamble.

 

Business Day. As defined in each Note.

 

Capital Assets. Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.



--------------------------------------------------------------------------------

Capital Expenditures. For any period the aggregate of all expenditures of the
Borrower during such period that, in conformity with GAAP, are required to be
included in or reflected by the property, plant or equipment or similar fixed
asset account reflected in the balance sheet of the Borrower.

 

Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in an Entity (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

 

Change of Control. The occurrence of any of the following:

 

(a) any Person or two or more Persons acting in concert shall have acquired
Beneficial Ownership, directly or indirectly, through a purchase, merger or
other transaction or series of transactions or otherwise, of a number of shares
of (i) common stock of the Borrower or (ii) Voting Stock of the Borrower, which
in either case exceeds the number of such shares then beneficially owned by UM
Holdings, Ltd. and its Affiliates; or

 

(b) during any period of twelve (12) consecutive calendar months, individuals
who were either (i) directors of the Borrower on the first day of such period,
or (ii) appointed or nominated for election to the board of directors by a
majority of the individuals who were members of the board of directors on the
first day of such period, shall cease to constitute a majority of the board of
directors.

 

Code. The Internal Revenue Code of 1986 and the rules and regulations
thereunder, collectively, as the same may from time to time be supplemented or
amended and remain in effect.

 

Collateral. All property, real or personal, in which Lender is granted a lien,
or security interest, or in which title or security title is granted to or for
the benefit of the Lender as security for the Obligations pursuant to the
Security Documents.

 

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.

 

Controlled Group. All trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.



--------------------------------------------------------------------------------

Default. An Event of Default or event or condition that, but for the requirement
that time elapse or notice be given, or both, would constitute an Event of
Default.

 

EBITDA. In any period, all earnings of the Borrower for said period before all
interest and tax obligations of the Borrower for said period and all
depreciation and amortization expense for said period, determined in accordance
with GAAP on a consistent basis with the latest audited financial statements of
the Borrower, but excluding the effect of extraordinary or non-reoccurring gains
or losses for such period.

 

Encumbrances. See Section 6.1.

 

Entity. Any corporation, limited liability company, partnership, limited
liability partnership, trust, other unincorporated association, business, or
other legal entity, and any Governmental Authority.

 

Equipment. All present and hereafter acquired equipment (as defined in the UCC)
including, without limitation, all machinery, equipment, furnishings and
fixtures, and all additions, substitutions and replacements thereof, wherever
located, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto and all proceeds thereof of
whatever sort.

 

ERISA. The Employee Retirement Income Security Act of 1974 and the rules and
regulations thereunder, collectively, as the same may from time to time be
supplemented or amended and remain in effect.

 

Event of Default. Any event described in Section 7.1.

 

Financial Covenants. The covenants set forth in Sections 5.9, and 5.10 herein.

 

Fixed Charge Coverage Ratio. For any Reference Period, the ratio of the
following for the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP: (a) EBITDA less non-financed Capital
Expenditure for such period, less, without duplication, losses incurred in
respect of Support Obligations during such period, to (b) Fixed Charges for such
period.

 

Fixed Charges. For any applicable twelve-month period of computation, the sum of
(a) interest expense paid or accrued in respect of any Indebtedness during such
period, without duplication, plus (b) taxes to the extent paid during or with
respect to such period plus (c) regularly scheduled payments of principal paid
on Indebtedness (excluding the Revolving Facility) during such period.

 

Funded Debt. As of any date, the Indebtedness of the Borrower and its
Subsidiaries for money borrowed from financial institutions.

 

GAAP. Those generally accepted accounting principles and practices which are
recognized as such by the American Institute of Certified Public Accountants
acting through its



--------------------------------------------------------------------------------

Accounting Principles Board or by the Financial Accounting Standards Board or
through other appropriate boards or committees thereof, as in effect on the date
hereof

 

Governmental Authority. Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator.

 

Government Lists. (i) the Specially Designated Nationals and Blocked Persons
Lists maintained by OFAC, (ii) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained pursuant to any of the Rules
and Regulations of OFAC, or (iii) any similar lists maintained by the United
States Department of State, the United States Department of Commerce or any
other governmental authority or pursuant to any Executive Order of the President
of the United States of America.

 

Guarantees. As applied to the Borrower and its Subsidiaries, all guarantees,
endorsements or other contingent or surety obligations with respect to
obligations of others whether or not reflected on the consolidated balance sheet
of the Borrower and its Subsidiaries, including any obligation to furnish funds,
directly or indirectly (whether by virtue of partnership arrangements, by
agreement to keep-well or otherwise), through the purchase of goods, supplies or
services, or by way of stock purchase, capital contribution, advance or loan, or
to enter into a contract for any of the foregoing, for the purpose of payment of
obligations of any other person or entity.

 

Indebtedness. As applied to the Borrower and its Subsidiaries, (i) all
obligations for borrowed money or other extensions of credit whether or not
secured or unsecured, absolute or contingent, including, without limitation,
unmatured reimbursement obligations with respect to letters of credit or
guarantees issued for the account of or on behalf of the Borrower and its
Subsidiaries and all obligations representing the deferred purchase price of
property, other than accounts payable arising in the ordinary course of
business, (ii) all obligations evidenced by bonds, notes, debentures or other
similar instruments, (iii) all obligations secured by any mortgage, pledge,
security interest or other lien on property owned or acquired by the Borrower or
any of its Subsidiaries whether or not the obligations secured thereby shall
have been assumed, (iv) that portion of all obligations arising under
Capitalized Leases that is required to be capitalized on the consolidated
balance sheet of the Borrower and its Subsidiaries, (v) all Guarantees, and (vi)
all obligations that are immediately due and payable out of the proceeds of or
production from property now or hereafter owned or acquired by the Borrower or
any of its Subsidiaries.

 

Lender. See Preamble.

 

Leverage Ratio. For any Reference Period, the ratio of Funded Debt to EBITDA.

 

Loan Documents. This Agreement, each Note, the Security Documents, and each
other document executed and delivered by Borrower to Lender in connection with
the Loans.

 

Loans. See Section 2.1.



--------------------------------------------------------------------------------

Note. Each promissory note of the Borrower, substantially in the form of Exhibit
A-1 and Exhibit A-2 hereto, evidencing the obligation of the Borrower to the
Lender to repay a Loan.

 

Obligations. Any and all obligations of the Borrower to the Lender of every kind
and description, direct or indirect, absolute or contingent, primary or
secondary, due or to become due, now existing or hereafter arising, regardless
of how they arise or by what agreement or instrument, if any, and including
obligations to perform acts and refrain from taking action as well as
obligations to pay money.

 

OFAC. The United States Office of Foreign Assets Control.

 

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, as the same may be amended from time to time, and corresponding provisions
of future laws.

 

Patriot Act Offense. Any violation of the criminal laws of the United States of
America or of any of the several states, or that would be a criminal violation
if committed within the jurisdiction of the United States of America or any of
the several states, relating to terrorism or the laundering of monetary
instruments, including any offense under (a) the criminal laws against
terrorism; (b) the criminal laws against money laundering, (c) the Bank Secrecy
Act, as amended, (d) the Money Laundering Control Act of 1986, as amended, or
(e) the Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

 

PBGC. The Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.

 

Permitted Exceptions. (a) the liens existing on the date hereof set forth on
Exhibit G hereof; (b) Purchase Money Liens; (c) statutory liens of landlords and
liens of carriers, warehousemen, mechanics, materialmen and other like liens
imposed bylaw, created in the ordinary course of business and for amounts not
yet due (or which are being contested in good faith, by appropriate proceedings
or other appropriate actions which are sufficient to prevent imminent
foreclosure of such liens) and with respect to which adequate reserves or other
appropriate provisions are being maintained by the Borrower in accordance with
GAAP; (d) deposits made (and the liens thereon) in the ordinary course of
business of the Borrower (including, without limitation, security deposits for
leases, indemnity bonds, surety bonds and appeal bonds) in connection with
workers’ compensation, unemployment insurance and other types of social security
benefits or to secure the performance of tenders, bids, contracts (other than
for the repayment or guarantee of borrowed money or purchase money obligations),
statutory obligations and other similar obligations arising as a result of
progress payments under government contracts; (e) easements (including, without
limitation, reciprocal easement agreements and utility agreements),
encroachments, minor defects or irregularities in title, variation and other
restrictions, charges or encumbrances (whether or not recorded) affecting the
Property (as such tennis defined in the Security Instrument), if applicable, and
which in the aggregate (A) do not materially interfere with the occupation, use
or enjoyment by the Borrower



--------------------------------------------------------------------------------

in its business of the Property so encumbered and (B) in the reasonable business
judgment of Lender, do not materially and adversely affect the value of such
Property; and (f) liens granted to Lender by the Borrower; (g) tax liens which
are not yet due and payable or which are being diligently contested in good
faith by the Borrower by appropriate proceedings, and which liens are not (x)
filed on any public records, (y) senior to the liens of Lender, or (z) for Taxes
due the United States of America or any state thereof having similar priority
statutes; (h) liens and encumbrances and other title exceptions noted on the
title insurance policies for the Property delivered to and accepted by Lender on
the date hereof; and (i) liens securing Capitalized Leases, provided that (A)
each lien securing such Capitalized Leases shall attach only to the property
being leased, (B) a description of the assets being leased is furnished to
Lender, and (C) the debt incurred in connection with such Capitalized Leases
shall not exceed, in the aggregate, $1,000,000.00 in any calendar year.

 

Person. Any individual or Entity.

 

Plan. At any time, an employee pension or other benefit plan that is subject to
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or any member of the
Controlled Group for employees of the Borrower or any member of the Controlled
Group or (ii) if such Plan is established, maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which the Borrower or any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five Plan years made contributions.

 

Purchase Money Liens. Liens on any item of Equipment acquired after the date of
this Agreement provided that (a) each such lien shall attach only to the
property to be acquired, (b) a description of the Equipment so acquired is
furnished to Lender, and (c) the debt incurred in connection with such
acquisitions shall not exceed, in the aggregate, $300,000.00 in any calendar
year.

 

Real Property Security Instrument. Each mortgage, deed of trust, or deed to
secure debt, as the case may be, made by Borrower for the benefit of Lender,
substantially in the form of Exhibit B-I and Exhibit B-2 hereto.

 

Reference Period. As of any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrower and its Subsidiaries ending on such
date, or if such date is not a fiscal quarter end date, the period of four (4)
consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).

 

Revolving Facility. The loan facility established pursuant to that certain
Financing Agreement dated as of July 16, 2003 by and between The CIT
Group/Business Credit, Inc., and Borrower, and any modification, extension,
refinancing or replacement of said loan facility.

 

Security Documents. Each Real Property Security Instrument.

 

Subsidiary. Any Entity of which 50% or more of the ordinary Voting Power for the
election of a majority of the members of the board of directors or other
governing body of such



--------------------------------------------------------------------------------

Entity is held or controlled by the Borrower or a Subsidiary of the Borrower; or
any other such Entity the management of which is directly or indirectly
controlled by the Borrower or a Subsidiary of the Borrower through the exercise
of Voting Power or otherwise; or any joint venture, whether incorporated or not,
in which the Borrower has a 50% ownership interest.

 

Support Obligations. All recourse Indebtedness with respect to leases and third
party financing arrangements pertaining to the Borrower’s products and related
matters.

 

Taxes. All federal, state, municipal and other governmental taxes, levies,
charges, claims and assessments which are or may be due by the Borrower with
respect to its business, operations, Collateral or otherwise.

 

UCC. The Uniform Commercial Code as in effect from time to time in the state of
New York.

 

Voting Power. means, with respect to any Voting Stock of any Entity at any time,
the number of votes entitled to vote generally in the election of directors of
such Entity that are attributable to such Voting Stock at such time divided by
the number of votes entitled to vote generally in the election of directors of
such Entity that are attributable to all shares of Capital Stock of such Entity
(including such Voting Stock) at such time.

 

Voting Stock. Capital Stock issued by a corporation, or equivalent interests in
any other Entity, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Entity, even if the right so to vote has
been suspended by the happening of such a contingency.

 

1.2 Accounting Terms. All terms of an accounting character shall have the
meanings assigned thereto by GAAP applied on a basis consistent with the
financial statements referred to in Section 4.6 of this Agreement, modified to
the extent, but only to the extent, that such meanings are specifically modified
herein.

 

SECTION II

DESCRIPTION OF CREDIT

 

2.1 The Loans. Subject to the terms and conditions hereof, the Lender will make
loans to Borrower in the amounts and on the terms set forth in the Notes (the
“Loans”).

 

2.2 The Notes. The Loans shall be evidenced by and payable in accordance with
the terms of the Notes. The Notes shall be dated the date hereof and shall have
the blanks therein appropriately completed.

 

SECTION III

CONDITIONS OF LOANS

 

3.1 Conditions Precedent to Loans. The obligation of the Lender to make the
Loans is subject to the condition precedent that the Lender shall have received,
in form and substance satisfactory to the Lender and its counsel, the following:

 

(a) this Agreement, the Notes, the Security Documents and the other Loan
Documents, duly executed by the Borrower;



--------------------------------------------------------------------------------

(b) a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Borrower with respect to resolutions of the Board of Directors
(or equivalent governing body) authorizing the execution and delivery of this
Agreement, the Notes, the Security Documents and the other Loan Documents and
identifying the officer(s) authorized to execute, deliver and take all other
actions required under this Agreement, and providing specimen signatures of such
officers;

 

(c) the certificate of incorporation, articles of organization, or other
substantially similar formative documents of the Borrower and all amendments and
supplements thereto, filed in the office of the Secretary of State of New York,
each certified by said Secretary of State as being a true and correct copy
thereof;

 

(d) the bylaws, operating agreement, or other substantially similar governance
document of the Borrower and all amendments and supplements thereto, certified
by the Secretary or an Assistant Secretary (or equivalent officer) as being a
true and correct copy thereof;

 

(e) a certificate of the Secretary of State of New York, as to the Borrower’s
legal existence and good standing in such state and listing all documents on
file in the office of said Secretary of State and a certificate of the Secretary
of State of each of Massachusetts and Minnesota with respect to the
qualification and good standing of Borrower as a foreign corporation in such
state;

 

(f) documentary evidence acceptable to Lender as to the tax good standing of
Borrower as a corporation in New York and as a foreign corporation in each of
Massachusetts and Minnesota;

 

(g) opinions of counsel addressed to Lender from counsel to the Borrower,
substantially in the form of Exhibit F hereto;

 

(h) appraisals of the Collateral;

 

(i) documentary evidence of compliance by the Collateral with all zoning,
environmental and other applicable laws, such evidence shall include, without
limitation, a recent environmental audit of the property encumbered by the Real
Property Security Instruments;

 

(j) documentary evidence of the insurance coverage required pursuant to the Loan
Documents;

 

(k) lien searches deemed appropriate by Lender’s counsel;



--------------------------------------------------------------------------------

(l) proforma title policies insuring the liens of the Real Property Security
Instruments together with escrow instructions binding the title insurer to issue
a title insurance policy in such form;

 

(m) surveys of the property encumbered by the Real Property Security
Instruments;

 

(n) such other documents, and completion of such other matters, as counsel for
the Lender may deem necessary or appropriate;

 

(o) payment of an administrative fee equal to one percent (1.00%) of the
aggregate principal amount of the Loans; and

 

(p) payment of all expenses incurred by Lender in connection with the closing of
the Loans (the $100,000.00 deposit heretofore made by Borrower to Lender shall
be applied towards such expenses).

 

SECTION IV

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lender to enter into this Agreement and to make Loans
hereunder, the Borrower represents and warrants to the Lender that:

 

4.1 Organization and Qualification. Each of the Borrower and its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (b) has all requisite power to own its
property and conduct its business as now conducted and as presently contemplated
and (c) is duly qualified and in good standing and is duly authorized to do
business in each jurisdiction where the nature of its properties or business
requires such qualification, except where the failure to be so qualified does
not have a material adverse effect on the properties or business of the Borrower
and its Subsidiaries taken as a whole.

 

4.2 Authority. The execution, delivery and performance of this Agreement, the
Note, the Security Documents, and the other Loan Documents and the transactions
contemplated hereby are within the power and authority of the Borrower and have
been authorized by all necessary corporate proceedings, and do not and will not
(a) require any consent or approval of the stockholders, members, or other
holders of Capital Stock of the Borrower, (b) contravene any provision of the
charter documents or by-laws of the Borrower or any law, rule or regulation
applicable to the Borrower, (c) contravene any provision of; or constitute an
event of default or event that, but for the requirement that time elapse or
notice be given, or both, would constitute an event of default under, any other
agreement, instrument, order or undertaking binding on the Borrower, or (d)
result in or require the imposition of any Encumbrance on any of the properties,
assets or rights of the Borrower except for the Encumbrances in favor of Lender
created by the Security Documents.

 

4.3 Valid Obligations. This Agreement, the Note, the Security Documents, and the
other Loan Documents and all of their respective terms and provisions are the
legal, valid and



--------------------------------------------------------------------------------

binding obligations of the Borrower, enforceable in accordance with their
respective terms except as limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting the enforcement of creditors’ rights
generally, and except as the remedy of specific performance or of injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

4.4 Consents or Approvals. The execution, delivery and performance of this
Agreement, the Note, the Security Documents, and the other Loan Documents and
the transactions contemplated herein do not require any approval or consent of,
or filing or registration with, any governmental or other agency or authority,
or any other party (except for the filing of UCC-l financing statements and the
recording of the Security Documents).

 

4.5 Title to Properties; Absence of Encumbrances. Each of the Borrower and its
Subsidiaries has good and marketable title to all of the properties, assets and
rights of every name and nature now purported to be owned by it, including,
without limitation, such properties, assets and rights as are reflected in the
financial statements referred to in Section 4.6 (except such properties, assets
or rights as have been disposed of in the ordinary course of business since the
date thereof), free from all defects of title that might materially adversely
affect such properties, assets or rights, taken as a whole. The Collateral is
free from all Encumbrances other than Permitted Exceptions.

 

4.6 Financial Statements. The Borrower has furnished the Lender its consolidated
balance sheet as of December 31, 2003 and its consolidated statements of
operations, changes in stockholders’ equity and cash flow for the fiscal year
then ended, and related footnotes, audited and certified by KPMG LLP. The
Borrower has also furnished the Lender its consolidated balance sheet as of
March 27, 2004 and its consolidated statement of operations for the fiscal
period then ended, certified by the principal financial officer of the Borrower
but subject, however, to normal, recurring year-end adjustments that shall not
in the aggregate be material in amount. All such financial statements were
prepared in accordance with GAAP applied on a consistent basis throughout the
periods specified and present fairly in all material respects the financial
position of the Borrower and its Subsidiaries as of such dates and the results
of the operations of the Borrower and its Subsidiaries for such periods. Except
as otherwise disclosed to Lender in writing, there are no liabilities,
contingent or otherwise, not disclosed in such financial statements or the notes
thereto that involve a material amount.

 

4.7 Changes. Since the date of the most recent financial statements referred to
in Section 4.6, there have been no changes in the assets, liabilities, financial
condition, business or prospects of the Borrower or any of its Subsidiaries
other than changes in the ordinary course of business, the effect of which has
not, in the aggregate, been materially adverse.

 

4.8 Defaults. As of the date of this Agreement, no Default or Event of Default
exists.

 

4.9 Taxes. The Borrower and each Subsidiary have filed all federal, state and
other tax returns required to be filed, and all taxes, assessments and other
governmental charges due from the Borrower and each Subsidiary have been fully
paid. The Borrower and each Subsidiary have established on their books reserves
adequate for the payment of all federal, state and other tax liabilities.



--------------------------------------------------------------------------------

4.10 Litigation. Except as set forth on Exhibit C hereto, there is no
litigation, arbitration, proceeding or investigation pending, or, to the
knowledge of the Borrower’s or any Subsidiary’s officers, threatened, against
the Borrower or any Subsidiary that, if adversely determined, could result in a
material judgment not fully covered by insurance, could result in a forfeiture
of all or any substantial part of the property of the Borrower or its
Subsidiaries, or could otherwise have a material adverse effect on the assets,
business or prospects of the Borrower or any Subsidiary.

 

4.11 Use of Proceeds. No portion of any Loan is to be used for the “purpose of
purchasing or carrying” any “margin stock” as such terms are used in Regulations
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. 221
and 224, as amended. The proceeds of the Loans shall be used solely for the
legal purposes set forth in Borrower’s application to Lender for the Loans.

 

4.12 Subsidiaries. As of the date of this Agreement, all the Subsidiaries of the
Borrower are listed on Exhibit D hereto. The Borrower or a Subsidiary of the
Borrower is the owner, free and clear of all liens and encumbrances, of all of
the issued and outstanding Capital Stock of each Subsidiary. All shares of such
Capital Stock have been validly issued and are fully paid and nonassessable, and
no rights to subscribe to any additional shares have been granted, and no
options, warrants or similar rights are outstanding.

 

4.13 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
subject to regulation under the Investment Company Act of 1940, as amended.

 

4.14 Compliance with ERISA. The Borrower and each member of the Controlled Group
have fulfilled their obligations under the minimum funding standards of ERISA
and the Code with respect to each Plan and are in compliance in all material
respects with the applicable provisions of ERISA and the Code, and have not
incurred any liability to the PBGC or a Plan under Title IV of ERISA; and no
“prohibited transaction” or “reportable event” (as such terms are defined in
ERISA) has occurred with respect to any Plan.

 

4.15 Burdensome Obligations. Neither the Borrower nor any of its Subsidiaries is
a party to or bound by any franchise, agreement, deed, lease or other
instrument, or subject to any charter, by-law or other restriction which is so
unusual or burdensome that it may materially and adversely affect or impair the
business or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole. The Borrower does not presently anticipate that
future expenditures needed to meet the provisions of federal or state statutes,
orders, rules or regulations will be so burdensome as to affect or impair in a
materially adverse manner the business or condition, financial or otherwise of
the Borrower and its Subsidiaries taken as a whole. Neither the Borrower nor any
of its Subsidiaries has any obligation of any kind (whether fixed, accrued,
contingent, unmatured or otherwise) which may have a material adverse effect on
the business or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole.



--------------------------------------------------------------------------------

4.16 Labor Matters. Neither the Borrower nor any of its Subsidiaries has
experienced any strike, labor dispute, slowdown or work stoppage due to labor
disagreements which would have a materially adverse effect on the Borrower’s and
its Subsidiary’s business or condition taken as a whole, financial or otherwise,
and, to the best knowledge of the Borrower, there is no such strike, dispute,
slowdown or work stoppage threatened against the Borrower or any of its
Subsidiaries.

 

4.17 Intellectual Property. Borrower has sufficient rights to, and does not
infringe upon the rights of any other Person with respect to, sufficient
patents, copyrights, trademarks, and licenses for such intellectual property as
is necessary to carry on its business operations and own, lease and use its
assets.

 

4.18 Solvency. Borrower is and shall at closing be solvent and able to pay its
debts as they become due and possesses and shall possess sufficient capital to
operate its business and own its assets. Borrower shall not be rendered
insolvent by the execution, delivery and performance of its obligations under
this Agreement and the other Loan Documents nor by the completion of the
transactions contemplated thereby.

 

4.19 Security Interest. Upon the proper filing of the Real Property Security
Jnstruments with the appropriate county recorder’s offices and the proper filing
of financing statements in the appropriate secretary of states’ offices (which
proper filing shall include, without limitation, the payment of all required
filing fees and recording taxes), the security interest created in favor of the
Lender under the Security Documents shall constitute a first priority perfected
security interest in the Collateral referred to therein subject to no other
security interest of any other Person except for Permitted Exceptions.

 

4.20 Perfection Certificate. All information set forth on the certificate
entitled “Perfection Certificate” (the “Perfection Certificate”), if such
certificate has been requested by the Lender, pertaining to the Borrower is
accurate and complete, and there has been no change in any of such information
since the date on which the Perfection Certificate was signed by the Borrower.

 

4.21 Patriot Act Representations. Neither the Borrower nor any Affiliates of the
Borrower (a) is listed on any Government Lists, (b) is a person who has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (c) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense, or (d) is not
currently under investigation by any governmental authority for alleged criminal
activity.



--------------------------------------------------------------------------------

SECTION V

AFFIRMATIVE COVENANTS

 

So long as any Loan or other Obligation remains outstanding, the Borrower
covenants as follows:

 

5.1 Financial Statements and other Reporting Requirements. The Borrower shall
furnish to the Lender:

 

(a) as soon as practicable, but in any event not later than one hundred five
(105) days after the end of each fiscal year of the Borrower (provided, however,
that if such document is required to be delivered to the Securities and Exchange
Commission prior to such date such document shall be provided to Lender promptly
after delivery thereof to the Securities and Exchange Commission), the
consolidated balance sheet of the Borrowers and their Subsidiaries, and the
consolidating balance sheet of the Borrowers and their Subsidiaries each as at
the end of such year, and the related consolidated statement of income and
consolidated statement of cash flow and, upon the Lender’s request, the
consolidating statement of income and consolidating statement of cash flow for
such year, each setting forth in comparative form the figures for the previous
fiscal year, and all such consolidated and consolidating statements to be in
reasonable detail, prepared in accordance with GAAP, and certified (with respect
to the consolidated financial statements only) without qualification and without
an expression of uncertainty as to the ability of each of the Borrowers or any
of their Subsidiaries to continue as going concerns, by independent certified
public accountants satisfactory to the Lender (it being understood that to the
extent the Borrowers’ Form 10-K filed with the Securities and Exchange
Commission within such 105 day period contains all of the foregoing information,
the Borrowers’ providing a copy of such Form 10-K and any document incorporated
therein by reference to the Lender shall be sufficient);

 

(b) as soon as practicable, but in any event not later than sixty (60) days
after the end of each of the fiscal quarters of the Borrower (provided, however,
that if such document is required to be delivered to the Securities and Exchange
Commission prior to such date, such document shall be provided to Lender
promptly after delivery thereof to the Securities and Exchange Commission),
copies of the unaudited consolidated balance sheet of the Borrowers and their
Subsidiaries and, upon Lender’s request, the unaudited consolidating balance
sheet of the Borrowers and their Subsidiaries, each as at the end of such
quarter, and the related consolidated statement of income and consolidated
statement of cash flow and, upon the Lender’s request, consolidating statement
of income and cash flow for the portion of the Borrowers’ fiscal year then
elapsed, and including a comparison to the projections of the annual operating
budget of the Borrowers and their Subsidiaries all in reasonable detail and
prepared in accordance with GAAP (it being understood that to the extent the
Borrowers’ Form 10-Q filed with the Securities and Exchange Commission within
such 60 day period contains all of the foregoing information, the Borrowers’
providing a copy of such form I0-Q to the Lender shall be sufficient);

 

(c) concurrently with the delivery of each financial statement pursuant to
subsections (a) and (b) of this Section 5.1, a report in substantially the form
of Exhibit B hereto signed on behalf of the Borrower by its chief financial
officer;

 

(d) Intentionally deleted;

 

(e) promptly after the same are available, copies of all proxy statements,
financial statements and reports as the Borrower shall send to its stockholders
or as the Borrower may file



--------------------------------------------------------------------------------

with the Securities and Exchange Commission or any governmental authority at any
time having jurisdiction over the Borrower or its Subsidiaries;

 

(f) if and when the Borrower gives or is required to give notice to the PBGC of
any “Reportable Event” (as defined in Section 4043 of ERISA) with respect to any
Plan that might constitute grounds for a termination of such Plan under Title IV
of ERISA, or knows that any member of the Controlled Group or the plan
administrator of any Plan has given or is required to give notice of any such
Reportable Event, a copy of the notice of such Reportable Event given or
required to be given to the PBGC;

 

(g) immediately upon becoming aware of the existence of any condition or event
that constitutes a Default, written notice thereof specifying the nature and
duration thereof and the action being or proposed to be taken with respect
thereto;

 

(h) promptly upon becoming aware of any litigation or of any investigative
proceedings by a Governmental Authority commenced or threatened against the
Borrower or any of its Subsidiaries of which it has notice, the outcome of which
would or might have a materially adverse effect on the assets, business or
prospects of the Borrower or the Borrower and its Subsidiaries on a consolidated
basis, written notice thereof and the action being or proposed to be taken with
respect thereto;

 

(i) from time to time, such other financial data and information about the
Borrower or its Subsidiaries as the Lender may reasonably request.

 

5.2 Conduct of Business. Each of the Borrower and its Subsidiaries shall:

 

(a) duly observe and comply in all material respects with all applicable laws
and valid requirements of any Governmental Authorities relative to its
existence, rights and franchises, to the conduct of its business (including,
without limitation, all applicable provisions of the federal Fair Labor
Standards Act, as amended) and to its property and assets (including without
limitation all environmental laws and ERISA), and shall maintain and keep in
full force and effect all licenses and permits necessary in any material respect
to the proper conduct of its business, and preserve, protect, maintain and
defend all material trademarks, trade names, copyrights, patents, licenses, and
rights in any thereof, in each case free of any claims or infringements;

 

(b) maintain its existence; and

 

(c) remain engaged substantially in the business in which it is presently
engaged.

 

5.3 Maintenance and Insurance. Each of the Borrower and its Subsidiaries shall
maintain the Collateral and its other properties in good repair, working order
and condition as required for the normal conduct of its business. Each of the
Borrower and its Subsidiaries shall at all times maintain liability and casualty
insurance as required in accordance with the terms of the Security Documents.



--------------------------------------------------------------------------------

5.4 Taxes. The Borrower shall pay or cause to be paid all taxes, assessments or
governmental charges on or against it or any of its Subsidiaries or its or their
properties on or prior to the time when they become due; provided that this
covenant shall not apply to any tax, assessment or charge that is being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been established and are being maintained in accordance
with generally accepted accounting principles if no lien shall have been filed
to secure such tax, assessment or charges.

 

5.5 Inspection by the Lender. The Borrower shall permit the Lender or its
designees, at any reasonable time, and upon reasonable notice (or if a Default
shall have occurred and is continuing, at any time and without prior notice), to
(i) visit and inspect the properties of the Borrower and its Subsidiaries, (ii)
examine and make copies of and take abstracts from the books and records of the
Borrower and its Subsidiaries, and (iii) discuss the affairs, finances and
accounts of the Borrower and its Subsidiaries with their appropriate officers,
employees and accountants. In handling such information the Lender shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to subsections
5.1(a), (b), or (c) except that disclosure of such information may be made (i)
to the Subsidiaries or Affiliates of the Lender in connection with their present
or prospective business relations with the Borrower, (ii) to prospective
transferees or purchasers of an interest in the Loans, (iii) as required bylaw,
regulation, rule or order, subpoena, judicial order or similar order and (iv) as
may be required in connection with the examination, audit or similar
investigation of the Lender.

 

5.6 Maintenance of Books and Records. Borrower shall keep adequate books and
records of account, in which true and complete entries will be made reflecting
in all material respects all of its business and financial transactions, and
such entries will be made in accordance with GAAP consistently applied and
applicable law. Borrower shall maintain duplicate copies of all such books and
records (i) on-site at all times, and (ii) off-site updated on a monthly basis.

 

5.7 Further Assurances. At any time and from time to time the Borrower shall,
and shall cause each of its Subsidiaries to, execute and deliver such further
instruments and take such further action as may reasonably be requested by the
Lender to affect the purposes of this Agreement and the Notes.

 

5.8 Patriot Act Compliance. Borrower will use its good faith and commercially
reasonable efforts to comply with the Patriot Act and all applicable
requirements of governmental authorities having jurisdiction of the Borrower and
the Collateral, including those relating to money laundering and terrorism. The
Lender shall have the right to audit the Borrower’s compliance with the Patriot
Act and all applicable requirements of governmental authorities having
jurisdiction of the Borrower and the Collateral, including those relating to
money laundering and terrorism. In the event that the Borrower fails to comply
with the Patriot Act or any such requirements of governmental authorities, then
the Lender may, at its option, cause the Borrower to comply therewith and any
and all reasonable costs and expenses incurred by the Lender in connection
therewith shall be secured by the Security Documents and the other Loan
Documents and shall be immediately due and payable.



--------------------------------------------------------------------------------

5.9 Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio as determined for any Reference Period, to be less than 1.Ito 1.0
to June 30, 2005, and 1.2 to 1.0 thereafter.

 

5.10 Leverage Ratio. The Borrower will not permit the Leverage Ratio as
determined for any Reference Period, to be greater than 5.00 to 1.00.

 

SECTION VI

NEGATIVE COVENANTS

 

So long as any Loan or other Obligation remains outstanding, the Borrower
covenants as follows:

 

6.1 Encumbrances. Neither the Borrower nor any of its Subsidiaries shall create,
incur, assume or suffer to exist any mortgage, pledge, security interest, lien
or other charge or encumbrance, including the lien or retained security title of
a conditional vendor (“Encumbrances”), upon or with respect to any Collateral
except for Permitted Exceptions.

 

6.2 Name; Type of Organization; Merger; Consolidation; Acquisitions; Sale or
Lease of Assets. The Borrower shall not, without providing at least thirty (30)
days prior written notice to the Lender, change its name or place of business.
The Borrower shall not change its type of organization, jurisdiction of
organization or other legal structure. Neither the Borrower nor any of its
Subsidiaries shall sell, lease or otherwise dispose of any material portion of
their consolidated assets or properties other than in the ordinary course of
business, or liquidate, merge or consolidate into or with any other Person, or
make any Acquisition, unless (i) Borrower shall have provided Lender with prior
written notice and details concerning each such action, and (ii) no material
adverse change in the financial condition of Borrower would result from such
action; provided that any Subsidiary of the Borrower may merge or consolidate
into or with (x) the Borrower if no Default has occurred and is continuing or
would result from such merger and if the Borrower is the surviving company, or
(y) any other wholly-owned Subsidiary of the Borrower; and, provided further,
that the Borrower and its Subsidiaries may make Acquisitions so long as the
aggregate consideration paid does not exceed $1,000,000.00 in any fiscal year.
Borrower shall not sell, lease or otherwise dispose of any Collateral, except as
expressly permitted by the Security Documents.

 

6.3 ERISA. Neither the Borrower nor any member of the Controlled Group shall
permit any Plan maintained by it to (i) engage in any “prohibited transaction”
(as defined in Section 4975 of the Code, (ii) incur any “accumulated funding
deficiency” (as defined in Section 302 of ERISA) whether or not waived, or (iii)
terminate any Plan in a manner that could result in the imposition of a lien or
encumbrance on the assets of the Borrower or any of its Subsidiaries pursuant to
Section 4068 of ERISA.



--------------------------------------------------------------------------------

SECTION VII

DEFAULTS

 

7.1 Events of Default. There shall be an Event of Default hereunder if any of
the following events occurs:

 

(a) the Borrower shall fail to pay on or prior to the fifth (5th ) day following
the date when due (i) any amount of principal of any Loans, or (ii) any amount
of interest thereon or any fees or expenses payable hereunder, under the Notes,
the Security Documents, or under any of the other Loan Documents; or

 

(b) The Borrower shall fail to perform any term, covenant or agreement contained
in Section 5.1 or any Financial Covenant; or

 

(c) the Borrower shall fail to perform any covenant contained in Section 5.2,
and such failure shall continue for ten 10 days; or

 

(d) the Borrower shall fail to perform any term, covenant or agreement (other
than in respect of subsections 7.1(a) through (c) hereof) contained in this
Agreement and such default shall continue for 30 days after notice thereof has
been sent to the Borrower by the Lender; or

 

(e) any representation or warranty of the Borrower made in this Agreement, the
Notes, the Security Documents or any other Loan Documents or in any certificate
delivered hereunder shall prove to have been false in any material respect upon
the date when made or deemed to have been made; or

 

(f) Intentionally deleted; or

 

(g) the Borrower or any of its Subsidiaries shall fail to pay at maturity, or
within any applicable period of grace, any obligations in excess of $250,000.00
in the aggregate for borrowed monies or advances, or for the use of real or
personal property, or fail to observe or perform any term, covenant or agreement
evidencing or securing such obligations for borrowed monies or advances, or
relating to such use of real or personal property, the result of which failure
is to permit the holder or holders of such Indebtedness to cause such
Indebtedness to become due prior to its stated maturity upon delivery of
required notice, if any; or

 

(h) the Borrower or any of its Subsidiaries shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or similar official of itself or of all or a substantial
part of its property, (ii) be generally not paying its debts as such debts
become due, (iii) make a general assignment for the benefit of its creditors,
(iv) commence a voluntary case under any law relating to bankruptcy, (v) take
any action or commence any case or proceeding under any law relating to
bankruptcy, insolvency, reorganization, winding-up or composition or adjustment
of debts, or any other law providing for the relief of debtors, (vi) fail to
contest in a timely or appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under any laws relating to
bankruptcy, (vii) take any action under the laws of its jurisdiction of
incorporation or organization similar to any of the foregoing, or (viii) take
any action for the purpose of effecting any of the foregoing; or



--------------------------------------------------------------------------------

(i) a proceeding or case shall be commenced, without the application or consent
of the Borrower or any of its Subsidiaries in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets, or (iii) similar relief in respect of it, under
any law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts or any other law providing for the relief of
debtors, and such proceeding or case shall continue undismissed, or unstayed and
in effect, for a period of thirty (30) days; or an order for relief shall be
entered in an involuntary case under any law relating to bankruptcy, against the
Borrower or such Subsidiary; or action under the laws of the jurisdiction of
incorporation or organization of the Borrower or any of its Subsidiaries similar
to any of the foregoing shall be taken with respect to the Borrower or such
Subsidiary and shall continue unstayed and in effect for any period of thirty
(30) days; or

 

(j) here shall remain in force, undischarged and unsatisfied for more than sixty
(60) days, whether or not consecutive, without a stay of execution, any judgment
against any Borrower or any of its Subsidiaries that, with other outstanding
final judgments, undischarged, against any Borrower or any of their Subsidiaries
exceeds in the aggregate $250,000.00; or

 

(k) the Borrower or any member of the Controlled Group shall fail to pay when
due an amount or amounts aggregating in excess of $250,000.00 that it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans shall be filed under Title IV of ERISA by
the Borrower, any member of the Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any such Plan or Plans or a proceeding shall be instituted by a
fiduciary of any such Plan or Plans against the Borrower and such proceedings
shall not have been dismissed within thirty (30) days thereafter; or a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Plan or Plans must be terminated; or

 

(l) if any Loan Document is invalidated or declared null and void or otherwise
ceases to be in full force and effect; or

 

(m) if the proceeds of any Loan are used other than in accordance with the
representations and covenants set forth in Section 4.11; or

 

(n) if at any time the Lender’s security interest in the Collateral is impaired
or invalidated or does not constitute a first priority perfected security
interest, except for Permitted Exceptions; or

 

(o) if any license, permit or qualification material to the business of the
Borrower and its Subsidiaries, on a consolidated basis, is terminated, cancelled
or invalidated; or

 

(p) if the validity or enforceability of any Loan Document is contested by
Borrower or if the Borrower denies liability thereunder; or



--------------------------------------------------------------------------------

(q) if the Borrower shall default in the observance or performance of any other
obligation owed to the Lender, other than the Obligations, and such default
shall continue beyond the expiration of any applicable grace period therefore;
or

 

(r) any Change of Control shall have occurred; or

 

(s) any “Event of Default”, as such term is defined in each Real Property
Security Instrument, shall occur; [or]

 

(t) any “Event of Default”, as such term is defined under the documents
governing the Revolving Facility, shall occur.

 

7.2 Remedies. Upon the occurrence of an Event of Default described in
subsections

 

7.1(h) or (i), immediately and automatically, and upon the occurrence of any
other Event of Default, at any time thereafter while such Event of Default is
continuing, at the Lender’s option and upon the Lender’s declaration:

 

(a) the unpaid principal amount of the Loans together with accrued interest and
all other Obligations shall become immediately due and payable without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived; and

 

(b) the Lender may exercise any and all rights it has under this Agreement, the
Notes, the Security Documents or any other documents or agreements executed in
connection herewith, or at law or in equity, and proceed to protect and enforce
the Lender’s rights by any action at law, in equity or other appropriate
proceeding.

 

SECTION VIII

MISCELLANEOUS

 

8.1 Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt acknowledged by the recipient thereof and
confirmed by telephone by sender, (ii) one (1) Business Day after having been
deposited for overnight delivery with any reputable overnight courier service,
or (iii) three (3) Business Days after having been deposited in any post office
or mail depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Borrower:

   Cybex International, Inc.      10 Trotter Drive      Medway, Massachusetts
11779      Attention: Chief Financial Officer Facsimile No.: 507-455-8552

With a copy to:

   Archer & Greiner      One Centennial Square      Haddonfield, New Jersey     
Attention: James H. Carll, Esq.      Facsimile No.: 856-519-0574



--------------------------------------------------------------------------------

   

If to Lender:

   GMAC Commercial Finance LLC               210 Interstate North Parkway, Suite
315               Atlanta, Georgia 30339               Attention: Divisional
Counsel               Facsimile No.: 678-553-2707         

With a copy to:

   Thacher Proffitt & Wood LLP               50 Main Street, Suite 525         
     White Plains, New York 10606               Attention: Thomas J. Infurna,
Esq.               Facsimile No.: 914-421-4150     

 

or addressed as such party may from time to time designate by written notice to
the other parties.

 

Any party by notice to the others may designate additional or different
addresses for subsequent notices or communications.

 

8.2 Expenses. The Borrower will pay on demand all expenses of the Lender in
connection with the preparation, waiver or amendment of this Agreement, the
Notes, the Security Documents, or other documents executed in connection
therewith, or the administration, default or collection of the Loans or other
Obligations or administration, default, collection in connection with the
Lender’s exercise, preservation or enforcement of any of its rights, remedies or
options thereunder, including, without limitation, fees of outside legal counsel
or the allocated costs of in-house legal counsel, accounting, consulting,
brokerage or other similar professional fees or expenses, and any fees or
expenses associated with any travel or other costs relating to any appraisals or
examinations conducted in connection with the Obligations or any collateral
therefor, and the amount of all such expenses shall, until paid, bear interest
at the rate applicable to principal under the Notes (including any default
rate).

 

8.3 Set-Off. Regardless of the adequacy of any collateral or other means of
obtaining repayment of the Obligations, any deposits, balances or other sums
credited by or due from the head office of the Lender or any of its branch
offices to the Borrower may, at any time and from time to time after the
occurrence of an Event of Default hereunder, without notice to the Borrower or
compliance with any other condition precedent now or hereafter imposed by
statute, rule of law, or otherwise (all of which are hereby expressly waived) be
set off, appropriated, and applied by the Lender against any and all obligations
of the Borrower to the Lender or any of its Affiliates in such manner as the
head office of the Lender or any of its branch offices in their sole discretion
may determine, and the Borrower hereby grants the Lender a continuing security
interest in such deposits, balances or other sums for the payment and
performance of all such obligations.

 

8.4 Term of Agreement. This Agreement shall continue in full force and effect so
long any Loan or any Obligation shall be outstanding.



--------------------------------------------------------------------------------

8.5 No Waivers. No failure or delay by the Lender in exercising any right, power
or privilege hereunder or under the Notes, the Security Documents and the other
Loan Documents or under any other documents or agreements executed in connection
herewith shall operate as a waiver thereof; nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein, in the
Notes, the Security Documents and the other Loan Documents provided are
cumulative and not exclusive of any rights or remedies otherwise provided by
agreement or law.

 

8.6 Governing Law; Consent to Jurisdiction. THIS AGREEMENT AND, EXCEPT TO THE
EXTENT PROVIDED THEREIN, THE OTHER LOAN DOCUMENTS, SHALL BE GOVERNED AND
CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT
TO ANY CONFLICTS OF LAWS PROVISIONS CONTAINED THEREIN) AS TO INTERPRETATION,
ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS. TO
INDUCE LENDER TO ENTER INTO THIS AGREEMENT, BORROWER IRREVOCABLY AGREES THAT, AT
LENDER’S SOLE AND ABSOLUTE ELECTION, ALL LEGAL AND OTHER PROCEEDINGS OF ANY KIND
ARISING OUT OF OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE LITIGATED IN COURTS HAVING SITUS IN THE CITY OF NEW YORK, IN THE STATE OF NEW
YORK. BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL,
STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND STATE. BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LEGAL OR
OTHER PROCEEDING BROUGHT AGAINST SUCH PERSON BY LENDER IN ACCORDANCE WITH THIS
SECTION.

 

8.7 Indemnity. The Borrower will (i) indemnify and hold harmless the Lender and
each of its officers, directors, employees, Affiliates, agents and controlling
persons (each an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities to which any such Indemnified Party may become
subject arising out of or in connection with any claim, litigation,
investigation or proceeding relating to the Loans (including the use of the
proceeds thereof), the Loan Documents, or any related transaction, whether or
not any Indemnified Party is a party thereto, and (ii) reimburse each
Indemnified Party upon demand for all legal and other expenses incurred in
connection with investigating or defending any of the foregoing, except, in each
case, losses, claims, damages, liabilities or related expenses to the extent
arising from the willful misconduct or gross negligence or the applicable
Indemnified Party.

 

8.8 Amendments. Neither this Agreement, the Notes, the Security Documents, any
other Loan Documents, nor any provision hereof or thereof may be amended,
waived, discharged or terminated except by a written instrument signed by the
Lender and, in the case of amendments, by the Borrower.

 

8.9 Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns; provided that the Borrower may not assign or transfer its rights or
obligations hereunder. The Lender may sell, transfer or grant participations in
this Agreement, the Note, the Security Documents and the other Loan Documents
without the prior written consent of the Borrower.



--------------------------------------------------------------------------------

8.10 Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures hereto and thereto were upon the same
instrument.

 

8.11 Partial Invalidity. The invalidity or unenforceability of any one or more
phrases, clauses or sections of this Agreement shall not affect the validity or
enforceability of the remaining portions of it.

 

8.12 Captions. The captions and headings of the various sections and subsections
of this Agreement are provided for convenience only and shall not be construed
to modify the meaning of such sections or subsections.

 

8.13 WAIVER OF JURY TRIAL. THE LENDER AND THE BORROWER AGREE THAT NEITHER OF
THEM NOR ANY ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN ANY LAWSUIT,
PROCEEDING, COUNTERCLAIM OR ANY OTHER ACTION BASED UPON, OR ARISING OUT OF, THIS
AGREEMENT, ANY RELATED INSTRUMENTS, ANY COLLATERAL OR THE DEALINGS OR THE
RELATIONSHIP BETWEEN OR AMONG ANY OF THEM, OR (B) SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY DISCUSSED BY THE LENDER
AND THE BORROWER, AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.
NEITHER THE LENDER NOR THE BORROWER HAS AGREED WITH OR REPRESENTED TO THE OTHER
THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.

 

8.14 Waiver of Counterclaim. Borrower hereby waives the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Lender arising out of or in any way
connected with this Agreement, the Note, the Security Documents, any other Loan
Documents or the Obligations.

 

8.15 Entire Agreement. This Agreement, the Note, the Security Documents, and the
other Loan Documents constitute the final agreement of the parties hereto and
supersede any prior agreement or understanding, written or oral, with respect to
the matters contained herein and therein.

 

8.16 Liability. If Borrower consists of more than one person, the obligations
and liabilities of each such person hereunder shall be joint and several.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the thy and year first above written.

 

CYBEX INTERNATIONAL, INC.

By:  

/s/ Arthur W. Hicks, Jr.

Name:

Title:

 

Arthur W. Hicks, Jr.

Vice President, Chief Financial Officer

 

GMAC COMMERCIAL FINANCE LLC

By:  

/s/ Michael Hampton

Name:

Title:

 

Michael Hampton

Vice President



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Note



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

$11,000,000.00    July 13, 2004

 

For value received, CYBEX INTERNATIONAL, INC., a corporation organized under the
laws of the State of New York with an address at 10 Trotter Drive, Medway,
Massachusetts 11779 (together with its permitted successors and assigns
“Borrower”), hereby promises to pay to the order of UMAC COMMERCIAL FINANCE LLC,
a Delaware limited liability company having an office at 210 Interstate North
Parkway, Suite 315, Atlanta, Georgia 30339 (together with its successors and/or
assigns “Lender”), the principal sum of ELEVEN MILLION AND 00/100 DOLLARS
($11,000,000.00), together with interest thereon at the rate and in the manner
described below in this promissory note (this “Note”) as well as all other
amounts now or hereafter owing by Borrower to Lender that are described in the
Credit Agreement (as defined below) and the other Loan Documents (as defined
below).

 

The unpaid principal balance of this Note shall bear interest from the date
hereof until paid in full at the lesser of the Applicable Interest Rate (defined
below) or the highest rate permitted by applicable law. Interest shall be
computed on the basis of a 360 day year and paid for the actual number of days
elapsed.

 

ARTICLE 1

DEFINED TERMS

 

As used in this Note, except as otherwise expressly required or unless the
context clearly indicates a contrary intent, each of the following terms shall
have the meaning given below:

 

“Adjustable Rate” shall have the meaning given in Article 3.

 

“Adjustment Date” shall mean the first day of any Interest Period.

 

“Applicable Interest Rate” shall mean, on any day, the non-default rate of
interest in effect pursuant to the terms of this Note.

 

“Business Day” shall mean any day excluding Saturday, Sunday or any other day on
which Lender or national banks in Atlanta, Georgia, or New York, New York are
not open for business.

 

“Collateral” shall have the meaning given in Article 6.

 

“Credit Agreement” shall have the meaning given in Article 6.

 

“Default Rate” shall have the meaning given in Article 4.

 

“Eurodollar Rate” shall mean, with respect to any Interest Period, an interest
rate per annum equal to LIBOR plus 5.00%.



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning given in the Credit Agreement.

 

“Foreign Taxes” shall mean any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority excluding, in the case of Lender or any successor and/or assign of
Lender, net income and franchise taxes imposed on such entity.

 

“Governing Law State” shall mean the State of New York.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.

 

“Initial Adjustable Rate” shall mean an interest rate per annum equal to
6.4919%.

 

“Interest Period” with respect to any Payment Date, shall mean the period
commencing on the immediately preceding Payment Date through and including the
day immediately preceding the current Payment Date, provided the first Interest
Period shall commence on the date hereof, and the last Interest Period shall end
on the date which immediately precedes the Loan Maturity Date.

 

“Liabilities” shall have the meaning given in Article 5.

 

“LIBOR” shall mean, with respect to each Interest Period, the rate per annum
equal to the quotient of(a) the rate set forth as the London Interbank Offered
Rate (LIBOR) for a one month period, as published in the “Money Rates” column
(or any successor column thereto) of the Wall Street Journal in New York City
two (2) Working Days prior to the first day of such Interest Period (or if the
Wall Street Journal in New York City is not published on such date, the next
succeeding date on which the Wail Street Journal In New York City is published),
subject to modification in the event that Lender shall determine that such rate,
as published, was incorrect due to a typographical or similar error (in the
event that (i) the Wall Street Journal in New York City ceases publication or no
longer publishes one month LIBOR rates, the Lender, in its sole discretion,
shall select an alternative, comparable publication to determine LIBOR) divided
by (b) a number equal to 1.00 minus the aggregate (without duplication) of the
rates (expressed as a decimal) of reserve requirements applicable to Lender on
the date two (2) Working Days prior to the beginning of such Interest Period
(including, without limitation, basic, supplemental, marginal and emergency
reserves) under any regulations of any Governmental Authority as now and from
time to time hereafter in effect, dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board of Governors of the Federal Reserve System) maintained
by a member bank of such system.

 

“Loan” shall mean the principal amount of $11,000,000.00 evidenced by this Note.



--------------------------------------------------------------------------------

“Loan Documents” shall have the meaning given in the Credit Agreement.

 

“Loan Maturity Date” shall mean August 1, 2009.

 

“Loan Year” shall mean each period of 365 (or 366, in the case of a leap year)
consecutive days commencing on the Reference Date.

 

“Lockout Period” Not applicable.

 

“Monthly Payment” shall mean with respect to each Payment Date a payment of (a)
principal in the sum of $61,111.11 plus (b) accrued interest.

 

“Payment Date” shall have the meaning given in Article 3.

 

“Prepayment Fee” shall mean a fee equal to the principal amount of the Loan
being prepaid multiplied by a percentage equal to 5.00% during the first Loan
Year, 4.00% during the second Loan Year, 1.50% during the third Loan Year, 0.50%
during the fourth Loan Year, and 0.00% during the fifth Loan Year.

 

“Prime Indexed Rate” shall mean, on a particular date, the sum of (i) 2.00% and
(ii) the Prime Rate. The Prime Indexed Rate shall change automatically, without
notice, contemporaneously with any change in the Prime Rate.

 

“Prime Rate” shall mean, on a particular date, the annual rate of interest
publicly announced by Citibank, N.A. in New York, New York, as its base rate, as
such rate shall change from time to time. If Citibank, N.A. ceases to announce a
base rate, Prime Rate shall mean the rate of interest published in The Wall
Street Journal from time to time as die “Prime Rate”. If more than one “Prime
Rate” is published in The Wall Street Journal for a day, the average of such
“Prime Rates” shall be used, and such average shall be rounded up to the nearest
one-eighth of one percent (0.125%). If The Wall Street Journal ceases to publish
the “Prime Rate”, Lender shall select an equivalent publication that publishes
such “Prime Rate”, and if such “Prime Rates” arc no longer generally published
or are limited, regulated or administered by a governmental or quasi
governmental body, then Lender shall select, in its reasonable discretion, a
comparable interest rate index.

 

“Reference Date” shall have the meaning given in Article 3.

 

“Security Documents” shall have the meaning given in the Credit Agreement.

 

“Working Day” shall mean any day on which dealings in foreign currencies and
exchange are earned on in London, England, Atlanta, Georgia and in New York, New
York.

 

ARTICLE 2

LOAN

 

On the date of this Note, Lender shall make the Loan, which is evidenced by this
Note.



--------------------------------------------------------------------------------

ARTICLE 3

INTEREST RATE, PAYMENTS

 

(a) The unpaid principal balance of this Note shall bear interest at the
Adjustable Rate (defined below). On the first (1st) day of September, 2004, and
on the first (1fl) day of each calendar month thereafter, to and including the
1~ day of July, 2009, (each such day a “Payment Date”), Borrower shall pay to
Lender the applicable Monthly Payment. Each Monthly Payment shall be applied in
the manner hereinafter set forth in this Note. On the Loan Maturity Date, the
then unpaid principal balance and accrued and unpaid interest thereon and all
other sums unpaid under this Note and the other Loan Documents shall be due and
payable. Notwithstanding the foregoing, Borrower shall pay in advance on the
date of this Note, and Lender shall apply when due, if this Note is not dated
the first (1st) day of a month, interest due on the Reference Date (defined
below). “Reference Date” means the date of this Note, if it is the first (1st)
day of a month, or otherwise the first (1st) day of the next succeeding month.

 

(b) (i) The “Adjustable Rate” shall mean: (A) from and including the date of
this Note to but excluding the first Adjustment Date following die date of this
Note, the Initial Adjustable Rate; and (B) from and including the first
Adjustment Date following the date of this Note and for each successive Interest
Period through and including the Interest Period ending on the date immediately
preceding the Loan Maturity Date, an interest rate per annum equal to (I) the
Eurodollar Rate or (II) if this Note begins bearing interest at the Prime
Indexed Rate in accordance with the provisions of Section (c) below, the Prime
Indexed Rate.

 

(ii) Any change in the rate of interest hereunder due to a change in the
Adjustable Rate shall become effective as of the opening of business on the
first day on which such change in the Adjustable Rate shall become effective.
Each determination by Lender of the Adjustable Rate shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) (i) In the event that Lender shall have determined (which determination
shall be conclusive and binding upon Borrower, absent manifest error) that by
reason of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining LIBOR, then Lender shall
forthwith give notice by telephone of such determination, confirmed in writing,
to Borrower at least one (1) Business Day prior to the last day of the related
interest Period. If such notice is given, the Loan shall bear interest at the
Prime Indexed Rate beginning on the first day of the next succeeding Interest
Period.

 

(ii) If, pursuant to the terms of this Section (c), this Note is bearing
interest at the Prime Indexed Rate and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice thereof to Borrower by
telephone of such determination, confirmed in writing, to Borrower as soon as
reasonably practical, but in no event later than one (1) Business Day prior to
the last day of the then current Interest Period. If such notice is given, this
Note shall bear interest at the Eurodollar Rate beginning on Abe first day of
the next succeeding interest Period. Notwithstanding any



--------------------------------------------------------------------------------

provision of this Note to the contrary, in no event shall Borrower have the
right to elect to have this Note bear interest at either the Eurodollar Rate or
the Prime Indexed Rate.

 

(d) If this Note is bearing interest at the Eurodollar Rate, all payments made
by Borrower hereunder shall be made free and clear of, and without reduction for
or on account of, Foreign Taxes. If any non-excluded Foreign Taxes are required
to be withheld from any amounts payable to Lender hereunder, the amounts so
payable to Lender shall be increased to the extent necessary to yield to Lender
(after payment of all non-excluded Foreign Taxes) interest or any such other
amounts payable hereunder at the rate or in the amounts specified hereunder.
Whenever any non-excluded Foreign Tax is payable pursuant to applicable law by
Borrower, Borrower shall send to Lender an original official receipt showing
payment of such non-excluded Foreign Tax. Borrower hereby indemnifies Lender for
any incremental taxes, interest or penalties that may become payable by Lender
which may result from any failure by Borrower to pay any such non-excluded
Foreign Tax when due to the appropriate taxing authority or any failure by
Borrower to remit to Lender the required receipts or other required documentary
evidence, provided, however, in the event that Lender or any successor and/or
assign of Lender is not incorporated under the laws of the United States of
America or a state thereof Lender agrees that, prior to the first date on which
any payment is due such entity hereunder, it will deliver to Borrower (i) two
duly completed copies of United States Internal Revenue Service Form 1001 or
4224 or successor applicable form, as the case may be, certifying in each case
that such entity is entitled to receive payments under this Note, without
deduction or withholding of any United States federal income taxes, and (ii) an
Internal Revenue Service Form W-8 or W-9 or successor applicable form, as the
case may be, to establish an exemption from United States backup withholding
tax. Each entity required to deliver to Borrower a Form 1001 or 4224 and Form
W-8 or W-9 pursuant to the preceding sentence further undertakes to deliver to
Borrower two further copies of the said letter and Form 1001 or 4224 and Form
W-8 or W-9, or successor applicable forms, or other manner of certification, as
the case may be, on or before the date that any such letter or form expires
(which, in the case of the Form 4224, is the last day of each U.S. taxable year
of the non-U.S. entity) or becomes obsolete or after the occurrence of any event
requiring a change in the most recent letter and form previously delivered by it
to Borrower, and such other extensions or renewals thereof as may reasonably be
requested by Borrower, certifying in the case of a Form 1001 or 4224 that such
entity is entitled to receive payments under this Note without deduction or
withholding of any United States federal income taxes, unless in any such case
an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such entity from duly completing and delivering any such letter or form
with respect to it and such entity advises Borrower that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax, and in the case of a Form W-8 or W-9, establishing an exemption from
United States backup withholding tax. Notwithstanding the foregoing, if such
entity fails to provide a duly completed Form 1001 or 4224 or other applicable
form and, under applicable law, in order to avoid liability for Foreign Taxes,
Borrower is required to withhold on payments made to such entity that has failed
to provide the applicable form, Borrower shall be entitled to withhold the
appropriate amount of Foreign Taxes. In such event, Borrower shall promptly
provide to such entity evidence of payment of such Foreign Taxes to the
appropriate taxing authority and shall promptly forward to such entity any
official



--------------------------------------------------------------------------------

tax receipts or other documentation with respect to the payment of the Foreign
Taxes as may be issued by the taxing authority.

 

(e) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender in good faith
to maintain the Loan bearing interest at the Eurodollar Rate, (I) the obligation
of Lender hereunder to maintain the Loan bearing interest at the Eurodollar Rate
shall be canceled forthwith and (II) the Loan shall automatically bear interest
at the Prime Indexed Rate on the next succeeding Payment Date or within such
earlier period as required by law. Borrower hereby agrees promptly to pay Lender
(within ten (10) days of Lender’s written demand therefor), any additional
amounts necessary to compensate Lender for any reasonable costs incurred by
Lender in making any conversion in accordance with this Note, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the Loan hereunder. Upon written demand from
Borrower, Lender shall demonstrate in reasonable detail the circumstances giving
rise to Lender’s determination and the calculation substantiating the Prime
Indexed Rate and any additional costs incurred by Lender in making the
conversion. Lender’s written notice of such costs, as certified to Borrower,
shall be conclusive absent manifest error.

 

(f) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance in good faith by Lender
with any request or directive (whether or not having the force of law) hereafter
issued from any central bank or other Governmental Authority:

 

  (I) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

  (II) shall, in connection with a LIBOR based loan hereafter have the effect of
reducing the rate of return on Lender’s capital as a consequence of its
obligations hereunder to a level below that which Lender could have achieved but
for such adoption, change or compliance (taking into consideration Lender’s
policies with respect to capital adequacy) by any amount deemed by Lender to be
material; or

 

  (III) shall, in connection with a LIBOR based loan hereafter impose on Lender
any other condition, the result of which is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder;

 

then, in any such case, Borrower shall promptly pay Lender (within ten (10) days
of Lender’s written demand therefor), any additional amounts necessary to
compensate Lender for such additional cost or reduced amount receivable which
Lender deems to be material as reasonably



--------------------------------------------------------------------------------

determined by Lender. If Lender becomes entitled to claim any additional amounts
pursuant to this Section (f), Lender shall provide Borrower with written notice
specifying in reasonable detail the event or circumstance by reason of which it
has become so entitled and the additional amount required to fully compensate
Lender for such additional cost or reduced amount. A certificate as to any
additional costs or amounts payable pursuant to the foregoing sentence submitted
by Lender to Borrower shall be conclusive in the absence of manifest error. This
provision shall survive payment of this Note and the satisfaction of all other
obligations of Borrower under this Note and the other Loan Documents.

 

(g) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (I) any
default by Borrower in payment of the principal of or interest on the Loan while
bearing interest at the Eurodollar Rate, including, without limitation, any such
loss or expense arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to obtain or maintain the Eurodollar Rate, (II)
any prepayment (whether voluntary or mandatory) of the Loan on a day that (A) is
not the Payment Date immediately following the last day of an Interest Period
with respect thereto or (B) is the Payment Date immediately following the last
day of an Interest Period with respect thereto if Borrower did not give the
prior written notice of such prepayment required pursuant to the terms of this
Note, including, without limitation, such loss or expense arising from interest
or fees payable by Lender to lenders of funds obtained by it in order to obtain
or maintain the Eurodollar Rate hereunder, and (III) the conversion (for any
reason whatsoever, whether voluntary or involuntary) of the Applicable Interest
Rate from the Eurodollar Rate to the Prime Indexed Rate with respect to any
portion of the outstanding principal amount of the Loan then bearing interest at
the Eurodollar Rate on a date other than the Payment Date immediately following
the last day of an Interest Period, including, without limitation, such loss or
expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to obtain or maintain the Eurodollar Rate hereunder (the
amounts referred to in clauses (I), (II) and (Ill) are herein referred to
collectively as the “Breakage Costs”). This provision shall survive payment of
this Note in lull and the satisfaction of all other obligations of Borrower
under this Note, the Security Documents and the other Loan Documents.

 

ARTICLE 4

LATE CHARGES & DEFAULT INTEREST

 

Borrower shall pay to Lender a late payment charge of five percent (5.00%) of
the amount of any payment that is not paid on or prior to the tenth (10°’) day
after the day when such payment is due under the Credit Agreement, this Note or
the other Loan Documents. Such late payment charges represent a reasonable
estimate of the additional costs and expenses that will be incurred by Lender as
a result of any late payments from Borrower and shall not be construed to
constitute a penalty of any kind. In addition, during the continuance of an
Event of Default, Borrower shall pay interest on the unpaid principal sum of
this Note at the lower of the Applicable Interest Rate plus three and one-half
percent (3.50%) per annum or the highest rate permitted by applicable law
(“Default Rate”).



--------------------------------------------------------------------------------

ARTICLES

PREPAYMENT

 

(a) The principal of this Note may not be voluntarily prepaid in whole or in
part during the Lockout Period. Provided no Event of Default exists and subject
to Article 5(b) below, this Note may be voluntarily prepaid in whole but not in
part on any Payment Date subsequent to the Lockout Period, upon not less than
thirty (30) days prior written notice to the Lender specifying the date on which
prepayment is to be made and upon payment of (i) interest accrued and unpaid on
the principal balance of this Note to and including the date of prepayment, (ii)
the entire outstanding principal balance of this Note and all other Liabilities
(as defined in Article 5(b) below) due under this Note and the other Loan
Documents and (iii) the Prepayment Fee. If any such notice of prepayment is
given, such prepayment shall be due and payable on the date specified in such
notice. Lender shall not be obligated to accept any prepayment of the principal
balance of this Note unless it is accompanied by the Prepayment Fee.

 

(b) If this Note is accelerated or involuntarily prepaid due to the occurrence
of an Event of Default or otherwise, Borrower shall pay to Lender the
outstanding balance of this Note and all other liabilities (including, but not
limited to, the Prepayment Fee) described in the Credit Agreement, tills Note
and the other Loan Documents (the “Liabilities”).

 

ARTICLE 6

MISCELLANEOUS

 

It is Borrower’s and Lender’s intent that the interest, fees, charges and other
amounts described in this Note and the other Loan Documents shall be lawful in
all respects. If such interest, fees, charges or other amounts are found by a
court of competent jurisdiction, in a final determination, to exceed the limit
which Lender may lawfully charge Borrower, then they shall automatically be
reduced to such limit and, if any amount in excess of such limit shall have been
paid to Lender, such excess amount shall, in Lender’s sole discretion, be
applied by Lender against any principal and other non-interest amounts owing by
Borrower or refunded to Borrower. To the greatest extent permitted by applicable
law, all interest paid or agreed to be paid by Borrower to Lender shall be
amortized, prorated, allocated and spread throughout the complete term of the
Loan so that such actions do not violate any usury statute.

 

All amounts received by Lender shall be applied against the amounts owing by
Borrower with respect to this Note and the other Loan Documents in the following
order: first, to any outstanding attorneys’ and other fees, charges, and
expenses (including, but not limited to, the Prepayment Fee, and any expenses
pertaining to the repossession, repair, preparation and advertisement for
disposition or foreclosure, appointment of a receiver for, and disposition or
foreclosure of any collateral); second, to any outstanding interest, in arrears;
and third, to any outstanding principal.

 

All payments shall be made to Lender at the address specified above (or at such
other office as may be designated in writing by Lender) in lawful money of the
United States of America not later than 12:00 noon (EST or EDT) on the date due.
Whenever the date due for any payment shall fall on a day other than a Business
Day, such payment shall be made on the



--------------------------------------------------------------------------------

next Business Day and the amount payable to Lender shall be adjusted for such
extension of time. Lender shall be entitled to require all payments to be
remitted via an electronic fund transfer system that is acceptable to Lender in
its discretion.

 

Notwithstanding the satisfaction in full of this Note and the other Loan
Documents, if any payment or other amount applied by Lender against the
indebtedness, liabilities and obligations described in this Note and the other
Loan Documents proves to be defeasible or revocable for any reason, the
indebtedness, liabilities and obligations satisfied by such payment or other
amount shall be reinstated, payable by Borrower and any other person or entity
responsible for the payment thereof, and be secured by any collateral securing
the payment and performance of the indebtedness, liabilities and obligations
described in this Note and the other Loan Documents.

 

Time is of the essence with respect to this Note and the other Loan Documents.
If any amount is not paid to Lender or any other Event of Default occurs under
this Note or the other Loan Documents, Lender may accelerate and declare all of
the amounts owing under this Note and the other Loan Documents immediately due
and payable without presentment, demand, notice, protest; or legal process of
any kind (provided that in the event of any Event of Default arising from the
commencement of a bankruptcy, liquidation, insolvency, or similar proceeding,
the Liabilities shall automatically become immediately due and payable without
presentment, demand, notice, protest, or legal process of any kind). Upon the
occurrence of any Event of Default, Lender shall be entitled to exercise any
remedies set forth in the Credit Agreement, this Note, the Security Documents
and the other Loan Documents or otherwise permitted under applicable law.

 

This Note is the Note referred to ill the Credit Agreement between Borrower and
Lender dated of even date herewith and any amendments, extensions,
modifications, replacements and substitutions thereto (“Credit Agreement”). All
capitalized terms used herein shall be defined as set forth in this Note or, in
the absence of a definition in this Note, as set forth in the Credit Agreement
and the other Loan Documents.

 

Borrower shall reimburse Lender for all reasonable attorney’s fees and other
amounts described in the Credit Agreement and other Loan Documents incurred in
negotiating, documenting, filing, recording, administering, defending, and
enforcing Lender’s rights and remedies under this Note and the other Loan
Documents as well as any other charges, expenses and amounts described in this
Note and the other Loan Documents or to which Lender may be entitled to collect
with respect to the Loan under applicable law. All such costs, expenses and
charges shall be payable by Borrower to Lender on demand, and, if not paid
within five (5) Business Days, shall bear interest at the Default Rate until
paid.

 

All notices and other communications required or permitted with respect to this
Note shall be in writing and given in accordance with the requirements set forth
in the Credit Agreement.

 

In the event that the Borrower consists of more than one Person, all of
Borrower’s indebtedness, liabilities and obligations to Lender described in this
Note and the other Loan Documents shall be joint and several in nature.



--------------------------------------------------------------------------------

This Note is secured by the collateral described in the Security Documents (the
“Collateral”).

 

This Note and the other Loan Documents are freely assignable by Lender without
the consent of Borrower.

 

Borrower and all others who may become liable for the payment of all or any part
of the Liabilities severally waive presentment and demand for payment, notice of
intent to accelerate and notice of acceleration, notice of dishonor, protest and
notice of protest and non-payment and all other notices of any kind, except for
notices expressly provided for in this Note or the other Loan Documents. No
release of any security for the Liabilities or extension of time for payment of
this Note or any installment of this Note, and no alteration, amendment or
waiver of any provision of this Note or the other Loan Documents made by
agreement between Lender or any other person or party shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Borrower, and any other person or entity who may become liable for the payment
of all or any part of the Liabilities, under this Note or the other Loan
Documents. No notice to or demand on Borrower shall be deemed to be a waiver of
the obligation of Borrower or of the right of Lender to take further action
without further notice or demand as provided for in this Note or the other Loan
Documents. If Borrower is a partnership, corporation or limited liability
company, the agreements contained in this Note shall remain in full force and
effect, notwithstanding any changes in the individuals or entities comprising
the Borrower. The term “Borrower,” as used in this Note, shall include any
alternate or successor entity, but any predecessor entity, and its partners or
members, as the case may be, shall not thereby be released from any liability.
(Nothing in the foregoing sentence shall be construed as a consent to, or a
waiver of, any prohibition or restriction on transfers of interests in Borrower
which may be set forth in the other Loan Documents.)

 

All of the terms, covenants and conditions contained in the other Loan Documents
are hereby made part of this Note to the same extent and with the same force as
if they were fully set forth in this Note.

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

This Note shall be governed by and construed in accordance with the laws of the
Governing Law State without reference to conflicts of law rules. To induce
Lender to accept this Note and the other Loan Documents, Borrower irrevocably
agrees that, subject to Lender’s sole and absolute election, all legal and other
proceedings of any kind arising out of or related to this Note, the other Loan
Documents, the Loan, Borrower, any other Loan Party, their business operations
(including, but not limited to, the Enterprises), or their assets shall be
litigated in courts having situs in the Governing Law State. Borrower hereby
consents and submits to the jurisdiction of any local, state or federal courts
located within said Governing Law State.



--------------------------------------------------------------------------------

Borrower hereby waives any right it may have to transfer or change the venue of
any legal or other proceeding brought against such person by Lender in
accordance with this paragraph.

 

BORROWER FIEREBY WAIVES DEMAND, PRESENTMENT, PROTEST AND NOTICE OF NONPAYMENT,
AND FURTHER WAIVES THE BENEFIT OF ALL HOMESTEAD, DOWER, CURTESY, AND REDEMPTION
RIGHTS AND ALL VALUATION, APPRAISAL, MORATORIUM, MARSHALING, AND EXEMPTION LAWS
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

CYBEX INTERNATIONAL, INC.

By:

   

Name:

 

Arthur W. Hicks, Jr.

Title:

 

Vice President; Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Note



--------------------------------------------------------------------------------

    PROMISSORY NOTE    

$2,000,000.00

      July 13, 2004

 

For value received, CYBEX INTERNATIONAL, INC., a corporation organized under the
laws of the State of New York with an address at 10 Trotter Drive, Medway,
Massachusetts 11779 (together with its permitted successors and assigns
“Borrower”), hereby promises to pay to the order of GMAC COMMERCIAL FINANCE LLC,
a Delaware limited liability company having an office at 210 Interstate North
Parkway, Suite 315, Atlanta, Georgia 30339 (together with its successors and/or
assigns “Lender”), the principal sum of TWO MILLION AND 00/100 DOLLARS
($2,000,000.00), together with interest thereon at the rate and in the manner
described below in this promissory note (this “Note”) as well as all other
amounts now or hereafter owing by Borrower to Lender that are described in the
Credit Agreement (as defined below) and the other Loan Documents (as defined
below).

 

The unpaid principal balance of this Note shall bear interest from the date
hereof until paid in full at the lesser of the Applicable Interest Rate (defined
below) or the highest rate permitted by applicable law, Interest shall be
computed on the basis of a 360 day year and paid for the actual number of days
elapsed.

 

ARTICLE 1

DEFINED TERMS

 

As used in this Note, except as otherwise expressly required or unless the
context clearly indicates a contrary intent, each of the following terms shall
have the meaning given below:

 

“Adjustable Rate” shall have the meaning given in Article 3.

 

“Adjustment Date” shall mean the first day of any Interest Period.

 

“Applicable Interest Rate” shall mean, on any day, the non-default rate of
interest in effect pursuant to the terms of this Note.

 

“Business Day” shall mean any day excluding Saturday, Sunday or any other day on
which Lender or national banks in Atlanta, Georgia, or New York, New York are
not open for business.

 

“Collateral” shall have the meaning given in Article 6.

 

“Credit Agreement” shall have the meaning given in Article 6.

 

“Default Rate” shall have the meaning given in Article 4.

 

“Eurodollar Rate” shall mean, with respect to any Interest Period, an interest
rate per annum equal to LIBOR plus 5.00%.



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning given in the Credit Agreement.

 

“Foreign Taxes” shall mean any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority excluding, in the case of Lender or any successor and/or assign of
Lender, net income and franchise taxes imposed on such entity.

 

“Governing Law State” shall mean the State of New York.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.

 

“Initial Adjustable Rate” shall mean an interest rate per annum equal to 6.49
19%.

 

“Interest Period” with respect to any Payment Date, shall mean the period
commencing on the immediately preceding Payment Date through and including the
day immediately preceding the current Payment Date, provided the first Interest
Period shall commence on the date hereof, and the last Interest Period shall end
on the date which immediately precedes the Loan Maturity Date.

 

“Liabilities” shall have the meaning given in Article 5.

 

“LIBOR” shall mean, with respect to each Interest Period, the rate per annum
equal to the quotient of (a) the rate set forth as the London Interbank Offered
Rate (LIBOR) for a one month period, as published in the “Money Rates” column
(or any successor column thereto) of the Wall Street Journal in New York City
two (2) Working Days prior to the first day of such Interest Period (or if the
Wall Street Journal in New York City is not published on such date, the next
succeeding date on which the Wall Street Journal In New York City is published),
subject to modification in the event that Lender shall determine that such rate,
as published, was incorrect due to a typographical or similar error (in the
event that (i) the Wall Street Journal in New York City ceases publication or no
longer publishes one month LIBOR rates, the Lender, in its sole discretion,
shall select an alternative, comparable publication to determine LIBOR) divided
by (b) a number equal to 1.00 minus the aggregate (without duplication) of the
rates (expressed as a decimal) of reserve requirements applicable to Lender on
the date two (2) Working Days prior to the beginning of such Interest Period
(including, without limitation, basic, supplemental, marginal and emergency
reserves) under any regulations of any Governmental Authority as now and from
time to time hereafter in effect, dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board of Governors of the Federal Reserve System) maintained
by a member bank of such system.

 

“Loan” shall mean the principal amount of $2,000,000.00 evidenced by this Note.



--------------------------------------------------------------------------------

“Loan Documents” shall have the meaning given in the Credit Agreement.

 

“Loan Maturity Date” shall mean August 1,2009.

 

“Loan Year” shall mean each period of 365 (or 366, in the case of a leap year)
consecutive days commencing on the Reference Date.

 

“Lockout Period” Not applicable.

 

“Monthly Payment” shall mean with respect to each Payment Date a payment of (a)
principal in the sum of $33,333.33 plus (b) accrued interest.

 

“Payment Date” shall have the meaning given in Article 3.

 

“Prepayment Fee” shall mean a fee equal to the principal amount of the Loan
being prepaid multiplied by a percentage equal to 5.00% during the first Loan
Year, 4.00% during the second Loan Year, 1.50% during the third Loan Year, 0.50%
during the fourth Loan Year, and 0.00% during the fifth Loan Year.

 

“Prime Indexed Rate” shall mean, on a particular date, the sum of (i) 2.00% and
(ii) the Prime Rate. The Prime Indexed Rate shall change automatically, without
notice, contemporaneously with any change in the Prime Rate.

 

“Prime Rate” shall mean, on a particular date, the annual rate of interest
publicly announced by Citibank, N.A. in New York, New York, as its base rate, as
such rate shall change from time to time. If Citibank, N.A. ceases to announce a
base rate, Prime Rate shall mean the rate of interest published in The Wall
Street Journal from time to time as the “Prime Rate”. If more than one “Prime
Rate” is published in The Wall Street Journal for a day, the average of such
“Prime Rates” shall be used, and such average shall be rounded up to the nearest
one-eighth of one percent (0.125%). If The Wall Street Journal ceases to publish
the “Prime Rate”, Lender shall select an equivalent publication that publishes
such “Prime Rate”, and if such “Prime Rates” are no longer generally published
or are limited, regulated or administered by a governmental or quasigovernmental
body, then Lender shall select, in its reasonable discretion, a comparable
interest rate index.

 

“Reference Date” shall have the meaning given in Article 3.

 

“Security Documents” shall have the meaning given in the Credit Agreement.

 

“Working Day” shall mean any day on which dealings in foreign currencies and
exchange are carried on in London, England, Atlanta, Georgia and in New York,
New York.



--------------------------------------------------------------------------------

ARTICLE 2

LOAN

 

On the date of this Note, Lender shall make the Loan, which is evidenced by this
Note.

 

ARTICLE 3

INTEREST RATE, PAYMENTS

 

(a) The unpaid principal balance of this Note shall bear interest at the
Adjustable Rate (defined below). On the first (1st) day of September, 2004, and
on the first (1st) day of each calendar month thereafter, to and including the
1st day of July, 2009, (each such day a “Payment Date”), Borrower shall pay to
Lender the applicable Monthly Payment. Each Monthly Payment shall be applied in
the manner hereinafter set forth in this Note. On the Loan Maturity Date, the
then unpaid principal balance and accrued and unpaid interest thereon and all
other sums unpaid under this Note and the other Loan Documents shall be due and
payable. Notwithstanding the foregoing, Borrower shall pay in advance on the
date of this Note, and Lender shall apply when due, if this Note is not dated
the first (1st) day of a month, interest due on the Reference Date (defined
below). “Reference Date” means the date of this Note, if it is the first (1st)
day of a month, or otherwise the first (1st) day of the next succeeding month.

 

(b) (i) The “Adjustable Rate” shall mean: (A) from and including the date of
this Note to but excluding the first Adjustment Date following the date of this
Note, the Initial Adjustable Rate; and (B) from and including the first
Adjustment Date following the date of this Note and for each successive Interest
Period through and including the Interest Period ending on the date immediately
preceding the Loan Maturity Date, an interest rate per annum equal to (I) the
Eurodollar Rate or (II) if this Note begins bearing interest at the Prime
Indexed Rate in accordance with the provisions of Section (c) below, the Prime
Indexed Rate.

 

(ii) Any change in the rate of interest hereunder due to a change in the
Adjustable Rate shall become effective as of the opening of business on the
first day on which such change in the Adjustable Rate shall become effective.
Each determination by Lender of the Adjustable Rate shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) (i) In the event that Lender shall have determined (which determination
shall be conclusive and binding upon Borrower, absent manifest error) that by
reason of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining LIBOR, then Lender shall
forthwith give notice by telephone of such determination, confirmed in writing,
to Borrower at least one (1) Business Day prior to the last day of the related
Interest Period. If such notice is given, the Loan shall bear interest at the
Prime Indexed Rate beginning on the first day of the next succeeding Interest
Period.

 

(ii) If, pursuant to the terms of this Section (c), this Note is bearing
interest at the Prime Indexed Rate and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice thereof to Borrower by



--------------------------------------------------------------------------------

telephone of such determination, confirmed in writing, to Borrower as soon as
reasonably practical, but in no event later than one (1) Business Day prior to
the last day of the then current Interest Period. If such notice is given, this
Note shall bear interest at the Eurodollar Rate beginning on the first day of
the next succeeding Interest Period. Notwithstanding any provision of this Note
to the contrary, in no event shall Borrower have the right to elect to have this
Note bear interest at either the Eurodollar Rate or the Prime Indexed Rate.

 

(d) If this Note is bearing interest at the Eurodollar Rate, all payments made
by Borrower hereunder shall be made free and clear of, and without reduction for
or on account of, Foreign Taxes. If any non-excluded Foreign Taxes are required
to be withheld from any amounts payable to Lender hereunder, the amounts so
payable to Lender shall be increased to the extent necessary to yield to Lender
(after payment of all non-excluded Foreign Taxes) interest or any such other
amounts payable hereunder at the rate or in the amounts specified hereunder.
Whenever any non-excluded Foreign Tax is payable pursuant to applicable law by
Borrower, Borrower shall send to Lender an original official receipt showing
payment of such non-excluded Foreign Tax. Borrower hereby indemnifies Lender for
any incremental taxes, interest or penalties that may become payable by Lender
which may result from any failure by Borrower to pay any such non-excluded
Foreign Tax when due to the appropriate taxing authority or any failure by
Borrower to remit to Lender the required receipts or other required documentary
evidence, provided, however, in the event that Lender or any successor and/or
assign of Lender is not incorporated tinder the laws of the United States of
America or a state thereof Lender agrees that, prior to the first date on which
any payment is due such entity hereunder; it will deliver to Borrower (i) two
duly completed copies of United States Internal Revenue Service Form 1001 or
4224 or successor applicable form, as the case may be, certifying in each case
that such entity is entitled to receive payments under this Note, without
deduction or withholding of any United States federal income taxes, and (ii) an
Internal Revenue Service Form W-8 or W-9 or successor applicable form, as the
case may be, to establish an exemption from United States backup withholding
tax. Each entity required to deliver to Borrower a Form 1001 or 4224 and Form
W-8 or W-9 pursuant to the preceding sentence further undertakes to deliver to
Borrower two further copies of the said letter and Form 1001 or 4224 and Form
W-8 or W-9, or successor applicable forms, or other manner of certification, as
the case may be, on or before the date that any such letter or form expires
(which, in the case of the Form 4224, is the last day of each U.S. taxable year
of the non-U.S. entity) or becomes obsolete or after the occurrence of any event
requiring a change in the most recent letter and form previously delivered by it
to Borrower, and such other extensions or renewals thereof as may reasonably be
requested by Borrower, certifying in the case of a Form 1001 or 4224 that such
entity is entitled to receive payments under this Note without deduction or
withholding of any United States federal income taxes, unless in any such case
an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such entity from duly completing and delivering any such letter or form
with respect to it and such entity advises Borrower that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax, and in the case of a Form W-8 or W-9, establishing an exemption from
United States backup withholding tax. Notwithstanding the foregoing, if such
entity fails to provide a duly completed Form 1001 or 4224 or other applicable
form and, under applicable law, in order to avoid liability for Foreign Taxes,
Borrower is required to withhold on



--------------------------------------------------------------------------------

payments made to such entity that has failed to provide the applicable form,
Borrower shall be entitled to withhold the appropriate amount of Foreign Taxes.
In such event, Borrower shall promptly provide to such entity evidence of
payment of such Foreign Taxes to the appropriate taxing authority and shall
promptly forward to such entity any official tax receipts or other documentation
with respect to the payment of the Foreign Taxes as may be issued by the taxing
authority.

 

(e) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender in good faith
to maintain the Loan bearing interest at the Eurodollar Rate, (I) the obligation
of Lender hereunder to maintain the Loan bearing interest at the Eurodollar Rate
shall be canceled forthwith and (II) the Loan shall automatically bear interest
at the Prime Indexed Rate on the next succeeding Payment Date or within such
earlier period as required by law. Borrower hereby agrees promptly to pay Lender
(within ten (10) days of Lender’s written demand therefor), any additional
amounts necessary to compensate Lender for any reasonable costs incurred by
Lender in making any conversion in accordance with this Note, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the Loan hereunder. Upon written demand from
Borrower, Lender shall demonstrate in reasonable detail the circumstances giving
rise to Lender’s determination and the calculation substantiating the Prime
Indexed Rate and any additional costs incurred by Lender in making the
conversion. Lender’s written notice of such costs, as certified to Borrower,
shall be conclusive absent manifest error,

 

(f) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance in good faith by Lender
with any request or directive (whether or not having the force of law) hereafter
issued from any central bank or other Governmental Authority:

 

  (I) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

  (II) shall, in connection with a LIBOR based loan hereafter have the effect of
reducing the rate of return on Lender’s capital as a consequence of its
obligations hereunder to a level below that which Lender could have achieved but
for such adoption, change or compliance (taking into consideration Lender’s
policies with respect to capital adequacy) by any amount deemed by Lender to be
material; or

 

  (III)

shall, in connection with a LIBOR based loan hereafter impose on Lender any
other condition, the result of which is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder;



--------------------------------------------------------------------------------

 

then, in any such case, Borrower shall promptly pay Lender (within ten (10) days
of Lender’s written demand therefor), any additional amounts necessary to
compensate Lender for such additional cost or reduced amount receivable which
Lender deems to be material as reasonably determined by Lender. If Lender
becomes entitled to claim any additional amounts pursuant to this Section (1),
Lender shall provide Borrower with written notice specifying in reasonable
detail the event or circumstance by reason of which it has become so entitled
and the additional amount required to fully compensate Lender for such
additional cost or reduced amount. A certificate as to any additional costs or
amounts payable pursuant to the foregoing sentence submitted by Lender to
Borrower shall be conclusive in the absence of manifest error. This provision
shall survive payment of this Note and the satisfaction of all other obligations
of Borrower under this Note and the other Loan Documents.

 

(g) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (I) any
default by Borrower in payment of the principal of or interest on the Loan while
bearing interest at the Eurodollar Rate, including, without limitation, any such
loss or expense arising from interest or fees payable by Lender to lenders of
funds obtained by it in order to obtain or maintain the Eurodollar Rate, (II)
any prepayment (whether voluntary or mandatory) of the Loan on a day that (A) is
not the Payment Date immediately following the last day of an Interest Period
with respect thereto or (B) is the Payment Date immediately following the last
day of an Interest Period with respect thereto if Borrower did not give the
prior written notice of such prepayment required pursuant to the terms of this
Note, including, without limitation, such loss or expense arising from interest
or fees payable by Lender to lenders of funds obtained by it in order to obtain
or maintain the Eurodollar Rate hereunder, and (III) the conversion (for any
reason whatsoever, whether voluntary or involuntary) of the Applicable Interest
Rate from the Eurodollar Rate to the Prime Indexed Rate with respect to any
portion of the outstanding principal amount of the Loan then bearing interest at
the Eurodollar Rate on a date other than the Payment Date immediately following
the last day of an Interest Period, including, without limitation, such loss or
expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to obtain or maintain the Eurodollar Rate hereunder (the
amounts referred to in clauses (I), (II) and (III) are herein referred to
collectively as the “Breakage Costs”). This provision shall survive payment of
this Note in full and the satisfaction of all other obligations of Borrower
under this Note, the Security Documents and the other Loan Documents.

 

ARTICLE 4

LATE CHARGES & DEFAULT INTEREST

 

Borrower shall pay to Lender a late payment charge of five percent (5.00%) of
the amount of any payment that is not paid on or prior to the tenth (10th) day
after the day when such payment is due under the Credit Agreement, this Note or
the other Loan Documents. Such late payment charges represent a reasonable
estimate of the additional costs and expenses that will be incurred by Lender as
a result of any late payments from Borrower and shall not be construed to
constitute a penalty of any kind. In addition, during the continuance of an
Event of Default, Borrower shall pay interest on the unpaid principal sum of
this Note at the lower of the Applicable Interest Rate plus three and one-half
percent (3.50%) per annum or the highest rate permitted by applicable law
(“Default Rate”).



--------------------------------------------------------------------------------

ARTICLE 5

PREPAYMENT

 

(a) The principal of this Note ‘nay not be voluntarily prepaid in whole or in
part during the Lockout Period. Provided no Event of Default exists and subject
to Article 5(b) below, this Note may be voluntarily prepaid in whole but not in
part on any Payment Date subsequent to the Lockout Period, upon not less than
thirty (30) days prior written notice to the Lender specifying the date on which
prepayment is to be made and upon payment of (i) interest accrued and unpaid on
the principal balance of this Note to and including the date of prepayment, (ii)
the entire outstanding principal balance of this Note and all other Liabilities
(as defined in Article 5(b) below) due under this Note and the other Loan
Documents and (iii) the Prepayment Fee. If any such notice of prepayment is
given, such prepayment shall be due and payable on the date specified in such
notice. Lender shall not be obligated to accept any prepayment of the principal
balance of this Note unless it is accompanied by the Prepayment Fee.

 

(b) If this Note is accelerated or involuntarily prepaid due to the occurrence
of an Event of Default or otherwise, Borrower shall pay to Lender the
outstanding balance of this Note and all other liabilities (including, but not
limited to, the Prepayment Fee) described in the Credit Agreement, this Note and
the other Loan Documents (the “Liabilities”).

 

ARTICLE 6

MISCELLANEOUS

 

It is Borrower’s and Lender’s intent that the interest, fees, charges and other
amounts described in this Note and the other Loan Documents shall be lawful in
all respects. If such interest, fees, charges or other amounts are found by a
court of competent jurisdiction, in a final determination, to exceed the limit
which Lender may lawfully charge Borrower, then they shall automatically be
reduced to such limit and, if any amount in excess of such limit shall have been
paid to Lender, such excess amount shall, in Lender’s sole discretion, be
applied by Lender against any principal and other non-interest amounts owing by
Borrower or refunded to Borrower. To the greatest extent permitted by applicable
law, all interest paid or agreed to be paid by Borrower to Lender shall be
amortized, prorated, allocated and spread throughout the complete term of the
Loan so that such actions do not violate any usury statute.

 

All amounts received by Lender shall be applied against the amounts owing by
Borrower with respect to this Note and the other Loan Documents in the following
order: first, to any outstanding attorneys’ and other fees, charges, and
expenses (including, but not limited to, the Prepayment Fee, and any expenses
pertaining to the repossession, repair, preparation and advertisement for
disposition or foreclosure, appointment of a receiver for, and disposition or
foreclosure of any collateral); second, to any outstanding interest, in arrears;
and third, to any outstanding principal.

 

All payments shall be made to Lender at the address specified above (or at such
other office as may be designated in writing by Lender) in lawful money of the
United States of America not later than 12:00 noon (EST or EDT) on the date due.
Whenever the date due for



--------------------------------------------------------------------------------

any payment shall fall on a day other than a Business Day, such payment shall be
made on the next Business Day and the amount payable to Lender shall be adjusted
for such extension of time. Lender shall be entitled to require all payments to
be remitted via an electronic fund transfer system that is acceptable to Lender
in its discretion.

 

Notwithstanding the satisfaction in full of this Note and the other Loan
Documents, if any payment or other amount applied by Lender against the
indebtedness, liabilities and obligations described in this Note and the other
Loan Documents proves to be defeasible or revocable for any reason, the
indebtedness, liabilities and obligations satisfied by such payment or other
amount shall be reinstated, payable by Borrower mid any other person or entity
responsible for the payment thereof, and be secured by any collateral securing
the payment and performance of the indebtedness, liabilities and obligations
described in this Note and the other Loan Documents.

 

Time is of the essence with respect to this Note and the other Loan Documents.
If any amount is not paid to Lender or any other Event of Default occurs under
this Note or the other Loan Documents, Lender may accelerate and declare all of
the amounts owing under this Note and the other Loan Documents immediately due
and payable without presentment, demand, notice, protest, or legal process of
any kind (provided that in the event of any Event of Default arising from the
commencement of a bankruptcy, liquidation, insolvency, or similar proceeding,
the Liabilities shall automatically become immediately due and payable without
presentment, demand, notice, protest, or legal process of any kind). Upon the
occurrence of any Event of Default, Lender shall be entitled to exercise any
remedies set forth in the Credit Agreement, this Note, the Security Documents
and the other Loan Documents or otherwise permitted under applicable law.

 

This Note is the Note referred to in the Credit Agreement between Borrower and
Lender dated of even date herewith and any amendments, extensions,
modifications, replacements and substitutions thereto (“Credit Agreement”). All
capitalized terms used herein shall be defined as set forth in this Note or, in
the absence of a definition in this Note, as set forth in the Credit Agreement
and the other Loan Documents.

 

Borrower shall reimburse Lender for all reasonable attorney’s fees and other
amounts described in the Credit Agreement and other Loan Documents incurred in
negotiating, documenting, filing, recording, administering, defending, and
enforcing Lender’s rights and remedies under this Note and the other Loan
Documents as well as any other charges, expenses and amounts described in this
Note and the other Loan Documents or to which Lender may be entitled to collect
with respect to the Loan under applicable law. All such costs, expenses and
charges shall be payable by Borrower to Lender on demand, and, if not paid
within five (5) Business Days, shall bear interest at the Default Rate until
paid.

 

All notices and other communications required or permitted with respect to this
Note shall be in writing and given in accordance with the requirements set forth
in the Credit Agreement.



--------------------------------------------------------------------------------

In the event that the Borrower consists of more than one Person, all of
Borrower’s indebtedness, liabilities and obligations to Lender described in this
Note and the other Loan Documents shall be joint and several in nature.

 

This Note is secured by the collateral described in the Security Documents (the
“Collateral”):

 

This Note and the other Loan Documents are freely assignable by Lender without
the consent of Borrower.

 

Borrower and all others who may become liable for the payment of all or any pail
of the Liabilities severally waive presentment and demand for payment, notice of
intent to accelerate and notice of acceleration, notice of dishonor, protest and
notice of protest and non-payment and all other notices of any kind, except for
notices expressly provided for in this Note or the other Loan Documents. No
release of any security for the Liabilities or extension of time for payment of
this Note or any installment of this Note, and no alteration, amendment or
waiver of any provision of this Note or the other Loan Documents made by
agreement between Lender or any other person or party shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Borrower, and any other person or entity who may become liable for the payment
of all or any part of the Liabilities, under this Note or the other Loan
Documents. No notice to or demand on Borrower shall be deemed to be a waiver of
the obligation of Borrower or of the right of Lender to take further action
without further notice or demand as provided for in this Note or the other Loan
Documents. If Borrower is a partnership, corporation or limited liability
company, the agreements contained in this Note shall remain in full force and
effect, notwithstanding any changes in the individuals or entities comprising
the Borrower. The term “Borrower,” as used in this Note, shall include any
alternate or successor entity, but any predecessor entity, and its partners or
members, as the ease may be, shall not thereby be released from any liability.
(Nothing in the foregoing sentence shall be construed as a consent to, or a
waiver of, any prohibition or restriction on transfers of interests in Borrower
which may be set forth in the other Loan Documents.)

 

All of the terms, covenants and conditions contained in the other Loan Documents
are hereby made part of this Note to the same extent and with the same force as
if they were fully set forth in this Note.

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the pail of Borrower or
Lender, but only by an agreement ill writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

This Note shall be governed by and construed in accordance with the laws of the
Governing Law State without reference to conflicts of law rules. To induce
Lender to accept this Note and the other Loan Documents, Borrower irrevocably
agrees that, subject to Lender’s sole and absolute election, all legal and other
proceedings of any kind arising out of or related to this Note, the other Loan
Documents, the Loan, Borrower, any other Loan Party, their business operations
(including, but not limited to, the Enterprises), or their assets shall be
litigated in courts having situs in the Governing Law State. Borrower hereby
consents and submits to the



--------------------------------------------------------------------------------

jurisdiction of any local, state or federal courts located within said Governing
Law State. Borrower hereby waives any right it may have to transfer or change
the venue of any legal or other proceeding brought against such person by Lender
in accordance with this paragraph.

 

BORROWER HEREBY WAIVES DEMAND, PRESENTMENT, PROTEST AND NOTICE OF NONPAYMENT,
AND FURTHER WAIVES THE BENEFIT OF ALL HOMESTEAD, DOWER, CURTESY, AND REDEMPTION
RIGHTS AND ALL VALUATION, APPRAISAL, MORATORIUM, MARSHALING, AND EXEMPTION LAWS
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

CYBEX INTERNATIONAL, INC.

By:

   

Name:

 

Arthur W. Hicks, Jr.

Title:

 

Vice President; Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT B-1

ENCUMBRANCES

 

(Form of Real Property Security Instrument)



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

CYBEX INTERNATIONAL, INC., as mortgagor

(Borrower)

 

to

 

GMAC COMMERCIAL FINANCE LLC, as mortgagee

(Lender)

 

--------------------------------------------------------------------------------

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT, FINANCING STATEMENT

AND FIXTURE FILING

 

--------------------------------------------------------------------------------

 

Dated:

   July 13, 2004

Location:

  

10 Trotter Drive

Medway, MA

County:

   Norfolk

 

PREPARED BY AND UPON

RECORDATION RETURN TO:

 

Thacher Proffitt & Wood, LLP

50 Main Street, Suite 525

White Plains, New York 10606

Attention: Thomas J. Infurna, Esq.

File No.: 19601-00108

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS SECURITY AGREEMENT, FINANCING
STATEMENT AND FIXTURE FILING (the “Security Instrument”) is made as of the 13th
day of July, 2004, by CYBEX INTERNATIONAL, INC., a corporation organized and
existing under the laws of the State of New York, with an address at 10 Trotter
Drive, Medway, Massachusetts 11779, as mortgagor (“Borrower”) to GMAC COMMERCIAL
FINANCE LLC, a Delaware limited liability company, having an office at 210
Interstate North Parkway, Suite 315, Atlanta, Georgia 30339, as mortgagee
(“Lender”).

 

RECITALS:

 

Borrower by its promissory notes of even date herewith given to Lender (to wit,
a note in the principal sum of $11,000,000.00 and a note in the principal sum of
$2,000,000.00) is indebted to Lender in the aggregate principal sum of
$13,000,000.00 in lawful money of the United States of America (the notes
together with all extensions, renewals, modifications, substitutions and
amendments thereof shall collectively be referred to as the “Note”), with
interest from the date thereof at the rates set forth in the Note, principal and
interest to be payable in accordance with the terms and conditions provided in
the Note, which Note is made pursuant to the terms of a certain Credit Agreement
made by and between Borrower and Lender bearing even date herewith (the credit
agreement together with all extensions, renewals, modifications, substitutions
and amendments thereof shall collectively be referred to as the “Credit
Agreement”).

 

Borrower desires to secure the payment of the Debt (defined in Article 2) and
the performance of all of its obligations under the Note and the Other
Obligations (defined in Article 2).

 

Article 1 - GRANTS OF SECURITY

 

Section 1.1 PROPERTY MORTGAGED. Borrower does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to Lender,
and grant a security interest to Lender in, the following property, rights,
interests and estates now owned, or hereafter acquired by Borrower
(collectively, the “Property”):

 

(a) Land. The real property described in Exhibit A attached hereto and made a
part hereof (the “Land”);

 

(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Borrower for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;

 

(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (the “Improvements”);

 

(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air



--------------------------------------------------------------------------------

rights and development rights, and all estates, rights, titles, interests,
privileges, liberties, servitudes, tenements, hereditaments and appurtenances of
any nature whatsoever, in any way now or hereafter belonging, relating or
pertaining to the Land and the Improvements and the reversion and reversions,
remainder and remainders, and all land lying in the bed of any street, road or
avenue, opened or proposed, in front of or adjoining the Land, to the center
line thereof and all the estates, rights, titles, interests, dower and rights of
dower, curtesy and rights of curtesy, property, possession, claim and demand
whatsoever, both at law and in equity, of Borrower of, in and to the Land and
the Improvements and every part and parcel thereof, with the appurtenances
thereto;

 

(e) Fixtures and Personal Property. All Equipment (as such term is defined in
the Uniform Commercial Code (defined below), including, without limitation,
materials handling equipment, communications equipment, computer equipment, and
manufacturing equipment of every kind and nature whatsoever owned by Borrower,
or in which Borrower has or shall have an interest (other than Inventory, as
such term is defined in the Uniform Commercial Code)) machinery (other than
Inventory, as such term is defined in the Uniform Commercial Code) and fixtures
(including, but not limited to, all heating, air conditioning, plumbing,
lighting, communications and elevator fixtures), office furniture, furnishings
and trade fixtures, specialty tools and parts (constituting part of the
equipment), in each case now or hereafter located upon the Land and the
Improvements, or appurtenant thereto, and all construction building equipment,
materials and supplies of any nature whatsoever (expressly excluding any
materials and supplies used in the manufacture of Inventory) owned by Borrower,
or in which Borrower has or shall have an interest, now or hereafter located
upon the Land and the Improvements, or appurtenant thereto, and accessions
thereof and renewals and replacements thereof and substitutions therefor
together with Borrower’s interest in, and right to any and all manuals, computer
programs, software, databases and other materials relating to the use,
mechanical/physical operation or structure of any of the foregoing
(collectively, the “Personal Property”; it being agreed, however, that the term
“Personal Property” shall not include Inventory, Accounts, Deposit Accounts,
Documents, General Intangibles (other than as set forth in Section 1.1(m)
below), or Investment Property (as such terms are defined in the Uniform
Commercial Code)), including the right, title and interest of Borrower in and to
any of the Personal Property which may be subject to any security interests, as
defined in the Uniform Commercial Code, as adopted and enacted by the state or
states where any of the Property is located (the “Uniform Commercial Code”),
superior in lien to the lien of this Security Instrument and all proceeds and
products of all of the above;

 

(f) Leases and Rents. All leases, subleases and other agreements affecting the
use, enjoyment or occupancy of the Land and/or the Improvements heretofore or
hereafter entered into and all extensions, amendments and modifications thereto
(the “Leases”), whether before or after the filing by or against Borrower of any
petition for relief under any laws relating to bankruptcy or rights of creditors
generally (“Creditors Rights Laws”) and all right, title and interest of
Borrower, its successors and assigns therein and thereunder, including, without
limitation, any guaranties of the lessees’ obligations thereunder, cash or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues
and profits (including all oil and gas or other mineral royalties and bonuses,
but excluding any revenues and profits resulting from Inventory, Accounts,
Deposit Accounts, Documents, General Intangibles (other than as set forth in
Section 1.1(m) below), or



--------------------------------------------------------------------------------

Investment Property) from the Land and the Improvements whether paid or accruing
before or after the filing by or against Borrower of any petition for relief
under Creditors Rights Laws (the “Rents”) and all proceeds from the sale or
other disposition of the Leases and all sums paid or payable in consideration of
or as a result of the termination of any Leases and the right to receive and
apply the Rents to the payment of the Debt;

 

(g) Insurance Proceeds. All proceeds of and any unearned premiums on any
insurance policies covering the Land, the Improvements, the Personal Property
and other collateral granted under this Section 1.1, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Property;

 

(h) Condemnation Awards. All awards or payments, including interest thereon,
which may hereafter be made with respect to the Land, the Improvements, the
Personal Property and other collateral granted under this Section 1.1, whether
from the exercise of the right of eminent domain (including, but not limited to
any transfer made in lieu of or in anticipation of the exercise of the right),
or for a change of grade, or for any other injury to or decrease in the value of
the Property;

 

(i) Tax Certiorari. All refunds, rebates or credits hereafter arising in
connection with a reduction in real estate taxes and assessments charged against
the Land, the Improvements, the Personal Property and other collateral granted
under this Section 1.1 as a result of tax certiorari or any applications or
proceedings for reduction;

 

(j) Conversion. All proceeds of the conversion, voluntary or involuntary, of any
of the foregoing including, without limitation, proceeds of insurance and
condemnation awards, into cash or liquidation claims;

 

(k) Rights. The right, in the name and on behalf of Borrower, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the Land,
the Improvements, the Personal Property and other collateral granted under this
Section 1.1;

 

(l) Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or
mechanical/physical operation of the Land and any part thereof (but excluding
any such documents relating to Inventory or the conversion of Inventory into
finished product, Accounts, Deposit Accounts, Documents, General Intangibles
(other than as set forth in Section 1.1(m) below), or Investment Property) and
any Improvements, and all right, title and interest of Borrower therein and
thereunder, including, without limitation, the right, upon the occurrence and
during the continuance of an Event of Default (defined in Article 10), to
receive and collect any sums payable to Borrower thereunder;

 

(m) Intangibles. All books and records and all other general intangibles
relating to or used in connection with the mechanical/physical operation of the
Land, the Improvements and the Personal Property (but excluding any general
intangibles relating to Inventory or the



--------------------------------------------------------------------------------

conversion of Inventory into finished product, Accounts, Deposit Accounts,
Documents, Investment Property or intellectual property); and

 

(n) Other Rights. Any and all other rights of Borrower in and to the items set
forth in Subsections (a) through (m) above.

 

Section 1.2 ASSIGNMENT OF LEASES AND RENTS. Borrower hereby absolutely and
unconditionally assigns to Lender Borrower’s right, title and interest in and to
all current and future Leases and Rents; it being intended by Borrower that this
assignment constitutes a present, absolute assignment and not an assignment for
additional security only. Nevertheless, subject to the terms of this Section 1.2
and Section 3.8 and Section 11.1(h), Lender grants to Borrower a revocable
license to collect and receive the Rents. Borrower shall hold a portion of the
Rents sufficient to discharge all current sums due on the Debt, for use in the
payment of such sums.

 

Section 1.3 SECURITY AGREEMENT. This Security Instrument is both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code. The Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Borrower in the
Property. By executing and delivering this Security Instrument, Borrower hereby
grants to Lender, as security for the Obligations (defined in Section 2.3), a
security interest in the Personal Property and other collateral given as
security for the Obligations (whether denominated as part of the Property or
otherwise) to the extent that under applicable law the same would be governed by
the Uniform Commercial Code (collectively, “UCC Collateral”) to the full extent
that the Personal Property and other UCC Collateral may be subject to the
Uniform Commercial Code.

 

Section 1.4 PLEDGE OF MONIES HELD. Borrower hereby pledges to Lender any and all
monies now or hereafter held by Lender, including, without limitation, Net
Proceeds (defined in Section 3.7), as additional security for the Obligations
until expended or applied as provided in this Security Instrument.

 

Section 1.5 CONDITIONS TO GRANT. TO HAVE AND TO HOLD the above granted and
described Property to the use and benefit of Lender, and the successors and
assigns of Lender, forever;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall pay to Lender the Debt at the time and in the manner provided in
the Note and this Security Instrument and shall perform the Other Obligations as
set forth in this Security Instrument, these presents and the estate hereby
granted shall cease, terminate and be void.

 

Article 2 - DEBT AND OBLIGATIONS SECURED

 

Section 2.1 DEBT. This Security Instrument and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the payment of
the following, in such order of priority as Lender may determine in its sole
discretion (the “Debt”):

 

(a) the indebtedness evidenced by the Note in lawful money of the United States
of America;



--------------------------------------------------------------------------------

(b) interest, default interest, late charges and other sums, as provided in the
Note, the Credit Agreement, this Security Instrument or the Other Security
Documents (defined in Section 3.2);

 

(c) the Prepayment Fee (as defined in the Note), if any;

 

(d) all other monies agreed or provided to be paid by Borrower in the Note, the
Credit Agreement, this Security Instrument or the Other Security Documents;

 

(e) all sums advanced pursuant to this Security Instrument to protect and
preserve the Property and the lien and the security interest created hereby; and

 

(f) all sums advanced and costs and expenses incurred by Lender in connection
with the Debt or any part thereof, any renewal, extension, or change of or
substitution for the Debt or any part thereof, or the acquisition or perfection
of the security therefor, whether made or incurred at the request of Borrower or
Lender.

 

Section 2.2 OTHER OBLIGATIONS. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the performance of the following (the “Other Obligations”):

 

(a) all other obligations of Borrower contained herein;

 

(b) each obligation of Borrower contained in the Note, the Credit Agreement and
in the Other Security Documents; and

 

(c) each obligation of Borrower contained in any renewal, extension, amendment,
modification, consolidation, change of, or substitution or replacement for, all
or any part of the Note, the Credit Agreement, this Security Instrument or the
Other Security Documents.

 

Section 2.3 DEBT AND OTHER OBLIGATIONS. Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations shall be referred to
collectively as the “Obligations.”

 

Section 2.4 PAYMENTS. Unless payments are made in the required amount in
immediately available funds at the place where the Note is payable, remittances
in payment of all or any part of the Debt shall not, regardless of any receipt
or credit issued therefor, constitute payment until the required amount is
actually received by Lender in funds immediately available at the place where
the Note is payable (or any other place as Lender, in Lender’s sole discretion,
may have established by delivery of written notice thereof to Borrower) and
shall be made and accepted subject to the condition that any check or draft may
be handled for collection in accordance with the practice of the collecting bank
or banks; provided, however, Lender shall not be required to accept payment for
any Obligation in cash. Acceptance by Lender of any payment in an amount less
than the amount then due shall be deemed an acceptance on account



--------------------------------------------------------------------------------

only, and the failure to pay the entire amount then due shall be and continue to
be an Event of Default.

 

Article 3 - BORROWER COVENANTS

 

Borrower covenants and agrees that:

 

Section 3.1 PAYMENT OF DEBT. Borrower will pay the Debt at the time and in the
manner provided in the Note and in this Security Instrument.

 

Section 3.2 INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the Note and the Credit Agreement, and (b) all and
any of the documents other than the Note, the Credit Agreement or this Security
Instrument now or hereafter executed and delivered by Borrower and/or others and
by or in favor of Lender, which wholly or partially secure or guaranty payment
of the Note or are otherwise executed and delivered in connection with the Loan
(hereinafter defined; such other documents, together with any and all
extensions, renewals, substitutions, replacements, amendments, modifications
and/or restatements thereof, the “Other Security Documents”) are hereby made a
part of this Security Instrument to the same extent and with the same force as
if fully set forth herein.

 

Section 3.3 INSURANCE.

 

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:

 

(i) insurance with respect to the Improvements and the Personal Property
insuring against any peril now or hereafter included within the classification
“All Risk” or “Special Perils”, in each case (A) in an amount equal to 100% of
the “Full Replacement Cost,” which for purposes of this Security Instrument
shall mean actual replacement value (exclusive of costs of excavations,
foundations, underground utilities and footings) with a waiver of depreciation;
(B) containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all coinsurance provisions; (C) providing for no
deductible in excess of $10,000.00; and (D) providing coverage for contingent
liability from Operation of Building Laws, Demolition Costs and Increased Cost
of Construction Endorsements together with an “Ordinance or Law Coverage” or
“Enforcement” endorsement. The Full Replacement Cost shall be redetermined from
time to time (but not more frequently than once in any eighteen (18) calendar
months) at the request of Lender by an appraiser or contractor designated and
paid by Borrower and approved by Lender, or by an engineer or appraiser in the
regular employ of the insurer. After the first appraisal, additional appraisals
may be based on construction cost indices customarily employed in the trade. No
omission on the part of Lender to request any such ascertainment shall relieve
Borrower of any of its obligations under this Subsection;

 

(ii) commercial general liability insurance against all claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
general aggregate limit of



--------------------------------------------------------------------------------

not less than $5,000,000 and a per occurrence limit of not less than $2,000,000;
(B) to continue at not less than the aforesaid limit until required to be
changed by Lender in writing by reason of changed economic conditions making
such protection inadequate; and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; and (4) blanket contractual liability for
all written and oral contracts;

 

(iii) Intentionally Omitted;

 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in Section 3.3(a)(i) written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to Section 3.3(a)(i), (3) including
permission to occupy the Property, and (4) with an agreed amount endorsement
waiving co-insurance provisions;

 

(v) workers’ compensation, subject to the statutory limits of the state in which
the Property is located, and employer’s liability insurance with a limit of at
least $1,000,000 per accident and per disease per employee, and $1,000,000 for
disease aggregate in respect of any work or operations on or about the Property,
or in connection with the Property or its operation (if applicable);

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender;

 

(vii) if any portion of the Improvements is at any time located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), flood hazard insurance in an amount equal to the
lesser of (A) the principal balance of the Note, and (B) the maximum limit of
coverage available for the Property under the Flood Insurance Acts;

 

(viii) intentionally deleted; and

 

(ix) such other insurance and in such amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.

 

(b) All insurance provided for in Section 3.3(a) hereof shall be obtained under
valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may from time to time be satisfactory to



--------------------------------------------------------------------------------

Lender, issued by financially sound and responsible insurance companies
authorized and admitted to do business in the state in which the Property is
located and approved by Lender. The insurance companies must have a general
policy rating of A or better and a financial class of IX or better by A.M. Best
Company, Inc., and a claims paying ability/financial strength rating of at least
A- by Standard & Poor’s Corp. or such comparable rating by such other credit
rating agency approved by Lender (a “Rating Agency”) or in the event such
insurance company is not so rated, said insurance company shall be acceptable to
Lender in all respects (each such insurer shall be referred to below as a
“Qualified Insurer”). Not less than thirty (30) days prior to the expiration
dates of the Policies theretofore furnished to Lender pursuant to Section
3.3(a), certified copies of the Policies marked “premium paid” or accompanied by
evidence satisfactory to Lender of payment of the premiums due thereunder (the
“Insurance Premiums”), shall be delivered by Borrower to Lender; provided,
however, that in the case of renewal Policies, Borrower may furnish Lender with
binders therefor to be followed by the original Policies when issued.

 

(c) Borrower shall not obtain (i) any umbrella or blanket liability or casualty
Policy unless, in each case, such Policy is approved in advance in writing by
Lender and Lender’s interest is included therein as provided in this Security
Instrument and such Policy is issued by a Qualified Insurer, or (ii) separate
insurance concurrent in form or contributing in the event of loss with that
required in Section 3.3(a) to be furnished by, or which may be reasonably
required to be furnished by, Borrower. In the event Borrower obtains separate
insurance or an umbrella or a blanket Policy, Borrower shall notify Lender of
the same and shall cause certified copies of each Policy to be delivered as
required in Section 3.3(a) Any blanket insurance Policy shall specifically
allocate to the Property the amount of coverage from time to time required
hereunder and shall otherwise provide the same protection as would a separate
Policy insuring only the Property in compliance with the provisions of Section
3.3(a).

 

(d) All Policies of insurance provided for or contemplated by Section 3.3(a),
except for the Policy referenced in Section 3.3(a)(v), shall name Lender and
Borrower as the insured or additional insured, as their respective interests may
appear, and in the case of property damage, boiler and machinery, and flood
insurance, shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender.

 

(e) All Policies of insurance provided for in Section 3.3(a) shall contain
clauses or endorsements to the effect that:

 

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
tenant under any Lease or other occupant, or failure to comply with the
provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;

 

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least 30 days’ written notice
to Lender and any other party named therein as an insured; and



--------------------------------------------------------------------------------

(iii) each Policy shall provide that the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration; and

 

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

 

(f) Borrower shall furnish to Lender, on or before thirty (30) days after the
close of each of Borrower’s fiscal years, a statement certified by Borrower or a
duly authorized officer of Borrower of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender,
verification of the adequacy of such insurance by an independent insurance
broker or appraiser acceptable to Lender.

 

(g) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate, and all expenses incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by this Security
Instrument and shall bear interest at the Default Rate (as defined in the Note).
Lender shall endeavor to notify Borrower before obtaining any such coverage.

 

(h) If the Property shall be damaged or destroyed, in whole or in part, by fire
or other casualty, Borrower shall give prompt notice of such damage to Lender
and shall promptly commence and diligently prosecute the completion of the
repair and restoration of the Property as nearly as possible to the condition
the Property was in immediately prior to such fire or other casualty, with such
alterations as may be approved by Lender (the “Casualty Restoration”) and
otherwise in accordance with Section 3.7 of this Security Instrument. Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance.

 

(i) In the event of a foreclosure of the Security Instrument or other transfer
of title to the Property in extinguishment in whole or in part of the Debt, all
right, title and interest of Borrower in and to the Policies then in force
concerning the Property and all proceeds payable thereunder shall thereupon vest
exclusively in Lender or the purchaser at such foreclosure or other transferee
in the event of such other transfer of title.

 

Section 3.4 PAYMENT OF TAXES, ETC.

 

(a) Borrower shall promptly pay by their due date all taxes, assessments, water
rates, sewer rents, and other governmental impositions, now or hereafter levied
or assessed or imposed against the Property or any part thereof (the “Taxes”),
all ground rents, maintenance charges and similar charges, now or hereafter
levied or assessed or imposed against the Property or any part thereof (the
“Other Charges”), and all charges for utility services provided to the Property
as same become due and payable, unless contested in good faith as provided in
subparagraph (b)



--------------------------------------------------------------------------------

below. Borrower will deliver to Lender, promptly upon Lender’s request, evidence
satisfactory to Lender that the Taxes, Other Charges and utility service charges
have been so paid or are not then delinquent. Borrower shall not suffer and
shall promptly cause to be paid and discharged any lien or charge whatsoever
which may be or become a lien or charge against the Property. Borrower shall
furnish to Lender paid receipts for the payment of the Taxes and Other Charges
prior to the date the same shall become delinquent.

 

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Taxes, provided that (i) no Event of Default has
occurred and is continuing under the Note, this Security Instrument or any of
the Other Security Documents, (ii) Borrower is permitted to do so under the
provisions of any other mortgage, deed of trust or deed to secure debt affecting
the Property, (iii) such proceeding shall suspend the collection of the Taxes
from Borrower and from the Property or Borrower shall have paid all of the Taxes
under protest, (iv) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder, (v) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, cancelled or lost, and (vi) Borrower shall have
established appropriate reserves in accordance with GAAP in respect to the
Taxes, together with all interest and penalties thereon, unless Borrower has
paid all of the Taxes under protest, or Borrower shall have furnished the
security as may be required in the proceeding, or as may be reasonably requested
by Lender to insure the payment of any contested Taxes, together with all
interest and penalties thereon.

 

Section 3.5 INTENTIONALLY OMITTED.

 

Section 3.6 CONDEMNATION. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Notwithstanding any taking by any public or
quasi-public authority through eminent domain or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), and whether or not any award or payment made in any condemnation
or eminent domain proceeding (an “Award”) is made available to Borrower for
Restoration in accordance with Section 3.7, Borrower shall continue to pay the
Debt at the time and in the manner provided for its payment in the Note and in
this Security Instrument and the Debt shall not be reduced until any Award shall
have been actually received and applied by Lender, after the deduction of
expenses of collection, to the reduction or discharge of the Debt. Lender shall
not be limited to the interest paid on the Award by the condemning authority but
shall be entitled to receive out of the Award interest at the rate or rates
provided herein or in the Note. Borrower shall cause the Award made in any
condemnation or eminent domain proceeding, which is payable to Borrower, to be
paid directly to Lender. Subject to Section 3.7, Lender may apply any Award to
the reduction or discharge of the Debt whether or not then due and payable. In
the event that the Property or any portion thereof is taken by any condemning
authority, Borrower shall promptly proceed to restore, repair, replace or
rebuild the Property in a workmanlike manner to the extent practicable to be of
at least equal value and substantially the same character as prior to such
condemnation or eminent domain proceeding (the “Condemnation Restoration”; the
Condemnation Restoration and the Casualty Restoration are collectively
hereinafter referred



--------------------------------------------------------------------------------

to as the “Restoration”). If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

 

Section 3.7 RESTORATION. The following provisions shall apply in connection with
the Restoration of the Property:

 

(a) If the Net Proceeds (defined below) shall be less than $100,000.00 and the
costs of completing the Restoration shall be less than $100,000.00, the Net
Proceeds will be disbursed by Lender to Borrower upon receipt, provided that all
of the conditions set forth in Section 3.7(b)(i) are met and Borrower delivers
to Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Security Instrument.

 

(b) If the Net Proceeds are equal to or greater than $100,000.00 or the costs of
completing the Restoration are equal to or greater than $100,000.00, Lender
shall make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 3.7(b). The term “Net Proceeds” for the purposes of
this Section shall mean: (1) the net amount of all insurance proceeds received
by Lender pursuant to Section 3.3(a)(i), (iv), (vi), (vii), and, as applicable,
(ix) of this Security Instrument as a result of such damage or destruction,
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable legal fees), if any, in collecting same (“Insurance Proceeds”) or
(2) the net amount of the Award received by Lender, after deduction of its
reasonable costs and expenses (including, but not limited to, reasonable legal
fees), if any, in collecting same (“Condemnation Proceeds”), whichever the case
may be.

 

(i) The Net Proceeds shall be made available to Borrower for the Restoration
provided that each of the following conditions is met:

 

(A) no Event of Default shall have occurred and be continuing under the Note,
the Credit Agreement, this Security Instrument or any of the Other Security
Documents;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than twenty
percent (20%) of the total floor area of the Improvements has been damaged,
destroyed or rendered unusable as a result of such fire or other casualty or (2)
in the event the Net Proceeds are Condemnation Proceeds, less than twenty -
percent (20%) of the land constituting the Property has been taken, such land is
located along the perimeter or periphery of the Property, no portion of the
Improvements is located on such land and such taking does not materially impair
the existing access to the Property;

 

(C) Intentionally Deleted;



--------------------------------------------------------------------------------

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than thirty (30) days after such damage, destruction or
taking occurs) and shall diligently pursue the same to satisfactory completion;

 

(E) Lender shall be satisfied that any operating deficits which will be incurred
with respect to the Property as a result of the occurrence of any such fire or
other casualty or taking will be covered out of (1) the Net Proceeds, or (2)
other funds of Borrower;

 

(F) Intentionally Omitted;

 

(G) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) twelve (12) months prior to the Loan
Maturity Date (as defined in the Note), (2) twelve (12) months after the
occurrence of such fire or other casualty or taking, or (3) such time as may be
required under applicable zoning law, ordinance, rule or regulation in order to
repair and restore the Property to the condition it was in immediately prior to
such fire or other casualty or taking;

 

(H) Borrower shall execute and deliver to Lender a completion guaranty in form
and substance satisfactory to Lender and its counsel pursuant to the provisions
of which Borrower shall guaranty to Lender the lien-free completion by Borrower
of the Restoration in accordance with the provisions of this Section 3.7(b);

 

(I) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable zoning laws, ordinances, rules and
regulations; and

 

(J) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable governmental laws,
rules and regulations (including, without limitation, all applicable
Environmental Laws (defined below).

 

(ii) The Net Proceeds shall be held by Lender in an interest bearing trust
account and, until disbursed in accordance with the provisions of this Section
3.7(b), shall constitute additional security for the Obligations. The Net
Proceeds shall be disbursed by Lender to, or as directed by, Borrower from time
to time during the course of the Restoration, upon receipt of evidence
satisfactory to Lender that (A) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanics or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property arising out of the
Restoration which have not either been fully bonded to the satisfaction of
Lender and discharged of record or in the alternative fully insured to the
satisfaction of Lender by the title company insuring the lien of this Security
Instrument.



--------------------------------------------------------------------------------

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Restoration
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and acceptance by Lender and the
Restoration Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration including, without
limitation, reasonable legal fees and disbursements and the Restoration
Consultant’s fees, shall be paid by Borrower.

 

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Section 3.7(b) shall mean an amount equal to 10% of
the costs actually incurred for work in place as part of the Restoration, as
certified by the Restoration Consultant. The Restoration Retainage shall in no
event be less than the amount actually held back by Borrower from contractors,
subcontractors and materialmen engaged in the Restoration. The Restoration
Retainage shall not be released until the Restoration Consultant certifies to
Lender that the Restoration has been completed in accordance with the provisions
of this Section 3.7(b) and that all approvals necessary for the re-occupancy and
use of the Property have been obtained from all appropriate governmental and
quasi-governmental authorities, and Lender receives evidence satisfactory to
Lender that the costs of the Restoration have been paid in full or will be paid
in full out of the Restoration Retainage, provided, however, that Lender will
release the portion of the Restoration Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Restoration Consultant certifies to Lender that the
contractor, subcontractor or materialman has satisfactorily completed all work
and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, and the contractor,
subcontractor or materialman delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or materialman as may
be reasonably requested by Lender or by the title company insuring the lien of
this Security Instrument. If required by Lender, the release of any such portion
of the Restoration Retainage shall be approved by the surety company, if any,
which has issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender, be sufficient to pay in full the
balance of the costs



--------------------------------------------------------------------------------

which are estimated by the Restoration Consultant to be incurred in connection
with the completion of the Restoration, Borrower shall not be entitled to any
further disbursements of the Net Proceeds hereunder until Borrower shall deposit
the deficiency (the “Net Proceeds Deficiency”) in immediately available funds
with Lender. The Net Proceeds Deficiency deposited with Lender shall be held by
Lender and shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 3.7(b) shall
constitute additional security for the Obligations.

 

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Restoration
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 3.7(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
with any interest earned thereon, provided no Event of Default shall have
occurred and shall be continuing under the Note, the Credit Agreement, this
Security Instrument or any of the Other Security Documents.

 

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
3.7(b)(vii) may be retained and applied by Lender toward the payment of the Debt
whether or not then due and payable in such order, priority and proportions as
Lender in its discretion shall deem proper or, at the discretion of Lender, the
same may be paid, either in whole or in part, to Borrower for such purposes as
Lender shall designate, in its discretion. If Lender shall receive and retain
Net Proceeds, the lien of this Security Instrument shall be reduced only by the
amount thereof received and retained by Lender and actually applied by Lender in
reduction of the Debt.

 

Section 3.8 LEASES AND RENTS.

 

(a) Borrower may enter into a proposed Lease (including the renewal or extension
of an existing Lease (a “Renewal Lease”)) without the prior written consent of
Lender, provided such proposed Lease or Renewal Lease (i) provides for rental
rates and terms comparable to existing local market rates and terms (taking into
account the type and quality of the tenant) as of the date such Lease is
executed by Borrower (unless, in the case of a Renewal Lease, the rent payable
during such renewal, or a formula or other method to compute such rent, is
provided for in the original Lease), (ii) is an arms-length transaction with a
bona fide, independent third party tenant, (iii) does not have a materially
adverse effect on the value of the Property taken as a whole, (iv) is subject
and subordinate to the Security Instrument and the lessee thereunder agrees to
attorn to Lender, and (v) is written on a form of lease approved by Lender. All
proposed Leases which do not satisfy the requirements set forth in this Section
3.8(a) shall be subject to the prior approval of Lender and its counsel, at
Borrower’s expense. Borrower shall promptly deliver to Lender copies of all
Leases which are entered into pursuant to this Subsection together with
Borrower’s certification that it has satisfied all of the conditions of this
Subsection.

 

(b) Borrower (i) shall observe and perform all the obligations imposed upon the
lessor under the Leases and shall not do or permit to be done anything to impair
the value of any of the Leases as security for the Debt; (ii) shall promptly
send copies to Lender of all notices of default



--------------------------------------------------------------------------------

which Borrower shall send or receive thereunder; (iii) shall enforce all of the
material terms, covenants and conditions contained in the Leases upon the part
of the tenant thereunder to be observed or performed; (iv) shall not collect any
of the Rents more than one (1) month in advance (except security deposits shall
not be deemed Rents collected in advance); (v) shall not execute any other
assignment of the lessor’s interest in any of the Leases or the Rents; and (vi)
shall not consent to any assignment of or subletting under any Leases not in
accordance with their terms, without the prior written consent of Lender.

 

(c) Except with respect to any Major Lease (defined below), Borrower may,
without the consent of Lender, amend, modify or waive the provisions of any
Lease or terminate, reduce rents under, accept a surrender of space under, or
shorten the term of; any Lease (including any guaranty, letter of credit or
other credit support with respect thereto) provided that such action (taking
into account, in the case of a termination, reduction in rent, surrender of
space or shortening of term, the planned alternative use of the affected space)
does not have a materially adverse effect on the value of the Property taken as
a whole, and provided that such Lease, as amended, modified or waived, is
otherwise in compliance with the requirements of this Security Instrument and
any subordination agreement binding upon Lender with respect to such Lease. A
termination of a Lease with a tenant who is in default beyond applicable notice
and grace periods shall not be considered an action which has a materially
adverse effect on the value of the Property taken as a whole. Any amendment,
modification, waiver, termination, rent reduction, space surrender or term
shortening which does not satisfy the requirements set forth in this Subsection
shall be subject to the prior approval of Lender and its counsel, at Borrower’s
expense. Borrower shall promptly deliver to Lender copies of amendments,
modifications and waivers which are entered into pursuant to this Subsection
together with Borrower’s certification that it has satisfied all of the
conditions of this Subsection.

 

(d) Notwithstanding anything contained herein to the contrary, Borrower shall
not, without the prior written consent of Lender, enter into, renew, extend,
amend, modify, waive any provisions of, terminate, reduce rents under, accept a
surrender of space under, or shorten the term of any Major Lease. The term
“Major Lease” shall mean (i) any Lease which (A) covers twenty percent (20%) or
more of the total space at the Property, in the aggregate, or (B) provides for a
lease term of more than ten (10) years including options to renew and (ii) any
instrument guaranteeing or providing credit support for any Major Lease.

 

Section 3.9 MAINTENANCE AND USE OF PROPERTY. Borrower shall cause the Property
to be maintained in a good and safe condition and repair. Borrower shall not
(and shall not permit any tenant or other person to) remove, demolish or
materially alter the Property or any part thereof (except for normal replacement
of the Personal Property) without the consent of Lender. Borrower shall promptly
repair, replace or rebuild any part of the Property which may be destroyed by
any casualty, or become damaged, worn or dilapidated or which may be affected by
any proceeding of the character referred to in Section 3.6 hereof and shall
complete and pay for any structure at any time in the process of construction or
repair on the Land. Borrower shall not initiate, join in, acquiesce in, or
consent to any material change in any private restrictive covenant, zoning law
or other public or private restriction, limiting or defining the uses which may
be made of the Property or any part thereof without the prior written consent of
Lender, which consent shall not be unreasonably withheld or delayed. If under
applicable zoning



--------------------------------------------------------------------------------

provisions the use of all or any portion of the Property is or shall become a
nonconforming use, Borrower will not cause or permit the nonconforming use to be
discontinued or the nonconforming Improvement to be abandoned without the
express written consent of Lender.

 

Section 3.10 WASTE. Borrower shall not commit or suffer any waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or give
cause for cancellation of any Policy, or do or permit to be done thereon
anything that may materially impair the value of the Property or the security of
this Security Instrument. Borrower will not, without the prior written consent
of Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.

 

Section 3.11 COMPLIANCE WITH LAWS.

 

(a) Borrower shall promptly comply in all material respects with all Applicable
Laws (defined in Section 20.1) affecting the Property, or the use thereof,
including all Environmental Laws.

 

(b) Borrower shall from time to time, upon Lender’s request, provide Lender with
evidence reasonably satisfactory to Lender that the Property complies with all
Applicable Laws or is exempt from compliance with Applicable Laws.

 

(c) Notwithstanding any provisions set forth herein or in any document regarding
Lender’s approval of alterations of the Property, Borrower shall not alter the
Property in any manner which would materially increase Borrower’s
responsibilities for compliance with Applicable Laws without the prior written
approval of Lender. Lender’s approval of the plans, specifications, or working
drawings for alterations of the Property shall create no responsibility or
liability on behalf of Lender for their completeness, design, sufficiency or
their compliance with Applicable Laws. The foregoing shall apply to tenant
improvements constructed by Borrower or by any of its tenants. Lender may
condition any such approval upon receipt of a certificate of compliance with
Applicable Laws from an independent architect, engineer, or other person
acceptable to Lender.

 

(d) Borrower shall give prompt notice to Lender of the receipt by Borrower of
any notice related to a violation of any Applicable Laws and of the commencement
of any proceedings or investigations which relate to compliance with Applicable
Laws.

 

(e) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the Applicable Laws affecting the Property,
provided that (i) no Event of Default has occurred and is continuing under the
Note, the Credit Agreement, this Security Instrument or any of the Other
Security Documents; (ii) Borrower is permitted to do so under the provisions of
any other mortgage, deed of trust or deed to secure debt affecting the Property;
(iii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower or the Property is
subject and shall not constitute a default



--------------------------------------------------------------------------------

thereunder; (iv) neither the Property, any part thereof or interest therein, any
of the tenants or occupants thereof, nor Borrower shall be affected in any
material adverse way as a result of such proceeding; (v) non-compliance with the
Applicable Laws shall not impose criminal or material civil liability on
Borrower or Lender; (vi) Borrower shall have furnished the security as may be
required in the proceeding or by Lender to ensure compliance by Borrower with
the Applicable Laws and (vii) Borrower shall have furnished to Lender all other
items reasonably requested by Lender.

 

Section 3.12 PAYMENT FOR LABOR AND MATERIALS. Borrower will promptly pay when
due all applicable bills and costs for labor, materials, and specifically
fabricated materials incurred in connection with the Property and never permit
to exist in respect of the Property or any part thereof any lien or security
interest, even though inferior to the liens and the security interests hereof;
and in any event never permit to be created or exist in respect of the Property
or any part thereof any other or additional lien or security interest other than
the liens or security interests hereof; except for the Permitted Exceptions
(defined below).

 

Section 3.13 PERFORMANCE OF OTHER AGREEMENTS. Borrower shall observe and perform
each and every term to be observed or performed by Borrower pursuant to the
terms of any agreement or recorded instrument affecting or pertaining to the
Property, or given by Borrower to Lender for the purpose of further securing an
Obligation and any amendments, modifications or changes thereto.

 

Section 3.14 MANAGEMENT. The Property shall be managed by Borrower. All Rents,
if any, generated by or derived from the Property shall first be utilized solely
for current expenses directly attributable to the ownership and operation of the
Property, including, without limitation, current expenses relating to Borrower’s
liabilities and obligations with respect to the Note, this Security Instrument
and the Other Security Documents, and none of the Rents generated by or derived
from the Property shall be diverted by Borrower and utilized for any other
purpose unless all such current expenses attributable to the ownership and
operation of the Property have been fully paid and satisfied.

 

Article 4 - SPECIAL COVENANTS

 

Borrower covenants and agrees that:

 

Section 4.1 PROPERTY USE. The Property shall be used only for manufacturing,
warehouse, research and development, showroom and office purposes, and for no
other use without the prior written consent of Lender.

 

Article 5 - REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender that:

 

Section 5.1 WARRANTY OF TITLE. Borrower has good title to the Property and has
the right to mortgage, grant, bargain, sell, pledge, assign, warrant, transfer
and convey the same and that Borrower possesses an unencumbered fee simple
absolute estate in the Land and the Improvements and that it owns the Property
free and clear of all liens, encumbrances and charges



--------------------------------------------------------------------------------

whatsoever except for those exceptions shown in the title insurance policy
insuring the lien of this Security Instrument (the “Permitted Exceptions”).
Borrower shall forever warrant, defend and preserve the title and the validity
and priority of the lien of this Security Instrument and shall forever warrant
and defend the same to Lender against the claims of all persons whomsoever,
other than with respect to Permitted Exceptions (as such term is defined in the
Credit Agreement).

 

Section 5.2 STATUS OF PROPERTY.

 

(a) Borrower has obtained all material certificates, licenses and other
approvals, governmental and otherwise, necessary for the operation of the
Property and the conduct of its business and all required zoning, building code,
land use, environmental and other similar permits or approvals, all of which are
in flu force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification.

 

(b) The Property and the present and contemplated use and occupancy thereof are
in compliance, in all material respects, with all applicable zoning ordinances,
building codes, land use laws, Environmental Laws and other similar laws.

 

(c) The Property is served by all utilities required for the current or
currently contemplated use thereof All utility service is provided by public
utilities and the Property has accepted or is equipped to accept such utility
service.

 

(d) All public roads and streets necessary for service of and access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and are physically and legally open for use by the public.

 

(e) The Property is served by public water and sewer systems.

 

(f) The Property is free from damage caused by fire or other casualty.

 

(g) All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements that are due and payable
have been paid in full.

 

(h) Borrower has paid in full for, and is the owner of; all furnishings,
fixtures and equipment used in connection with the operation of the Property,
free and clear of any and all security interests, liens or encumbrances, except
the lien and security interest created hereby, except for Permitted Exceptions.

 

(i) All liquid and solid waste disposal, septic and sewer systems located on the
Property are in a good and safe condition and repair and in compliance (in all
material respects) with all Applicable Laws.

 

(j) No portion of the Improvements is located in an area identified by the
Federal Emergency Management Agency or any successor thereto as an area having
special flood hazards pursuant to the Flood Insurance Acts or, if any portion of
the Improvements is located within such area, Borrower has obtained and will
maintain the insurance prescribed in Section 3.3(a) (vii) hereof.



--------------------------------------------------------------------------------

(k) All the Improvements lie within the boundaries of the Land.

 

(l) The Property is presently not subject to any Leases.

 

Section 5.3 SEPARATE TAX LOT. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof

 

Section 5.4 PERMITTED EXCEPTIONS. None of the Permitted Exceptions, individually
or in the aggregate, materially interferes with the benefits of the security
intended to be provided by the Security Instrument, the Note, and the Other
Security Documents, materially and adversely affects the value of the Property,
impairs the use or the operation of the Property or impairs Borrower’s ability
to pay its obligations in a timely manner.

 

Article 6 - OBLIGATIONS AND RELIANCE’S

 

Section 6.1 RELATIONSHIP OF BORROWER AND LENDER. The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of any of the Note, the Credit Agreement, this Security Instrument and the Other
Security Documents shall be construed so as to deem the relationship between
Borrower and Lender to be other than that of debtor and creditor.

 

Section 6.2 NO RELIANCE ON LENDER. The members, general partners, principals and
(if Borrower is a trust) beneficial owners of Borrower are experienced in the
ownership and operation of properties similar to the Property, and Borrower and
Lender are relying solely upon such expertise in connection with the ownership
and operation of the Property. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.

 

Section 6.3 No LENDER OBLIGATIONS. (a) Notwithstanding anything herein to the
contrary, Lender is not undertaking the performance of (i) any obligations under
the Leases; or (ii) any obligations with respect to such agreements, contracts,
certificates, instruments, franchises, permits, trademarks, licenses and other
documents.

 

(b) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Security Instrument, the
Note or the Other Security Documents, including without limitation, any
officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.

 

Section 6.4 RELIANCE. Borrower recognizes and acknowledges that in accepting the
Note, the Credit Agreement, this Security Instrument and the Other Security
Documents, Lender



--------------------------------------------------------------------------------

is expressly and primarily relying on the truth and accuracy of the warranties
and representations set forth in Article 5 and Article 12 without any obligation
to investigate the Property and notwithstanding any investigation of the
Property by Lender; that such reliance existed on the part of Lender prior to
the date hereof; that the warranties and representations are a material
inducement to Lender in accepting the Note, this Security Instrument and the
Other Security Documents; and that Lender would not be willing to make the Loan
and accept this Security Instrument in the absence of the warranties and
representations as set forth in Article 5 and Article 12.

 

Article 7 - FURTHER ASSURANCES

 

Section 7.1 RECORDING OF SECURITY INSTRUMENT, ETC.

 

(a) Borrower forthwith upon the execution and delivery of this Security
Instrument and thereafter, from time to time, will cause this Security
Instrument and any of the Other Security Documents creating a lien or security
interest or evidencing the lien hereof upon the Property and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by any present or future law in order to publish
notice of and fully to protect and perfect the lien or security interest hereof
upon, and the interest of Lender in, the Property. Borrower will pay all taxes,
filing, registration or recording fees, and all expenses incident to the
preparation, execution, acknowledgment and/or recording of the Note, the Credit
Agreement, this Security Instrument, the Other Security Documents, any note or
deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
county and municipal taxes, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of this Security Instrument,
any deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
law so to do.

 

(b) The Borrower hereby irrevocably authorizes the Lender at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that
provide any information required by part 5 of Article 9 of the Uniform
Commercial Code of the state(s) where any of the Property is located or such
other jurisdiction for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether the Borrower is an
organization, the type of organization and any organization identification
number issued to the Borrower and, (ii) in the case of a financing statement
filed as a fixture filing a sufficient description of real property to which the
Property relates. The Borrower agrees to furnish any such information to the
Lender promptly upon the Lenders request. The Borrower also ratifies its
authorization for the Lender to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof

 

Section 7.2 FURTHER ACTS, ETC. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages, deeds of trusts, assignments,
notices of assignments, transfers



--------------------------------------------------------------------------------

and assurances as Lender shall, from time to time, reasonably require, for the
better assuring, conveying, assigning, transferring, and confirming unto Lender
the Property and rights hereby mortgaged, granted, bargained, sold, conveyed,
confirmed, pledged, assigned, warranted and transferred or intended now or
hereafter so to be, or which Borrower may be or may hereafter become bound to
convey or assign to Lender, or for carrying out the intention or facilitating
the performance of the terms of this Security Instrument or for filing,
registering or recording this Security Instrument, or for complying with all
Applicable Laws. Borrower, on demand, will execute and deliver and hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more instruments, to
evidence or perfect more effectively the security interest of Lender in the
Property. Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Lender pursuant to this Section 7.2

 

Section 7.3 CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS.

 

(a) If any law is enacted or adopted or amended after the date of this Security
Instrument which deducts the Debt from the value of the Property for the purpose
of taxation or which imposes a tax, either directly or indirectly, on the Debt
or Lender’s interest in the Property, Borrower will pay the tax, with interest
and penalties thereon, if any. If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury, then Lender shall
have the option, exercisable by written notice of not less than ninety (90)
days, to declare the Debt immediately due and payable.

 

(b) Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be n-jade or
claimed from the assessed value of the Property,- or any part thereof, for real
estate tax purposes by reason of this Security Instrument or the Debt. If such
claim, credit or deduction shall be required by law, Lender shall have the
option, exercisable by written notice of not less than ninety (90) days, to
declare the Debt immediately due and payable.

 

(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the Other Security
Documents or impose any other tax or charge on the same, Borrower will pay for
the same, with interest and penalties thereon, if any.

 

Section 7.4 ESTOPPEL CERTIFICATES.

 

(a) After request by Lender, Borrower, within ten (10) days, shall furnish
Lender or any proposed assignee with a statement, duly acknowledged and
certified, setting forth (i) the original principal amount of the Note, (ii) the
unpaid principal amount of the Note, (iii) the rate of interest of the Mote,
(iv) the terms of payment and Loan Maturity Date of the Note, (v) the date
installments of interest and/or principal were last paid, (vi) that, except as
provided in such statement, there are no defaults or events which with the
passage of time or the giving of notice



--------------------------------------------------------------------------------

or both, would constitute an event of default under the Note or the Security
Instrument, (vii) that the Note and this Security Instrument are valid, legal
and binding obligations and have not been modified or if modified, giving
particulars of such modification, (viii) whether any offsets or defenses exist
against the obligations secured hereby and, if any are alleged to exist, a
detailed description thereof, (ix) that all Leases, if any, are in full force
and effect and have not been modified (or if modified, setting forth all
modifications), (x) the date to which the Rents thereunder have been paid
pursuant to the Leases, if any, (xi) whether or not, to the best knowledge of
Borrower, any of the lessees under the Leases, if any, are in default under the
Leases, if any, and, if any of the lessees are in default, setting forth the
specific nature of all such defaults, (xii) the amount of security deposits held
by Borrower under each Lease, if any, and that such amounts are consistent with
the amounts required under such Lease, and (xiii) as to any other matters
reasonably requested by Lender and reasonably related to the Leases, if any, the
obligations secured hereby, the Property or this Security Instrument.

 

(b) If there are Leases in effect, Borrower shall use its best efforts to
deliver to Lender, promptly upon request, duly executed estoppel certificates
from any one or more lessees as required by Lender attesting to such facts
regarding the Lease as Lender may require, including, but not limited to,
attestations that each Lease covered thereby is in full force and effect with no
defaults thereunder on the part of any party, that none of the Rents have been
paid more than one month in advance, except- as security, and that the lessee
claims no defense or offset against the full and timely performance of its
obligations under the Lease.

 

(c) Upon any transfer or proposed transfer contemplated by Section 18.1 hereof,
at Lender’s request, Borrower shall provide an estoppel certificate to the
Investor (defined in Section 18.1) or any prospective Investor in such form,
substance and detail as Lender, such Investor or prospective Investor may
require.

 

Section 7.5 FLOOD INSURANCE. After Lender’s request, Borrower shall deliver
evidence satisfactory to Lender that no portion of the Improvements is situated
in a federally designated “special flood hazard area” or, if it is, that
Borrower has obtained insurance meeting the requirements of Section 3.3(a)(vii).

 

Section 7.6 REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an officer of
Lender as to the loss, theft, destruction or mutilation of the Note or any Other
Security Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or Other Security
Document, Borrower will issue, in lieu thereof, a replacement Note or Other
Security Document, dated the date of such lost, stolen, destroyed or mutilated
Note or Other Security Document in the same principal amount thereof and
otherwise of like tenor.

 

Article 8 - DUE ON SALE/ENCUMBRANCE

 

Section 8.1 TRANSFER DEFINITIONS. For purposes of this Article 8 , a “Sale or
Pledge” shall mean a voluntary or involuntary sale, conveyance, transfer or
pledge of a legal or beneficial interest.



--------------------------------------------------------------------------------

Section 8.2 NO SALE/ENCUMBRANCE. (a) Borrower shall not sell, convey, mortgage,
grant, bargain, encumber, pledge, assign, grant options with respect to, or
otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) the Property or any part thereof or any legal or
beneficial interest therein (collectively a “Transfer”), other than pursuant to
Leases of space in the Improvements to tenants in accordance with the provisions
of Section 3.8, without the prior written consent of Lender.

 

(b) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) a Change in Control (as such term is defined in the Credit
Agreement).

 

Section 8.3 PERMITTED TRANSFERS. (a) Notwithstanding the provisions of Section
8.1 and 8.2, but subject to Section 7.1(r) of the Credit Agreement, the
following shall not constitute a Transfer: (1) the sale, transfer or issuance of
stock in Borrower or any beneficial ownership interest therein, provided same
does not constitute a Change in Control (as such term is defined in the Credit
Agreement); and (ii) the disposition of any part of the Property, other than
real property, consisting of obsolete or unused assets, provided that such
obsolete or unused assets shall be replaced with assets of equal or greater
value, and such replacement assets shall constitute a part of the Property.

 

Article 9 - PREPAYMENT

 

Section 9.1 PREPAYMENT. The Debt may not be prepaid in whole or in part except
in strict accordance with the express terms and conditions of the Note.

 

Article 10 - DEFAULT

 

Section 10.1 EVENTS OF DEFAULT. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

 

(a) the occurrence of any “Event of Default” as such term is defined in the
Credit Agreement;

 

(b) if any of the Taxes or Other Charges is not paid when the same is due and
payable except in accordance with the terms of Section 3.4 of this Security
Instrument;

 

(c) if the Policies are not kept in full force and effect, or if the Policies
are not delivered to Lender as provided in Section 3.3(b);

 

(d) if the Property becomes subject to any mechanic’s, materialman’s or other
lien other than a lien not then due and payable and the lien shall remain
undischarged of record (by payment, bonding or otherwise) for a period of thirty
(30) days;



--------------------------------------------------------------------------------

(e) if any federal tax lien is filed against Borrower or the Property and same
is not discharged of record within thirty (30) days after same is filed;

 

(f) if Borrower shall fail to deliver to Lender, within ten (10) days after
request by Lender, the estoppel certificates required by Section 7.4(a) and (c);

 

(g) if any default occurs under any guaranty or indemnity executed in connection
herewith (including the Environmental Indemnity, defined in Section 13.4) and
such default continues after the expiration of applicable grace periods, if any;
or

 

(h) if for more than ten (10) days after notice from Lender, Borrower shall
continue to be in default under any term, covenant or condition of this Security
Instrument not set forth in Section 10.1(a) through (g) above, then, in the case
of any default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other default,
provided that if such default cannot reasonably be cured within such thirty (30)
day period and Borrower shall have commenced to cure such default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for so long as it
shall require Borrower in the exercise of due diligence to cure such default, it
being agreed that no such extension shall be for a period in excess of ninety
(90) days.

 

Article 11 - RIGHTS AND REMEDIES

 

Section 11.1 REMEDIES. Upon the occurrence of any Event of Default, Borrower
agrees that Lender may take such action, without notice or demand, as it deems
advisable to protect and enforce its rights against Borrower in and to the
Property, including, but not limited to the following actions, each of which may
be pursued concurrently or otherwise, at such time and in such order as Lender
may determine, in its sole discretion, without impairing or otherwise affecting
the other rights and remedies of Lender:

 

(a) declare the entire unpaid Debt to be immediately due and payable;

 

(b) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Security Instrument under any applicable state or federal law in which
case the Property or any interest therein may be sold for cash or upon credit in
one or more parcels or in several interests or portions and in any order or
manner;

 

(c) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable state or federal law, institute proceedings
for the partial foreclosure of this Security Instrument for the portion of the
Debt then due and payable, subject to the continuing lien and security interest
of this Security Instrument for the balance of the Debt not then due, unimpaired
and without loss of priority;

 

(d) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Borrower therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, in one or more parcels, at such time and place, upon such terms and after
such notice thereof as may be required or permitted bylaw;



--------------------------------------------------------------------------------

(e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note or in the Other Security Documents;

 

(f) recover judgment on the Note either before, during or after any proceedings
for the enforcement of this Security Instrument or the Other Security Documents;

 

(g) apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Debt and without regard for the solvency of Borrower or of any
person, firm or other entity liable for the payment of the Debt;

 

(h) subject to any applicable state or federal law, the license granted to
Borrower under Section 1.2 shall automatically be revoked and Lender may enter
into or upon the Property, either personally or by its agents, nominees or
attorneys and dispossess Borrower and its agents and servants therefrom, without
liability for trespass, damages or otherwise and exclude Borrower and its agents
or servants wholly therefrom, and take possession of all rent rolls, leases
(including the form lease and amendments and exhibits), subleases (including the
form sublease and amendments and exhibits) and rental and license agreements
with the tenants, subtenants and licensees, in possession of the Property or any
part or parts thereof; tenants, subtenants, and licensees, money deposits or
other property (including, without limitation, any letter of credit) given to
secure tenants, subtenants, and licensees, obligations under leases, subleases
or licenses, together with a list of the foregoing; all lists pertaining to
current rent and license fee arrears; any and all architects, plans and
specifications, licenses and permits, documents, books, records, accounts,
surveys and property which relate to the management, leasing, operation,
occupancy, ownership, insurance, maintenance, or service of or construction upon
the Property and Borrower agrees to surrender possession thereof and of the
Property to Lender upon demand, and thereupon Lender may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Lender deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents of the Property and every part thereof; (v) either require
Borrower (A) to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be occupied by Borrower, or (B)
to vacate and surrender possession of the Property to Lender or to such receiver
and, in default thereof, Borrower may be evicted by summary proceedings or
otherwise; and (vi) apply the receipts from the Property to the payment of the
Debt, in such order, priority and proportions as Lender shall deem appropriate
in its sole discretion after deducting therefrom all expenses (including
reasonable legal fees) incurred in connection with the aforesaid operations and
all amounts necessary to pay the Taxes, Other Charges, Insurance Premiums and
other expenses in connection with the Property, as well as just and reasonable
compensation for the services of Lender, its counsel, agents and employees;



--------------------------------------------------------------------------------

(i) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Personal
Property and other UCC Collateral or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Personal Property and other UCC Collateral, and (ii) request Borrower at
its expense to assemble the Personal Property and other UCC Collateral and make
it available to Lender at a convenient place acceptable to Lender. Any notice of
sale, disposition or other intended action by Lender with respect to the
Personal Property and other UCC Collateral sent to Borrower in accordance with
the provisions hereof at least five (5) days prior to such action, shall
constitute commercially reasonable notice to Borrower;

 

(j) apply any sums held in escrow or otherwise by Lender in accordance with the
terms of this Security Instrument or any Other Security Document to the payment
of the following items in any order in its sole discretion:

 

(i) Taxes and Other Charges;

 

(ii) Insurance Premiums;

 

(iii) interest on the unpaid principal balance of the Note;

 

(iv) amortization of the unpaid principal balance of the Note; and

 

(v) all other sums payable pursuant to the Note, this Security Instrument and
the Other Security Documents, including, without limitation, advances made by
Lender pursuant to the terms of this Security Instrument;

 

(k) surrender the Policies maintained pursuant to Article 3 hereof, collect the
unearned Insurance Premiums and apply such sums as a credit on the Debt in such
priority and proportion as Lender in its discretion shall deem proper, and in
connection therewith, Borrower hereby appoints Lender as agent and
attorney-in-fact (which is coupled with an interest and is therefore
irrevocable) for Borrower to collect such unearned Insurance Premiums;

 

(l) apply the balance of any Net Proceeds Deficiency deposit, together with
interest thereon, to the payment of the Debt in such order, priority and
proportions as Lender shall deem to be appropriate in its discretion; or

 

(m) pursue such other remedies as Lender may have under applicable state or
federal law.

 

In the event of a sale pursuant to this Section 11.1, by foreclosure, power of
sale, or otherwise, of less than all of the Property, this Security Instrument
shall continue as a lien and security interest on the remaining portion of the
Property unimpaired and without loss of priority. Notwithstanding the provisions
of this Section 11.1 to the contrary, if any Event of Default as described in
Section 7.1(h) or Section 7.1(i) of the Credit Agreement shall occur, the entire



--------------------------------------------------------------------------------

unpaid Debt shall be automatically due and payable, without any further notice,
demand or other action by Lender.

 

Section 11.2 APPLICATION OF PROCEEDS. The purchase money, proceeds and avails of
any disposition of the Property, or any part thereof, or any other sums
collected by Lender pursuant to the Note, this Security Instrument or the Other
Security Documents, may be applied by Lender to the payment of the Debt in such
priority and proportions as Lender in its discretion shall deem proper.

 

Section 11.3 RIGHT TO CURE DEFAULTS. Upon the occurrence of any Event of Default
or if Borrower fails to make any payment or to do any act as herein provided,
upon notice to Borrower (except in an emergency situation to protect the
security hereof), Lender may, but without any obligation to do so and without
releasing Borrower from any obligation hereunder, make or do the same in such
manner and to such extent as Lender may deem necessary to protect the security
hereof. Lender is authorized to enter upon the Property for such purposes, or
appear in, defend, or bring any action or proceeding to protect its interest in
the Property or to foreclose this Security Instrument or collect the Debt. The
cost and expense of any cure hereunder (including reasonable legal fees to the
extent permitted by law), with interest as provided in this Section 11.3, shall
constitute a portion of the Debt and shall be due and payable to Lender upon
demand. All such costs and expenses incurred by Lender in remedying such Event
of Default or such failed payment or act or in appearing in, defending, or
bringing any such action or proceeding shall bear interest at the Default Rate,
for the period after notice from Lender that such cost or expense was incurred
to the date of payment to Lender. All such costs and expenses incurred by Lender
together with interest thereon calculated at the Default Rate (defined in the
Note) shall be deemed to constitute a portion of the Debt and be secured by this
Security Instrument and the Other Security Documents and shall be immediately
due and payable upon demand by Lender therefor.

 

Section 11.4 ACTIONS AND PROCEEDINGS. With notice to Borrower, Lender has the
right to appear in and defend any action or proceeding brought with respect to
the Property and, after the occurrence and during the continuance of an Event of
Default, to bring any action or proceeding, in the name and on behalf of
Borrower, which Lender, in its discretion, decides should be brought to protect
its interest in the Property.

 

Section 11.5 RECOVERY OF SUMS REQUIRED TO BE PAID. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Debt as the same become due, without regard to whether or not the
balance of the Debt shall be due, and without prejudice to the right of Lender
thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by Borrower existing at the time such earlier action was commenced.

 

Section 11.6 EXAMINATION OF BOOKS AND RECORDS. Lender, its agents, accountants
and attorneys shall have the right upon prior written notice to Borrower (unless
an Event of Default exists, in which case no notice shall be required), to
examine and audit, during reasonable business hours, the records, books,
management and other papers of Borrower and its Subsidiaries (as defined in the
Credit Agreement) which pertain to their financial condition or the



--------------------------------------------------------------------------------

income, expenses and operation of the Property, at the Property or at any office
regularly maintained by Borrower or its Subsidiaries where the books and records
are located. Lender and its agents shall have the right upon notice to make
copies and extracts from the foregoing records and other papers.

 

Section 11.7 OTHER RIGHTS, ETC.

 

(a) The failure of Lender to insist upon strict performance of any tenn hereof
shall not be deemed to be a waiver of any term of this Security Instrument.
Borrower shall not be relieved of Borrower’s obligations hereunder by reason of
(i) the failure of Lender to comply with any request of Borrower to take any
action to foreclose this Security Instrument or otherwise enforce any of the
provisions hereof or of the Note or the Other Security Documents, (ii) the
release, regardless of consideration, of the whole or any part of the Property,
or of any person liable for the Debt or any portion thereof, or (iii) any
agreement or stipulation by Lender extending the time of payment, changing the
rate of interest, or otherwise modifying or supplementing the terms of the Note,
this Security Instrument or the Other Security Documents.

 

(b) It is agreed that the risk of loss or damage to the Property is on Borrower,
and Lender shall have no liability whatsoever for decline in value of the
Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Lender shall not be deemed an election of judicial relief, if any
such possession is requested or obtained, with respect to any Property or
collateral not in Lender’s possession.

 

(c) Lender may resort for the payment of the Debt to any other security held by
Lender in such order and manner as Lender, in its discretion, may elect. Lender
may take action to recover the Debt, or any portion thereof, or to enforce any
covenant hereof without prejudice to the right of Lender thereafter to foreclose
this Security Instrument. The rights of Lender under this Security Instrument
shall be separate, distinct and cumulative and none shall be given effect to the
exclusion of the others. No act of Lender shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision.
Lender shall not be limited exclusively to the rights and remedies herein stated
but shall be entitled to every right and remedy now or hereafter afforded at law
or in equity.

 

Section 11.8 RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. Lender may release
any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this Security Instrument, or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder. This
Security Instrument shall continue as a lien and security interest in the
remaining portion of the Property.

 

Section 11.9 VIOLATION OF LAWS. If the Property is not in material compliance
with Applicable Laws, Lender may impose additional requirements upon Borrower in
connection



--------------------------------------------------------------------------------

herewith including, without limitation, monetary reserves or financial
equivalents reasonably related to the non-compliance.

 

Section 11.10 RIGHT OF ENTRY. Lender and its agents shall have the right to
enter and inspect the Property at all reasonable times upon reasonable notice.

 

Section 11.11 SUBROGATION. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of Borrower’s obligations hereunder, under the Note and the Other Security
Documents and the performance and discharge of the Other Obligations.

 

Section 11.12 POWER OF ATTORNEY.

 

(a) The Borrower hereby irrevocably constitutes and appoints the Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorneys-in-fact with full irrevocable power and authority in the place
and stead purpose of the Borrower or in the Lender’s own name, for the purposes
of carrying out the terms of this Security Instrument, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or useful to accomplish the purposes of this Security Instrument
and, without limiting the generality of the foregoing, hereby gives said
attorneys the power and right, on behalf of the Borrower, upon notice to the
Borrower, to, upon the occurrence and during the continuance of an Event of
Default, sell, transfer, pledge, make any agreement with respect to or otherwise
dispose of or deal with any of the Property in such manner as is consistent with
the Uniform Commercial Code and as fully and completely as though the Lender
were the absolute owner thereof for all purposes, and to do, at the Borrower’s
expense, at any time, or from time to time, all acts and things which the Lender
deems necessary or usefull to protect, preserve or realize upon the Property and
the Lender’s security interest therein, in order to effect the intent of this
Security Instrument, all no less fully and effectively as the Borrower might do;
and

 

(b) To the extent permitted by law, the Borrower hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and is irrevocable.

 

(c) The powers conferred on the Lender hereunder are solely to protect its
interests in the Property and shall not impose any duty upon it to exercise any
such powers. The Lender shall be accountable only for the amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to the
Borrower for any act or failure to act.



--------------------------------------------------------------------------------

Article 12 - ENVIRONMENTAL HAZARDS

 

Section 12.1 ENVRONMENTAL REPRESENTATIONS AND WARRANTIES. Borrower represents
and warrants that: (a) there are no Hazardous Materials (defined below) or
underground storage tanks in, on, or under the Property, except those that are
both (i) in compliance with Environmental Laws and with permits issued pursuant
thereto (if such permits are required), and (ii) either (A) in amounts not in
excess of that necessary to operate the Property or (B) fully disclosed in
writing pursuant to the written reports resulting from the environmental site
assessments of the Property delivered to Lender prepared by Commercial Property
ESA Program (the “Environmental Report”); (b) there are no known past, present
or threatened Releases (defined below) of Hazardous Materials in violation of
any Environmental Law and which would require remediation by a governmental
authority in, on, under or from the Property except as described in the
Environmental Report; (c) there is no known threat of any Release of Hazardous
Materials migrating to the Property except as described in the Environmental
Report; (d) there is no known past or present non-compliance with Environmental
Laws, or with permits issued pursuant thereto, in connection with the Property
except as described in the Environmental Report; (e) Borrower does not know of,
and has not received, any written or oral notice or other communication from any
person or entity (including but not limited to a governmental entity) relating
to Hazardous Materials in, on, under or from the Property; and (f) Borrower has
truthfully and fully provided to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from the Property known to
Borrower or contained in Borrower’s files and records, including but not limited
to any reports relating to Hazardous Materials in, on, under or migrating to or
from the Property and/or to the environmental condition of the Property.
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, that apply to
Borrower or the Property and relate to Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act. “Hazardous Materials” shall
mean petroleum and petroleum products and compounds containing them, including
gasoline, diesel fuel and oil; explosives; flammable materials; radioactive
materials; polychlorinated biphenyls and compounds containing them; lead and
lead-based paint; asbestos or asbestos-containing materials in any form that is
or could become friable; underground or above-ground storage tanks, whether
empty or containing any substance; any substance the presence of which on the
Property is prohibited by any federal, state or local authority; any substance
that requires special handling; and any other material or substance now or in
the future defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or
other words of similar import within the meaning of any Environmental Law.
“Release” of any Hazardous Materials includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Materials.

 

Section 12.2 ENVIRONMENTAL COVENANTS. Borrower covenants and agrees that so long
as Borrower owns, manages, is in possession of, or otherwise controls the
operation of the Property: (a) all uses and operations on or of the Property,
whether by Borrower or any other person or entity, shall be in compliance, in
all material respects, with all Environmental Laws and permits issued pursuant
thereto; (b) there shall be no Releases of Hazardous Materials in, on, under or
from the Property; (c) there shall be no Hazardous Materials in, on, or under
the Property, except those that arc both (i) in compliance with all
Environmental Laws and with



--------------------------------------------------------------------------------

permits issued pursuant thereto, if and to the extent required, and (ii) (A) in
amounts not in excess of that necessary to operate the Property or (B) fully
disclosed to and approved by Lender in writing; (d) Borrower shall keep the
Property free and clear of all liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of Borrower or any
other person or entity (the “Environmental Liens”); (e) Borrower shall, at its
sole cost and expense, fully and expeditiously cooperate in all activities
pursuant to Section 12.3 below, including but not limited to providing all
relevant information and making knowledgeable persons available for interviews;
(f) Borrower shall, at its sole cost and expense, perform any environmental site
assessment or other investigation of environmental conditions in connection with
the Property, pursuant to any reasonable written request of Lender, upon
Lender’s reasonable belief that the Property is not in compliance (in all
material respects) with all Environmental Laws, and share with Lender the
reports and other results thereof, and Lender and other Indemnified Parties
hereinafter defined shall be entitled to rely on such reports and other results
thereof; (g) Borrower shall, at its sole cost and expense, comply with all
reasonable written requests of Lender to (i) reasonably effectuate remediation
of any Hazardous Materials in, on, under or from the Property; and (ii) comply
with any Environmental Law; (h) Borrower shall not allow any tenant or other
user of the Property to violate any Environmental Law; and (i) Borrower shall
immediately notify Lender in writing after it has become aware of (A) any
presence or Release or threatened Release of Hazardous Materials in, on, under,
from or migrating towards the Property; (B) any material non-compliance with any
Environmental Laws related in any way to the Property; (C) any actual or
potential Environmental Lien against the Property; (D) any required or proposed
remediation of environmental conditions relating to the Property; and (E) any
written or oral notice or other communication of which Borrower becomes aware
from any source whatsoever (including but not limited to a governmental entity)
relating in any way to Hazardous Materials.

 

Section 12.3 LENDER’S RIGHTS. Lender and any other person or entity designated
by Lender, including but not limited to any representative of a governmental
entity, and any environmental consultant, and any receiver appointed by any
court of competent jurisdiction, shall have the right, but not the obligation
upon Lender’s reasonable belief that any one of the covenants set forth in
Section 12.2 have not been complied with, to enter upon the Property at all
reasonable times, after reasonable notice, to assess any and all aspects of the
environmental condition of the Property and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in Lender’s sole and absolute discretion) and taking samples of soil,
groundwater or other water, air, or building materials, and conducting other
invasive testing. Borrower shall cooperate with and provide access to Lender and
any such person or entity designated by Lender.

 

Article 13 - INDEMNIFICATIONS

 

Section 13.1 GENERAL INDEMNIFICATION. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless Lender, its
affiliates, and each of their officers, directors, employees, agents and
advisors (the “Indemnified Parties) from and against any and all Losses (defined
below) imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any one or
more of the following: (a) any accident, injury to or death of persons or loss
of or damage to



--------------------------------------------------------------------------------

property occurring in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (b) any use, nonuse or condition in, on or about the Property or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (c) performance of any labor or services or the
furnishing of any materials or other property in respect of the Property or any
part thereof; (d) any failure of the Property to be in compliance with any
Applicable Laws; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; or (1) the payment of any commission, charge or
brokerage fee to anyone which may be payable in connection with the funding of
the Loan evidenced by the Note and secured by this Security Instrument. Any
amounts payable to Lender by reason of the application of this Section 13.1
shall become immediately due and payable and shall bear interest at the Default
Rate from the date loss or damage is sustained by Lender until paid.

 

The term “Losses” shall mean any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
judgments, awards, amounts paid in settlement of whatever kind or nature
(including but not limited to legal fees and other costs of defense).

 

Section 13.2 MORTGAGE AND/OR INTANGIBLE TAX. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of this Security Instrument, the Note or any of the Other Security Documents.

 

Section 13.3 DUTY TO DEFEND, LEGAL FEES AND OTHER FEES AND EXPENSES. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their sole
discretion, engage their own attorneys and other professionals to defend or
assist them, and, at the option of Indemnified Parties, their attorneys shall
control the resolution of any claim or proceeding. Upon demand, Borrower shall
pay or, in the sole discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

 

Section 13.4 ENVIRONMENTAL INDEMNITY. Simultaneously with this Security
Instrument, Borrower has executed and delivered that certain environmental
indemnity agreement dated the date hereof to Lender (the ‘Environmental
Indemnity”), which Environmental Indemnity is not secured by this Security
Instrument.



--------------------------------------------------------------------------------

Article 14 - WAIVERS

 

Section 14.1 WAIVER OF COUNTERCLAIM. Borrower hereby waives the right to assert
a counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Lender arising out of or in any way
connected with this Security Instrument, the Note, the Credit Agreement, any of
the Other Security Documents, or the Obligations.

 

Section 14.2 MARSHALLING AND OTHER MATTERS. Borrower hereby waives, to the
extent permitted by law, the benefit of all appraisement, valuation, stay,
extension, reinstatement and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein. Further, Borrower hereby expressly waives
any and all rights of redemption from sale under any order or decree of
foreclosure of this Security Instrument on behalf of Borrower, and on behalf of
each and every person acquiring any interest in or title to the Property
subsequent to the date of this Security Instrument and on behalf of all persons
to the extent permitted by Applicable Law.

 

Section 14.3 WAIVER OF NOTICE. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except (a) with respect to matters for which
this Security Instrument specifically and expressly provides for the giving of
notice by Lender to Borrower and (b) with respect to matters for which Lender is
required by Applicable Law to give notice, and Borrower hereby expressly waives
the right to receive any notice from Lender with respect to any matter for which
this Security Instrument does not specifically and expressly provide for the
giving of notice by Lender to Borrower.

 

Section 14.4 WAIVER OF STATUTE OF LIMITATIONS. Borrower hereby expressly waives
and releases to the fullest extent permitted by law, the pleading of any statute
of limitations as a defense to payment of the Debt or performance of its Other
Obligations.

 

Section 14.5 SOLE DISCRETION OF LENDER. Wherever pursuant to this Security
Instrument (a) Lender exercises any right given to it to approve or disapprove,
(b) any arrangement or term is to be satisfactory to Lender, or (c) any other
decision or determination is to be made by Lender, the decision to approve or
disapprove all decisions that arrangements or terms are satisfactory or not
satisfactory, and all other decisions and determinations made by Lender, shall
be in the sole discretion of Lender, except as may be otherwise expressly and
specifically provided herein.

 

Section 14.6 WAIVER OF TRIAL BY JURY. BORROWER AND LENDER, BY ACCEPTANCE OF THIS
SECURITY INSTRUMENT, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE
APPLICATION FOR THE LOAN, THE NOTE, THIS SECURITY INSTRUMENT OR THE OTHER
SECURITY DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER OR BORROWER.

 

Section 14.7 WAIVER OF FORECLOSURE DEFENSE. Borrower hereby waives any defense
Borrower might assert or have by reason of Lender’s failure to make any tenant
or lessee of the Property a party defendant in any foreclosure proceeding or
action instituted by Lender.



--------------------------------------------------------------------------------

Article 15 - SPECIAL

MASSACHUSETTS PROVISIONS

 

Section 15.1 INCONSISTENCIES. In the event of any inconsistency between the
terms and conditions of the other articles and provisions of this Security
Instrument and this Article 15, the terms and conditions of this Article 15
shall control and be binding.

 

Section 15.2 MORTGAGE COVENANTS. The second line of the first full paragraph of
Section 1.1 of this Security Instrument shall be modified such that the words,
“with MORTGAGE COVENANTS”, shall be inserted following the words “to Lender”.

 

Section 15.3 POWER OF SALE. The following paragraph shall be added to this
Security Instrument:

 

This Security Instrument is upon the statutory condition and upon the further
condition that all covenants and agreement of the Borrower contained herein and
in the Note and in every other Loan Document executed in connection therewith
shall be kept and fully performed and for any breach of which the Lender shall
have the statutory power of sale. In exercising its power of sale under this
Security Instrument, the Lender may sell the Personal Property or any part
thereof, either separately from or together with the Land or any part thereof,
either as one unit or as separate units, all as the Lender may, in its
discretion elect; and may also sell the Land as one unit or parcel or in such
separate units or parcels as the Lender may in its sole discretion elect; and
may so sell the Land or any part thereof, either separately from or together
with, the whole or any part of the other Property, as Lender may, in its sole
discretion, elect.

 

Article 16 - NOTICES

 

Section 16.1 NOTICES. All notices or other written communications hereunder
shall be given in accordance with the terms of the Credit Agreement.

 

Article 17 - CHOICE OF LAW/SUBMISSION TO JURISDICTION

 

Section 17.1 CHOICE OF LAW. This Security Instrument shall be deemed to be a
contract entered into pursuant to the laws of the State of New York and shall in
all respects be governed, construed, applied and enforced in accordance with the
laws of the State of New York, provided however, that with respect to the
creation, perfection, priority and enforcement of the lien of this Security
Instrument, and the determination of deficiency judgments, the laws of the state
where the Property is located shall apply.

 

Section 17.2 PROVISIONS SUBJECT TO LAW. All rights, powers and remedies provided
in this Security Instrument may be exercised only to the extent that the
exercise thereof does not violate any applicable state or federal law and are
intended to be limited to the extent necessary so that they will not render this
Security Instrument invalid, unenforceable or not entitled to be recorded,
registered or filed under any applicable state or federal law.



--------------------------------------------------------------------------------

Section 17.3 SUBMISSION TO JURISDICTION. With respect to any claim or action
arising hereunder or under the Note, the Credit Agreement or the Other Security
Documents, Borrower (a) irrevocably submits to the nonexclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the City of New York, in the State of New York, and appellate courts from any
thereof, (b) irrevocably waives any objection which it may have at any time to
the laying on venue of any suit, action or proceeding arising out of or relating
to this Security Instrument brought in any such court, and (c) irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. Nothing in this Security
Instrument will be deemed to preclude Lender from bringing an action or
proceeding with respect hereto in any other jurisdiction.

 

Article 18 - SECONDARY MARKET

 

Section 18.1 TRANSFER OF LOAN. Lender may, at any time, sell, transfer or assign
the Note, the Credit Agreement, this Security Instrument and the Other Security
Documents, and any or all servicing rights with respect thereto, or grant
participations therein (the “Participations”) or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement (the “Securities”). Lender may
forward to each purchaser, transferee, assignee, servicer, participant, or
investor in such Participations or Securities (collectively, the “Investor”) or
any Rating Agency rating such Securities, each prospective Investor, and any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Lender now has or
may hereafter acquire relating to the Debt, the Borrower or the Property,
whether furnished by Borrower or otherwise, as Lender determines necessary or
desirable, provided that such Investor, prospective Investor or Rating Agency is
informed that such information is confidential and agrees to maintain its
confidentiality and not to use such information other than to evaluate a
potential purchase of an interest in the Loan (as such term is defined in the
Credit Agreement). Borrower irrevocably waives any and all rights it may have
under Applicable Laws to prohibit such disclosure, including but not limited to
any right of privacy.

 

Section 18.2 COOPERATION. Borrower agrees to cooperate with Lender in connection
with any transfer made or any Securities created pursuant to this Section,
including, without limitation, the delivery of an estoppel certificate required
in accordance with Section 7.4(c) hereof and such other documents as may be
reasonably requested by Lender. Borrower shall also furnish and Borrower
consents to Lender furnishing to such Investors or such prospective Investors or
such Rating Agency any and all information concerning the Property, the Leases,
the financial condition of Borrower as may be requested by Lender, any Investor,
any prospective Investor or any Rating Agency in connection with any sale,
transfer, Participations or Securities, provided that such Investor, prospective
Investor or Rating Agency is informed that such information is confidential and
agrees to maintain its confidentiality and not to use such information other
than to evaluate a potential purchase of an interest in the Loan (as such term
is defined in the Credit Agreement).

 

Section 18.3 RESERVES/ESCROWS. In the event that Securities are issued in
connection with the Loan, all funds held by Lender in escrow or pursuant to
reserves in



--------------------------------------------------------------------------------

accordance with this Security Instrument or the Other Security Documents shall
be deposited in eligible accounts at eligible institutions as then defined and
required by the Rating Agencies.

 

Article 19 - COSTS

 

Section 19.1 PERFORMANCE AT BORROWER’S EXPENSE. Borrower acknowledges and
confirms that Lender shall impose certain administrative processing and/or
commitment fees in connection with (a) the extension, renewal, modification,
amendment and termination of the Loan, (b) the release or substitution of
collateral therefor, (c) obtaining certain consents, waivers and approvals with
respect to the Property, or (d) the review of any Lease or proposed Lease or the
preparation or review of any subordination, non-disturbance agreement (the
occurrence of any of the above shall be called an “Event”). Borrower further
acknowledges and confirms that it shall be responsible for the payment of all
costs of reappraisal of the Property or any part thereof, required by law,
regulation, Lender (upon the occurrence of an Event of Default or if the
Property shall be destroyed in whole or in part) or any governmental or
quasi-governmental authority. Borrower hereby acknowledges and agrees to pay,
immediately, with or without demand, all such fees (as the same may be increased
or decreased from time to time), and any additional fees of a similar type or
nature which may be imposed by Lender from time to time, upon the occurrence of
any Event or otherwise. Wherever it is provided for herein that Borrower pay any
costs and expenses, such costs and expenses shall include, but not be limited
to, all reasonable legal fees of Lender.

 

Section 19.2 LEGAL FEES FOR ENFORCEMENT. (a) Borrower shall pay all reasonable
legal fees incurred by Lender in connection with (i) the preparation of the
Note, the Credit Agreement, this Security Instrument and the Other Security
Documents; and (ii) the items set forth in Section 19.1 above, and (b) Borrower
shall pay to Lender on demand any and all expenses, including legal fees
incurred or paid by Lender in protecting its interest in the Property or in
collecting any amount payable under the Note, the Credit Agreement, this
Security Instrument or the Other Security Documents, or in enforcing its rights
hereunder with respect to the Property, whether or not any legal proceeding is
commenced hereunder or thereunder, together with interest thereon at the Default
Rate from the date paid or incurred by Lender until such expenses are paid by
Borrower.

 

Article 20 - DEFINITIONS

 

Section 20.1 GENERAL DEFINITIONS. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the words “Applicable Laws” shall mean all existing and future federal,
state and local laws, orders, ordinances, governmental rules and regulations and
court orders and the word “Borrower” shall mean “each Borrower and any
subsequent owner or owners of the Property or any part thereof or any interest
therein,” the word “Lender” shall mean “Lender and any subsequent holder of the
Note,” the word “Note” shall mean “the Note and any other evidence of
indebtedness secured by this Security Instrument,” the word “person” shall
include an individual, corporation, limited liability company, partnership,
trust, unincorporated association, government, governmental authority, and any
other entity, the word “Property” shall include any portion of the Property and
any interest therein, and the phrase “legal fees” and “counsel fees” shall
include any and all



--------------------------------------------------------------------------------

reasonable counsel, attorney, paralegal and law clerk fees and disbursements,
including, but not limited to fees and disbursements at the pre-trial, trial and
appellate levels incurred or paid by Lender in protecting its interest in the
Property, the Leases and the Rents and enforcing its rights hereunder, whether
with respect to retained firms the reimbursement for the expenses of in-house
staff or otherwise.

 

Section 20.2 HEADINGS, ETC. The headings and captions of various Articles and
Sections of this Security Instrument are for convenience of reference only and
arc not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof.

 

Article 21 - MISCELLANEOUS PROVISIONS

 

Section 21.1 NO ORAL CHANGE. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or. failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

Section 21.2 LIABILITY. This Security Instrument shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
assigns forever.

 

Section 21.3 INAPPLICABLE PROVISIONS. If any term, covenant or condition of the
Note, the Credit Agreement, or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Note, the Credit Agreement and this
Security Instrument shall be construed without such provision.

 

Section 21.4 DUPLICATE ORIGINALS; COUNTERPARTS. This Security Instrument may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Security Instrument may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Security Instrument. The
failure of any party hereto to execute this Security Instrument, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

 

Section 21.5 NUMBER AND GENDER. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

 

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Instrument has been executed by Borrower the
day and year first above written.

 

CYBEX INTERNATIONAL, INC.

By:    

   

Name:

 

Arthur W. Hicks, Jr.

   

Title:

 

Vice President; Chief Financial Officer



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF MASSACHUSETTS

   )           ) SS:     

____________________, COUNTY

   )    July _____, 2004

 

The personally appeared before me the above named ARTHUR W. HICICS, JR., to me
personally known, who, being duly sworn, did say that he is the Vice President
and Chief Financial Officer, of CYBEX INTERNATIONAL, INC., a New York
corporation, and that the Foregoing instrument was signed and sealed on behalf
of said corporation by authority of its Board of Directors and acknowledged said
instrument to be his free act and deed and that of said corporation.

 

 

Notary Public

My Commission Expires:



--------------------------------------------------------------------------------

EXHIBIT A

 

(Description of Land)

 

A certain parcel of land situated on the northerly side of Alder Street in
Medway, Norfolk County, Massachusetts, together with any buildings thereon,
being shown as Lot 1 on a plan entitled “Plan of Land for Highway Purposes in
Medway, Mass” prepared by Gerald T. Carey, recorded wit the Norfolk County
Registry of Deeds in Plan Book 304, Plan 664, more particularly described as
follows:

 

SOUTHERLY by said Alder Street in three courses, a total of 767.21 feet,
according to said Plan;

 

WESTERLY by lands shown on said plan as of RIR Para Corp., and as Conservation
Area, in four courses measuring, respectively, 40.00 +/- feet, 65.30 +/- feet,
93.50 +/- feet and 728.42 feet, according to said plan;

 

NORTHWESTERLY by lands shown on said plan as Conservation Area, as of the Town
of Medway, as the end of a private way, as now or formerly of Pelkey and
William, as the end of another private way, as of Carson, and as now or formerly
of Hunter, in four courses, measuring respectively 91.49 feet, 465.80 feet,
275.56 feet and 183.89 feet according to said plan;

 

NORTHEASTERLY by land shown on said plan as of the Town of Medway, 188.93 feet,
according to said plan; and

 

EASTERLY by Lot 2 as shown on said plan in four courses, measuring respectively
111 .27 feet, 135.21 feet, 104.34 feet and 1,191.43 feet, according to said
plan.

 

Said parcel is also shown as Lot 1R and Lot 2R on a plan entitled “Plan of Land,
Medway, Massachusetts” dated May 25, 2001, owner-applicant, Cybex International.
Prepared by GLM Engineering Consultants, Inc. to which plan reference is made
for a more particular description.

 

Said plan is recorded at the Norfolk Registry of Deeds No. 335 of 2001 in Book
487.



--------------------------------------------------------------------------------

EXHIBIT B-2

(Form of Real Property Security Instrument)



--------------------------------------------------------------------------------

THIS INSTRUMENT WAS PREPARED BY:

THACHER PROFFITT & WOOD LLP

 

--------------------------------------------------------------------------------

 

CYBEX INTERNATIONAL, INC., as mortgagor

(Borrower)

 

to

 

GMAC COMMERCIAL FINANCE LLC, as mortgagee

(Lender)

 

--------------------------------------------------------------------------------

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT, FINANCING STATEMENT

AND FIXTURE FILING

 

--------------------------------------------------------------------------------

 

Dated:         July 13, 2004 Location:   

151 25th Avenue

Owatonna, MN

County:      Steele Tax Parcel Numbers:   

17-322-0205

17-322-0206

17-322-0207

 

PREPARED BY AND UPON

RECORDATION RETURN TO:

 

Thacher Proffitt & Wood, LLP

50 Main Street, Suite 525

White Plains, New York 10606

Attention: Thomas J. Infurna, Esq.

File No.: 19601-00108

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS INSTRUMENT WAS PREPARED BY:

THACHER PROFFITT & WOOD LLP

 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS SECURITY AGREEMENT, FINANCING
STATEMENT AND FIXTURE FILING (the “Security Instrument”) is made as of the 13th
day of July, 2004, by CYBEX INTERNATIONAL, INC., a corporation organized and
existing under the laws of the State of New York, with an address at 10 Trotter
Drive, Medway, Massachusetts 11779, as mortgagor (“Borrower”) to GMAC COMMERCIAL
FINANCE LLC, a Delaware limited liability company, having an office at 210
Interstate North Parkway, Suite 315, Atlanta, Georgia 30339, as mortgagee
(‘Lender”).

 

RECITALS:

 

Borrower by its promissory notes of even date herewith given to Lender (to wit,
a note in the principal sum of $11,000,000.00 and a note in the principal sum of
$2,000,000.00) is indebted to Lender in the aggregate principal sum of
$13,000,000.00 in lawful money of the United States of America (the notes
together with all extensions, renewals, modifications, substitutions and
amendments thereof shall collectively be referred to as the “Note”), with
interest from the date thereof at the rates set forth in the Note, principal and
interest to be payable in accordance with the terms and conditions provided in
the Note, which Note is made pursuant to the terms of a certain Credit Agreement
made by and between Borrower and Lender bearing even date herewith (the credit
agreement together with all extensions, renewals, modifications, substitutions
and amendments thereof shall collectively be referred to as the “Credit
Agreement”).

 

Borrower desires to secure the payment of the Debt (defined in Article 2) and
the performance of all of its obligations under the Note and the Other
Obligations (defined in Article 2).

 

Article I - GRANTS OF SECURITY

 

Section 1.1 PROPERTY MORTGAGED. Borrower does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to Lender,
and grant a security interest to Lender in, the following property, rights,
interests and estates now owned, or hereafter acquired by Borrower
(collectively, the “Property”):

 

(a) Land. The real property described in Exhibit A-I and A-2 attached hereto and
made a part hereof (collectively, the “Land”);

 

(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Borrower for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;

 

(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (the “Improvements”);



--------------------------------------------------------------------------------

(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Borrower
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

 

(e) Fixtures and Personal Property. All Equipment (as such term is defined in
the Uniform Commercial Code (defined below), including, without limitation,
materials handling equipment, communications equipment, computer equipment, and
manufacturing equipment of every kind and nature whatsoever owned by Borrower,
or in which Borrower has or shall have an interest (other than Inventory, as
such term is defined in the Uniform Commercial Code)) machinery (other than
Inventory, as such term is defined in the Uniform Commercial Code) and fixtures
(including, but not limited to, all heating, air conditioning, plumbing,
lighting, communications and elevator fixtures), office furniture, furnishings
and trade fixtures, specialty tools and parts (constituting part of the
equipment), in each case now or hereafter located upon the Land and the
Improvements, or appurtenant thereto, and all construction building equipment,
materials and supplies of any nature whatsoever (expressly excluding any
materials and supplies used in the manufacture of Inventory) owned by Borrower,
or in which Borrower has or shall have an interest, now or hereafter located
upon the Land and the Improvements, or appurtenant thereto, and accessions
thereof and renewals and replacements thereof and substitutions therefor
together with Borrower’s interest in, and right to any and all manuals, computer
programs, software, databases and other materials relating to the use,
mechanical/physical operation or structure of any of the foregoing
(collectively, the “Personal Property”; it being agreed, however, that the term
“Personal Property” shall not include Inventory, Accounts, Deposit Accounts,
Documents, General Intangibles (other than as set forth in Section 1.1(m)
below), or Investment Property (as such terms are defined in the Uniform
Commercial Code)), including the right, title and interest of Borrower in and to
any of the Personal Property which may be subject to any security interests, as
defined in the Uniform Commercial Code, as adopted and enacted by the state or
states where any of the Property is located (the “Uniform Commercial Code”),
superior in lien to the lien of this Security Instrument and all proceeds and
products of all of the above;

 

(f) Leases and Rents. All leases, subleases and other agreements affecting the
use, enjoyment or occupancy of the Land and/or the Improvements heretofore or
hereafter entered into and all extensions, amendments and modifications thereto
(the “Leases”), whether before or after the filing by or against Borrower of any
petition for relief under any laws relating to bankruptcy or rights of creditors
generally (“Creditors Rights Laws”) and all right, title and interest of
Borrower, its successors and assigns therein and thereunder, including, without
limitation, any guaranties of the lessees’ obligations thereunder, cash or
securities deposited



--------------------------------------------------------------------------------

thereunder to secure the performance by the lessees of their obligations
thereunder and all rents, additional rents, revenues, issues and profits
(including all oil and gas or other mineral royalties and bonuses, but excluding
any revenues and profits resulting from Inventory, Accounts, Deposit Accounts,
Documents, General Intangibles (other than as set forth in Section 1.1(m)
below), or Investment Property) from the Land and the Improvements whether paid
or accruing before or after the fifing by or against Borrower of any petition
for relief under Creditors Rights Laws (the “Rents”) and all proceeds from the
sale or other disposition of the Leases and all sums paid or payable in
consideration of or as a result of the termination of any Leases and the right
to receive and apply the Rents to the payment of the Debt;

 

(g) Insurance Proceeds. All proceeds of and any unearned premiums on any
insurance policies covering the Land, the Improvements, the Personal Property
and other collateral granted under this Section 1.1, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Property;

 

(h) Condemnation Awards. All awards or payments, including interest thereon,
which may hereafter be made with respect to the Land, the Improvements, the
Personal Property and other collateral granted under this Section 1.1, whether
from the exercise of the right of eminent domain (including, but not limited to
any transfer made in lieu of or in anticipation of the exercise of the right),
or for a change of grade, or for any other injury to or decrease in the value of
the Property;

 

(i) Tax Certiorari. All refunds, rebates or credits hereafter arising in
connection with a reduction in real estate taxes and assessments charged against
the Land, the Improvements, the Personal Property and other collateral granted
under this Section 1.1 as a result of tax certiorari or any applications or
proceedings for reduction;

 

(j) Conversion. All proceeds of the conversion, voluntary or involuntary, of any
of the foregoing including, without limitation, proceeds of insurance and
condemnation awards, into cash or liquidation claims;

 

(k) Rights. The right, in the name and on behalf of Borrower, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the Land,
the Improvements, the Personal Property and other collateral granted under this
Section 1.1;

 

(1) Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or
mechanical/physical operation of the Land and any part thereof (but excluding
any such documents relating to Inventory or the conversion of Inventory into
finished product, Accounts, Deposit Accounts, Documents, General Intangibles
(other than as set forth in Section 1.1(m) below), or Investment Property) and
any Improvements, and all right, title and interest of Borrower therein and
thereunder, including, without limitation, the right, upon the occurrence and
during the continuance of an Event of Default (defined in Article 10 ), to
receive and collect any sums payable to Borrower thereunder;



--------------------------------------------------------------------------------

(m) Intangibles. All books and records and all other general intangibles
relating to or used in connection with the mechanical/physical operation of the
Land, the Improvements and the Personal Property (but excluding any general
intangibles relating to Inventory or the conversion of Inventory into finished
product, Accounts, Deposit Accounts, Documents, Investment Property or
intellectual property); and

 

(n) Other Rights. Any and all other rights of Borrower in and to the items set
forth in Subsections (a) through (m) above.

 

Section 1.2 ASSIGNMENT OF LEASES AND RENTS. Borrower hereby absolutely and
unconditionally assigns to Lender Borrower’s right, title and interest in and to
all current and future Leases and Rents; it being intended by Borrower that this
assignment constitutes a present, absolute assignment and not an assignment for
additional security only. Nevertheless, subject to the terms of this Section 1.2
and Section 3.8 and Section 11.1(h), Lender grants to Borrower a revocable
license to collect and receive the Rents. Borrower shall hold a portion of the
Rents sufficient to discharge all current sums due on the Debt, for use in the
payment of such sums.

 

Section 1.3 SECURITY AGREEMENT. This Security Instrument is both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code. The Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Borrower in the
Property. By executing and delivering this Security Instrument, Borrower hereby
grants to Lender, as security for the Obligations (defined in Section 2.3), a
security interest in the Personal Property and other collateral given as
security for the Obligations (whether denominated as part of the Property or
otherwise) to the extent that under applicable law the same would be governed by
the Uniform Commercial Code (collectively, “UCC Collateral”) to the full extent
that the Personal Property and other UCC Collateral may be subject to the
Uniform Commercial Code.

 

Section 1.4 PLEDGE OF MONIES HELD. Borrower hereby pledges to Lender any and all
monies now or hereafter held by Lender, including, without limitation, Net
Proceeds (defined in Section 3.7), as additional security for the Obligations
until expended or applied as provided in this Security Instrument.

 

Section 1.5 CONDITIONS TO GRANT. TO HAVE AND TO HOLD the above granted and
described Property to the use and benefit of Lender, and the successors and
assigns of Lender, forever;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall pay to Lender the Debt at the time and in the manner provided in
the Note and this Security Instrument and shall perform the Other Obligations as
set forth in this Security Instrument, these presents and the estate hereby
granted shall cease, terminate and be void.

 

Article 2 - DEBT AND OBLIGATIONS SECURED

 

Section 2.1 DEBT. This Security Instrument and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the payment of
the following, in such order of priority as Lender may determine in its sole
discretion (the “Debt”):

 

(a) the indebtedness evidenced by the Note in lawful money of the United States
of America;



--------------------------------------------------------------------------------

(b) interest, default interest, late charges and other sums, as provided in the
Note, the Credit Agreement, this Security Instrument or the Other Security
Documents (defined in Section 3.2);

 

(c) the Prepayment Fee (as defined in the Note), if any;

 

(d) all other monies agreed or provided to be paid by Borrower in the Note, the
Credit Agreement, this Security Instrument or the Other Security Documents;

 

(e) all sums advanced pursuant to this Security Instrument to protect and
preserve the Property and the lien and the security interest created hereby; and

 

(f) all sums advanced and costs and expenses incurred by Lender in connection
with the Debt or any part thereof, any renewal, extension, or change of or
substitution for the Debt or any part thereof, or the acquisition or perfection
of the security therefor, whether made or incurred at the request of Borrower or
Lender.

 

Section 2.2 OTHER OBLIGATIONS. This Security Instrument and the grants,
assignments and transfers made in Article I are also given for the purpose of
securing the performance of the following (the “Other Obligations”):

 

(a) all other obligations of Borrower contained herein;

 

(b) each obligation of Borrower contained in the Note, the Credit Agreement and
in the Other Security Documents; and

 

(c) each obligation of Borrower contained in any renewal, extension, amendment,
modification, consolidation, change of, or substitution or replacement for, all
or any part of the Note, the Credit Agreement, this Security Instrument or the
Other Security Documents.

 

Section 2.3 DEBT AND OTHER OBLIGATIONS. Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations shall be referred to
collectively as the “Obligations.”

 

Section 2.4 PAYMENTS. Unless payments are made in the required amount in
immediately available funds at the place where the Note is payable, remittances
in payment of all or any part of the Debt shall not, regardless of any receipt
or credit issued therefor, constitute payment until the required amount is
actually received by Lender in funds immediately available at the place where
the Note is payable (or any other place as Lender, in Lender’s sole discretion,
may have established by delivery of written notice thereof to Borrower) and
shall be made and accepted subject to the condition that any check or draft may
be handled for collection in



--------------------------------------------------------------------------------

accordance with the practice of the collecting bank or banks; provided, however,
Lender shall not be required to accept payment for any Obligation in cash.
Acceptance by Lender of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only, and the failure to pay the entire
amount then due shall be and continue to be an Event of Default.

 

Article 3 - BORROWER COVENANTS

 

Borrower covenants and agrees that:

 

Section 3.1 PAYMENT OF DEBT. Borrower will pay the Debt at the time and in the
manner provided in the Note and in this Security Instrument.

 

Section 3.2 INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the Note and the Credit Agreement, and (b) all and
any of the documents other than the Note, the Credit Agreement or this Security
Instrument now or hereafter executed and delivered by Borrower and/or others and
by or in favor of Lender, which wholly or partially secure or guaranty payment
of the Note or are otherwise executed and delivered in connection with the Loan
(hereinafter defined; such other documents, together with any and all
extensions, renewals, substitutions, replacements, amendments, modifications
and/or restatements thereof, the “Other Security Documents”) are hereby made a
part of this Security Instrument to the same extent and with the same force as
if fully set forth herein.

 

Section 3.3 INSURANCE.

 

(a) Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property providing at least the following coverages:

 

(i) insurance with respect to the Improvements and the Personal Property
insuring against any peril now or hereafter included within the classification
“All Risk” or “Special Perils”, in each case (A) in an amount equal to 100% of
the “Full Replacement Cost,” which for purposes of this Security Instrument
shall mean actual replacement value (exclusive of costs of excavations,
foundations, underground utilities and footings) with a waiver of depreciation;
(B) containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all coinsurance provisions; (C) providing for no
deductible in excess of $10,000.00; and (D) providing coverage for contingent
liability from Operation of Building Laws, Demolition Costs and Increased Cost
of Construction Endorsements together with an “Ordinance or Law Coverage” or
“Enforcement” endorsement. The Full Replacement Cost shall be redetermined from
time to time (but not more frequently than once in any eighteen (18) calendar
months) at the request of Lender by an appraiser or contractor designated and
paid by Borrower and approved by Lender, or by an engineer or appraiser in the
regular employ of the insurer. After the first appraisal, additional appraisals
may be based on construction cost indices customarily employed in the trade. No
omission on the part of Lender to request any such ascertainment shall relieve
Borrower of any of its obligations under this Subsection;



--------------------------------------------------------------------------------

(ii) commercial general liability insurance against all claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
general aggregate limit of not less than $5,000,000 and a per occurrence limit
of not less than $2,000,000; (B) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate; and (C) to cover at least
the following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; and (4) blanket
contractual liability for all written and oral contracts;

 

(iii) Intentionally Omitted;

 

(iv) at all times during which structural construction, repairs or alterations
being made with respect to the Improvements (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in Section 3.3(a)(i) written in a so-called
builder’s risk completed value form (1) on a non-reporting basis, (2) against
all risks insured against pursuant to Section 3.3(a)(i), (3) including
permission to occupy the Property, and (4) with an agreed amount endorsement
waiving co-insurance provisions;

 

(v) workers’ compensation, subject to the statutory limits of the state in which
the Property is located, and employer’s liability insurance with a limit of at
least $1,000,000 per accident and per disease per employee, and $1,000,000 for
disease aggregate in respect of any work or operations on or about the Property,
or in connection with the Property or its operation (if applicable);

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender;

 

(vii) if any portion of the Improvements is at any time located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), flood hazard insurance in an amount equal to the
lesser of (A) the principal balance of the Note, and (B) the maximum limit of
coverage available for the Property under the Flood Insurance Acts;

 

(viii) intentionally deleted; and

 

(ix) such other insurance and in such amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.



--------------------------------------------------------------------------------

(b) All insurance provided for in Section 3.3(a) hereof shall be obtained under
valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof; in such
amounts as may from time to time be satisfactory Lender, issued by financially
sound and responsible insurance companies authorized and admitted to do business
in the state in which the Property is located and approved by Lender. The
insurance companies must have a general policy rating of A or better and a
financial class IX or better by A.M. Best Company, Inc., and a claims paying
ability/financial strength rating at least A- by Standard & Poor’s Corp. or such
comparable rating by such other credit rating agency approved by Lender (a
“Rating Agency”) or in the event such insurance company is not so rated, said
insurance company shall be acceptable to Lender in all respects (each such
insurer shall be referred to below as a “Qualified Insurer”). Not less than
thirty (30) days prior to the expiration dates of the Policies theretofore
furnished to Lender pursuant to Section 3.3(a), certified copies of the Policies
marked “premium paid” or accompanied by evidence satisfactory to Lender of
payment of the premiums due thereunder (the “Insurance Premiums”), shall be
delivered by Borrower to Lender; provided, however, that in the case of renewal
Policies, Borrower may furnish Lender with binders therefor to be followed by
the original Policies when issued.

 

(c) Borrower shall not obtain (1) any umbrella or blanket liability or casualty
Policy unless, in each case, such Policy is approved in advance in writing by
Lender and Lender’s interest is included therein as provided in this Security
Instrument and such Policy is issued by a Qualified Insurer, or (ii) separate
insurance concurrent in form or contributing in the event of loss with that
required in Section 3.3(a) to be furnished by, or which may be reasonably
required to be furnished by, Borrower. In the event Borrower obtains separate
insurance or an umbrella or a blanket Policy, Borrower shall notify Lender of
the same and shall cause certified copies of each Policy to be delivered as
required in Section 3.3(a) Any blanket insurance Policy shall specifically
allocate to the Property the amount of coverage from time to time required
hereunder and shall otherwise provide the same protection as would a separate
Policy insuring only the Property in compliance with the provisions of Section
3.3(a).

 

(d) All Policies of insurance provided for or contemplated by Section 3.3(a),
except for the Policy referenced in Section 3.3(a)(v), shall name Lender and
Borrower as the insured or additional insured, as their respective interests may
appear, and in the case of property damage, boiler and machinery, and flood
insurance, shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender.

 

(e) All Policies of insurance provided for in Section 3.3(a) shall contain
clauses or endorsements to the effect that:

 

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
tenant under any Lease or other occupant, or failure to comply with the
provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;



--------------------------------------------------------------------------------

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least 30 days’ written notice
to Lender and any other party named therein as an insured; and

 

(iii) each Policy shall provide that the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration; and

 

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

 

(f) Borrower shall furnish to Lender, on or before thirty (30) days after the
close of each of Borrower’s fiscal years, a statement certified by Borrower or a
duly authorized officer of Borrower of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender,
verification of the adequacy of such insurance by an independent insurance
broker or appraiser acceptable to Lender.

 

(g) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate, and all expenses incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by this Security
Instrument and shall bear interest at the Default Rate (as defined in the Note).
Lender shall endeavor to notify Borrower before obtaining any such coverage.

 

(h) If the Property shall be damaged or destroyed, in whole or in part, by fire
or other casualty, Borrower shall give prompt notice of such damage to Lender
and shall promptly commence and diligently prosecute the completion of the
repair and restoration of the Property as nearly as possible to the condition
the Property was in immediately prior to such fire or other casualty, with such
alterations as may be approved by Lender (the “Casualty Restoration”) and
otherwise in accordance with Section 3.7 of this Security Instrument. Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance.

 

(i) In the event of a foreclosure of the Security Instrument or other transfer
of title to the Property in extinguishment in whole or in part of the Debt, all
right, title and interest of Borrower in and to the Policies then in force
concerning the Property and all proceeds payable thereunder shall thereupon vest
exclusively in Lender or the purchaser at such foreclosure or other transferee
in the event of such other transfer of title.

 

Section 3.4 PAYMENT OF TAXES, ETC.

 

(a) Borrower shall promptly pay by their due date all taxes, assessments, water
rates, sewer rents, and other governmental impositions, now or hereafter levied
or assessed or imposed against the Property or any part thereof (the “Taxes”),
all ground rents, maintenance charges and



--------------------------------------------------------------------------------

similar charges, now or hereafter levied or assessed or imposed against the
Property or any part thereof (the “Other Charges”), and all charges for utility
services provided to the Property as same become due and payable, unless
contested in good faith as provided in subparagraph (b) below. Borrower will
deliver to Lender, promptly upon Lender’s request, evidence satisfactory to
Lender that the Taxes, Other Charges and utility service charges have been so
paid or are not then delinquent. Borrower shall not suffer and shall promptly
cause to be paid and discharged any lien or charge whatsoever which may be or
become a lien or charge against the Property. Borrower shall furnish to Lender
paid receipts for the payment of the Taxes and Other Charges prior to the date
the same shall become delinquent.

 

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Taxes, provided that (i) no Event of Default has
occurred and is continuing under the Note, this Security Instrument or any of
the Other Security Documents, (ii) Borrower is permitted to do so under the
provisions of any other mortgage, deed of trust or deed to secure debt affecting
the Property, (iii) such proceeding shall suspend the collection of the Taxes
from Borrower and from the Property or Borrower shall have paid all of the Taxes
under protest, (iv) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder, (v) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, cancelled or lost, and (vi) Borrower shall have
established appropriate reserves in accordance with GAAP in respect to the
Taxes, together with all interest and penalties thereon, unless Borrower has
paid all of the Taxes under protest, or Borrower shall have furnished the
security as may be required in the proceeding, or as may be reasonably requested
by Lender to insure the payment of any contested Taxes, together with all
interest and penalties thereon.

 

Section 3.5 INTENTIONALLY OMITTED.

 

Section 3.6 CONDEMNATION. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Notwithstanding any taking by any public or
quasi-public authority through eminent domain or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), and whether or not any award or payment made in any condemnation
or eminent domain proceeding (an “Award”) is made available to Borrower for
Restoration in accordance with Section 3.7, Borrower shall continue to pay the
Debt at the time and in the manner provided for its payment in the Note and in
this Security Instrument and the Debt shall not be reduced until any Award shall
have been actually received and applied by Lender, after the deduction of
expenses of collection, to the reduction or discharge of the Debt. Lender shall
not be limited to the interest paid on the Award by the condemning authority but
shall be entitled to receive out of the Award interest at the rate or rates
provided herein or in the Note. Borrower shall cause the Award made in any
condemnation or eminent domain proceeding, which is payable to Borrower, to be
paid directly to Lender. Subject to Section 3.7, Lender may apply any Award to
the reduction or discharge of the Debt whether or not then due and payable. In
the event that the Property or any portion thereof is taken by any condemning
authority, Borrower



--------------------------------------------------------------------------------

shall promptly proceed to restore, repair, replace or rebuild the Property in a
workmanlike manner to the extent practicable to be of at least equal value and
substantially the same character as prior to such condemnation or eminent domain
proceeding (the “Condemnation Restoration”; the Condemnation Restoration and the
Casualty Restoration are collectively hereinafter referred to as the
“Restoration”). If the Property is sold, through foreclosure or otherwise, prior
to the receipt by Lender of the Award, Lender shall have the right, whether or
not a deficiency judgment on the Note shall have been sought, recovered or
denied, to receive the Award, or a portion thereof sufficient to pay the Debt.

 

Section 3.7 RESTORATION. The following provisions shall apply in connection with
the Restoration of the Property:

 

(a) If the Net Proceeds (defined below) shall be less than $100,000.00 and the
costs of completing the Restoration shall be less than $100,000.00, the Net
Proceeds will be disbursed by Lender to Borrower upon receipt, provided that all
of the conditions set forth in Section 3.7(b)(i) are met and Borrower delivers
to Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Security Instrument.

 

(b) If the Net Proceeds are equal to or greater than $100,000.00 or the costs of
completing the Restoration are equal to or greater than $100,000.00, Lender
shall make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 3.7(b), The term “Net Proceeds” for the purposes of
this Section shall mean: (1) the net amount of all insurance proceeds received
by Lender pursuant to Section 3.3(a)(i), (iv), (vi), (vii), and, as applicable,
(ix) of this Security Instrument as a result of such damage or destruction,
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable legal fees), if any, in collecting same (“Insurance Proceeds”) or
(2) the net amount of the Award received by Lender, after deduction of its
reasonable costs and expenses (including, but not limited to, reasonable legal
fees), if any, in collecting same (“Condemnation Proceeds”), whichever the case
may be.

 

(i) The Net Proceeds shall be made available to Borrower for the Restoration
provided that each of the following conditions is met:

 

(A) no Event of Default shall have occurred and be continuing under the Note,
the Credit Agreement, this Security Instrument or any of the Other Security
Documents;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than twenty
percent (20%) of the total floor area of the Improvements has been damaged,
destroyed or rendered unusable as a result of such fire or other casualty or (2)
in the event the Net Proceeds are Condemnation Proceeds, less than twenty
-percent (20%) of the land constituting the Property has been taken, such land
is located along the perimeter or periphery of the Property, no portion of the
Improvements is located on such land and such taking does not materially impair
the existing access to the Property;



--------------------------------------------------------------------------------

(C) Intentionally Deleted;

 

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than thirty (30) days after such damage, destruction or
taking occurs) and shall diligently pursue the same to satisfactory completion;

 

(E) Lender shall be satisfied that any operating deficits which will be incurred
with respect to the Property as a result of the occurrence of any such fire or
other casualty or taking will be covered out of (1) the Net Proceeds, or (2)
other funds of Borrower;

 

(F) Intentionally Omitted;

 

(G) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) twelve (12) months prior to the Loan
Maturity Date (as defined in the Note), (2) twelve (12) months after the
occurrence of such fire or other casualty or taking, or (3) such time as may be
required under applicable zoning law, ordinance, rule or regulation in order to
repair and restore the Property to the condition it was in immediately prior to
such fire or other casualty or taking;

 

(H) Borrower shall execute and deliver to Lender a completion guaranty in form
and substance satisfactory to Lender and its counsel pursuant to the provisions
of which Borrower shall guaranty to Lender the lien-free completion by Borrower
of the Restoration in accordance with the provisions of this Section 3.7(b);

 

(I) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable zoning laws, ordinances, rules and
regulations; and

 

(J) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable governmental laws,
rules and regulations (including, without limitation, all applicable
Environmental Laws (defined below).

 

(ii) The Net Proceeds shall be held by Lender in an interest bearing trust
account and, until disbursed in accordance with the provisions of this Section
3.7(b), shall constitute additional security for the Obligations. The Net
Proceeds shall be disbursed by Lender to, or as directed by, Borrower from time
to time during the course of the Restoration, upon receipt of evidence
satisfactory to Lender that (A) all materials installed and work and labor
performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or



--------------------------------------------------------------------------------

materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property arising out of the
Restoration which have not either been fully bonded to the satisfaction of
Lender and discharged of record or in the alternative fully insured to the
satisfaction of Lender by the title company insuring the lien of this Security
Instrument.

 

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Restoration
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration, The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and acceptance by Lender and the
Restoration Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration including, without
limitation, reasonable legal fees and disbursements and the Restoration
Consultant’s fees, shall be paid by Borrower.

 

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Section 3.7(b) shall mean an amount equal to 10% of
the costs actually incurred for work in place as part of the Restoration, as
certified by the Restoration Consultant. The Restoration Retainage shall in no
event be less than the amount actually held back by Borrower from contractors,
subcontractors and materialmen engaged in the Restoration. The Restoration
Retainage shall not be released until the Restoration Consultant certifies to
Lender that the Restoration has been completed in accordance with the provisions
of this Section 3.7(b) and that all approvals necessary for the re-occupancy and
use of the Property have been obtained from all appropriate governmental and
quasi-governmental authorities, and Lender receives evidence satisfactory to
Lender that the costs of the Restoration have been paid in full or will be paid
in full out of the Restoration Retainage, provided, however, that Lender will
release the portion of the Restoration Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Restoration Consultant certifies to Lender that the
contractor, subcontractor or materialman has satisfactorily completed all work
and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or inaterialman’s contract, and the contractor,
subcontractor or materialman delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or materialman as may
be reasonably requested by Lender or by the title company insuring the lien of
this Security Instrument. If required by Lender, the release of any such portion
of the Restoration Retainage shall be approved by the surety company, if any,
which has issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.



--------------------------------------------------------------------------------

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender, be sufficient to pay in full the
balance of the costs which are estimated by the Restoration Consultant to be
incurred in connection with the completion of the Restoration, Borrower shall
not be entitled to any further disbursements of the Net Proceeds hereunder until
Borrower shall deposit the deficiency (the “Net Proceeds Deficiency”) in
immediately available funds with Lender. The Net Proceeds Deficiency deposited
with Lender shall be held by Lender and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 3.7(b) shall constitute additional security for the Obligations.

 

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Restoration
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 3.7(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
with any interest earned thereon, provided no Event of Default shall have
occurred and shall be continuing under the Note, the Credit Agreement, this
Security Instrument or any of the Other Security Documents.

 

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
3.7(b)(vii) may be retained and applied by Lender toward the payment of the Debt
whether or not then due and payable in such order, priority and proportions as
Lender in its discretion shall deem proper or, at the discretion of Lender, the
same may be paid, either in whole or in part, to Borrower for such purposes as
Lender shall designate, in its discretion. If Lender shall receive and retain
Net Proceeds, the lien of this Security Instrument shall be reduced only by the
amount thereof received and retained by Lender and actually applied by Lender in
reduction of the Debt.

 

Section 3.8 LEASES AND RENTS.

 

(a) Borrower may enter into a proposed Lease (including the renewal or extension
of an existing Lease (a “Renewal Lease”)) without the prior written consent of
Lender, provided such proposed Lease or Renewal Lease (i) provides for rental
rates and terms comparable to existing local market rates and terms (taking into
account the type and quality of the tenant) as of the date such Lease is
executed by Borrower (unless, in the case of a Renewal Lease, the rent payable
during such renewal, or a formula or other method to compute such rent, is
provided for in the original Lease), (ii) is an arms-length transaction with a
bona fide, independent third party tenant, (iii) does not have a materially
adverse effect on the value of the Property taken as a whole, (iv) is subject
and subordinate to the Security Instrument and the lessee thereunder agrees to
attorn to Lender, and (v) is written on a form of lease approved by Lender. All
proposed Leases which do not satisfy the requirements set forth in this Section
3.8(a) shall be subject to the prior approval of Lender and its counsel, at
Borrower’s expense. Borrower shall promptly deliver to Lender copies of all
Leases which are entered into pursuant to this Subsection together with
Borrower’s certification that it has satisfied all of the conditions of this
Subsection.



--------------------------------------------------------------------------------

(b) Borrower (i) shall observe and perform all the obligations imposed upon the
lessor under the Leases and shall not do or permit to be done anything to impair
the value of any of the Leases as security for the Debt; (ii) shall promptly
send copies to Lender of all notices of default which Borrower shall send or
receive thereunder; (iii) shall enforce all of the material terms, covenants and
conditions contained in the Leases upon the part of the tenant thereunder to be
observed or performed; (iv) shall not collect any of the Rents more than one (1)
month in advance (except security deposits shall not be deemed Rents collected
in advance); (v) shall not execute any other assignment of the lessor’s interest
in any of the Leases or the Rents; and (vi) shall not consent to any assignment
of or subletting under any Leases not in accordance with their terms, without
the prior written consent of Lender.

 

(c) Except with respect to any Major Lease (defined below), Borrower may,
without the consent of Lender, amend, modify or waive the provisions of any
Lease or terminate, reduce rents under, accept a surrender of space under, or
shorten the term of, any Lease (including any guaranty, letter of credit or
other credit support with respect thereto) provided that such action (taking
into account, in the case of a termination, reduction in rent, surrender of
space or shortening of term, the planned alternative use of the affected space)
does not have a materially adverse effect on the value of the Property taken as
a whole, and provided that such Lease, as amended, modified or waived, is
otherwise in compliance with the requirements of this Security Instrument and
any subordination agreement binding upon Lender with respect to such Lease. A
termination of a Lease with a tenant who is in default beyond applicable notice
and grace periods shall not be considered an action which has a materially
adverse effect on the value of the Property taken as a whole. Any amendment,
modification, waiver, termination, rent reduction, space surrender or term
shortening which does not satisfy the requirements set forth in this Subsection
shall be subject to the prior approval of Lender and its counsel, at Borrower’s
expense. Borrower shall promptly deliver to Lender copies of amendments,
modifications and waivers which are entered into pursuant to this Subsection
together with Borrower’s certification that it has satisfied all of the
conditions of this Subsection.

 

(d) Notwithstanding anything contained herein to the contrary, Borrower shall
not, without the prior written consent of Lender, enter into, renew, extend,
amend, modify, waive any provisions of, terminate, reduce rents under, accept a
surrender of space under, or shorten the term of any Major Lease. The term
“Major Lease” shall mean (i) any Lease which (A) covers twenty percent (20%) or
more of the total space at the Property, in the aggregate, or (B) provides for a
lease term of more than ten (10) years including options to renew and (ii) any
instrument guaranteeing or providing credit support for any Major Lease.

 

Section 3.9 MAINTENANCE AND USE OF PROPERTY. Borrower shall cause the Property
to be maintained in a good and safe condition and repair. Borrower shall not
(and shall not permit any tenant or other person to) remove, demolish or
materially alter the Property or any part thereof (except for normal replacement
of the Personal Property) without the consent of Lender. Borrower shall promptly
repair, replace or rebuild any part of the Property which may be destroyed by
any casualty, or become damaged, worn or dilapidated or which may be affected by
any proceeding of the character referred to in Section 3.6 hereof and shall
complete and pay for any structure at any time in the process of construction or
repair on the Land. Borrower shall



--------------------------------------------------------------------------------

not initiate, join in, acquiesce in, or consent to any material change in any
private restrictive covenant, zoning law or other public or private restriction,
limiting or defining the uses which may be made of the Property or any part
thereof without the prior written consent of Lender, which consent shall not be
unreasonably withheld or delayed. If under applicable zoning provisions the use
of all or any portion of the Property is or shall become a nonconforming use,
Borrower will not cause or permit the nonconforming use to be discontinued or
the nonconforming Improvement to be abandoned without the express written
consent of Lender.

 

Section 3.10 WASTE. Borrower shall not commit or suffer any waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or give
cause for cancellation of any Policy, or do or permit to be done thereon
anything that may materially impair the value of the Property or the security of
this Security Instrument. Borrower will not, without the prior written consent
of Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.

 

Section 3.11 COMPLIANCE WITH LAWS.

 

(a) Borrower shall promptly comply in all material respects with all Applicable
Laws (defined in Section 20.1) affecting the Property, or the use thereof,
including all Environmental Laws.

 

(b) Borrower shall from time to time, upon Lender’s request, provide Lender with
evidence reasonably satisfactory to Lender that the Property complies with all
Applicable Laws or is exempt from compliance with Applicable Laws.

 

(c) Notwithstanding any provisions set forth herein or in any document regarding
Lender’s approval of alterations of the Property, Borrower shall not alter the
Property in any manner which would materially increase Borrower’s
responsibilities for compliance with Applicable Laws without the prior written
approval of Lender. Lender’s approval of the plans, specifications, or working
drawings for alterations of the Property shall create no responsibility or
liability on behalf of Lender for their completeness, design, sufficiency or
their compliance with Applicable Laws. The foregoing shall apply to tenant
improvements constructed by Borrower or by any of its tenants. Lender may
condition any such approval upon receipt of a certificate of compliance with
Applicable Laws from an independent architect, engineer, or other person
acceptable to Lender.

 

(d) Borrower shall give prompt notice to Lender of the receipt by Borrower of
any notice related to a violation of any Applicable Laws and of the commencement
of any proceedings or investigations which relate to compliance with Applicable
Laws.

 

(e) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the Applicable Laws affecting the Property,
provided that (i) no Event of Default has occurred and is continuing under the
Note, the Credit Agreement, this Security Instrument or any



--------------------------------------------------------------------------------

of the Other Security Documents; (ii) Borrower is permitted to do so under the
provisions of any other mortgage, deed of trust or deed to secure debt affecting
the Property; (iii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower or the
Property is subject and shall not constitute a default thereunder; (iv) neither
the Property, any part thereof or interest therein, any of the tenants or
occupants thereof, nor Borrower shall be affected in any material adverse way as
a result of such proceeding; (v) non-compliance with the Applicable Laws shall
not impose criminal or material civil liability on Borrower or Lender; (vi)
Borrower shall have furnished the security as may be required in the proceeding
or by Lender to ensure compliance by Borrower with the Applicable Laws and (vii)
Borrower shall have furnished to Lender all other items reasonably requested by
Lender.

 

Section 3.12 PAYMENT FOR LABOR AND MATERIALS. Borrower will promptly pay when
due all applicable bills and costs for labor, materials, and specifically
fabricated materials incurred in connection with the Property and never permit
to exist in respect of the Property or any part thereof any lien or security
interest, even though inferior to the liens and the security interests hereof,
and in any event never permit to be created or exist in respect of the Property
or any part thereof any other or additional lien or security interest other than
the liens or security interests hereof, except for the Permitted Exceptions
(defined below).

 

Section 3.13 PERFORMANCE OF OTHER AGREEMENTS. Borrower shall observe and perform
each and every term to be observed or performed by Borrower pursuant to the
terms of any agreement or recorded instrument affecting or pertaining to the
Property, or given by Borrower to Lender for the purpose of further securing an
Obligation and any amendments, modifications or changes thereto.

 

Section 3.14 MANAGEMENT. The Property shall be managed by Borrower. All Rents,
if any, generated by or derived from the Property shall first be utilized solely
for current expenses directly attributable to the ownership and operation of the
Property, including, without limitation, current expenses relating to Borrower’s
liabilities and obligations with respect to the Note, this Security Instrument
and the Other Security Documents, and none of the Rents generated by or derived
from the Property shall be diverted by Borrower and utilized for any other
purpose unless all such current expenses attributable to the ownership and
operation of the Property have been fully paid and satisfied.

 

Article 4 - SPECIAL COVENANTS

 

Borrower covenants and agrees that:

 

Section 4.1 PROPERTY USE. The Property shall be used only for manufacturing,
warehouse, research and development, showroom and office purposes, and for no
other use without the prior written consent of Lender.



--------------------------------------------------------------------------------

Article 5 - REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender that:

 

Section 5.1 WARRANTY OF TITLE. Borrower has good title to the Property and has
the right to mortgage, grant, bargain, sell, pledge, assign, warrant, transfer
and convey the same and that Borrower possesses an unencumbered fee simple
absolute estate in the Land and the Improvements and that it owns the Property
free and clear of all liens, encumbrances and charges whatsoever except for
those exceptions shown in the title insurance policy insuring the lien of this
Security Instrument (the “Permitted Exceptions”). Borrower shall forever
warrant, defend and preserve the title and the validity and priority of the lien
of this Security Instrument and shall forever warrant and defend the same to
Lender against the claims of all persons whomsoever, other than with respect to
Permitted Exceptions (as such term is defined in the Credit Agreement).

 

Section 5.2 STATUS OF PROPERTY.

 

(a) Borrower has obtained all material certificates, licenses and other
approvals, governmental and otherwise, necessary for the operation of the
Property and the conduct of its business and all required zoning, building code,
land use, environmental and other similar permits or approvals, all of which are
in full force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification.

 

(b) The Property and the present and contemplated use and occupancy thereof are
in compliance, in all material respects, with all applicable zoning ordinances,
building codes, land use laws, Environmental Laws and other similar laws.

 

(c) The Property is served by all utilities required for the current or
currently contemplated use thereof. All utility service is provided by public
utilities and the Property has accepted or is equipped to accept such utility
service.

 

(d) All public roads and streets necessary for service of and access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and are physically and legally open for use by the public.

 

(e) The Property is served by public water and sewer systems.

 

(f) The Property is free from damage caused by fire or other casualty.

 

(g) All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements that are due and payable
have been paid in full.

 

(h) Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment used in connection with the operation of the Property,
free and clear of any and all security interests, liens or encumbrances, except
the lien and security interest created hereby, except for Permitted Exceptions.

 

(i) All liquid and solid waste disposal, septic and sewer systems located on the
Property are in a good and safe condition and repair and in compliance (in all
material respects) with all Applicable Laws.



--------------------------------------------------------------------------------

(j) No portion of the Improvements is located in an area identified by the
Federal Emergency Management Agency or any successor thereto as an area having
special flood hazards pursuant to the Flood Insurance Acts or, if any portion of
the Improvements is located within such area, Borrower has obtained and will
maintain the insurance prescribed in Section 3.3(a) (vii) hereof.

 

(k) All the Improvements lie within the boundaries of the Land.

 

(l) The Property is presently not subject to any Leases.

 

Section 5.3 SEPARATE TAX LOT. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.

 

Section 5.4 PERMITTED EXCEPTIONS. None of the Permitted Exceptions, individually
or in the aggregate, materially interferes with the benefits of the security
intended to be provided by the Security Instrument, the Note, and the Other
Security Documents, materially and adversely affects the value of the Property,
impairs the use or the operation of the Property or impairs Borrower’s ability
to pay its obligations in a timely manner.

 

Article 6 - OBLIGATIONS AND RELIANCE’S

 

Section 6.1 RELATIONSHIP OF BORROWER AND LENDER. The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of any of the Note, the Credit Agreement, this Security Instrument and the Other
Security Documents shall be construed so as to deem the relationship between
Borrower and Lender to be other than that of debtor and creditor.

 

Section 6.2 NO RELIANCE ON LENDER. The members, general partners, principals and
(if Borrower is a trust) beneficial owners of Borrower are experienced in the
ownership and operation of properties similar to the Property, and Borrower and
Lender are relying solely upon such expertise in connection with the ownership
and operation of the Property. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.

 

Section 6.3 NO LENDER OBLIGATIONS. (a) Notwithstanding anything herein to the
contrary, Lender is not undertaking the performance of (i) any obligations under
the Leases; or (ii) any obligations with respect to such agreements, contracts,
certificates, instruments, franchises, permits, trademarks, licenses and other
documents.

 

(b) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Security Instrument, the
Note or the Other Security Documents, including without limitation, any
officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall



--------------------------------------------------------------------------------

not be deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.

 

Section 6.4 RELIANCE. Borrower recognizes and acknowledges that in accepting the
Note, the Credit Agreement, this Security Instrument and the Other Security
Documents, Lender is expressly and primarily relying on the truth and accuracy
of the warranties and representations set forth in Article 5 and Article 12
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Lender; that such reliance existed on the part
of Lender prior to the date hereof that the warranties and representations are a
material inducement to Lender in accepting the Note, this Security Instrument
and the Other Security Documents; and that Lender would not be willing to make
the Loan and accept this Security Instrument in the absence of the warranties
and representations as set forth in Article 5 and Article 12.

 

Article 7 - FURTHER ASSURANCES

 

Section 7.1 RECORDING OF SECURITY INSTRUMENT, ETC.

 

(a) Borrower forthwith upon the execution and delivery of this Security
Instrument and thereafter, from time to time, will cause this Security
Instrument and any of the Other Security Documents creating a lien or security
interest or evidencing the lien hereof upon the Property and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by any present or future law in order to publish
notice of and fully to protect and perfect the lien or security interest hereof
upon, and the interest of Lender in, the Property. Borrower will pay all taxes,
filing, registration or recording fees, and all expenses incident to the
preparation, execution, acknowledgment and/or recording of the Note, the Credit
Agreement, this Security Instrument, the Other Security Documents, any note or
deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
county and municipal taxes, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of this Security Instrument,
any deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
law so to do.

 

(b) The Borrower hereby irrevocably authorizes the Lender at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that
provide any information required by part 5 of Article 9 of the Uniform
Commercial Code of the state(s) where any of the Property is located or such
other jurisdiction for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether the Borrower is an
organization, the type of organization and any organization identification
number issued to the Borrower and, (ii) in the case of a financing statement
filed as a fixture filing a sufficient description of real property to which the
Property relates. The Borrower agrees to furnish any such information to the
Lender promptly upon the Lender’s request. The Borrower also ratifies its
authorization for the Lender to have



--------------------------------------------------------------------------------

filed in any Uniform Commercial Code jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.

 

Section 7.2 FURTHER ACTS, ETC. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages, deeds of trusts, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the Property and rights hereby
mortgaged, granted, bargained, sold, conveyed, confirmed, pledged, assigned,
warranted and transferred or intended now or hereafter so to be, or which
Borrower may be or may hereafter become bound to convey or assign to Lender, or
for carrying out the intention or facilitating the performance of the terms of
this Security Instrument or for filing, registering or recording this Security
Instrument, or for complying with all Applicable Laws. Borrower, on demand, will
execute and deliver and hereby authorizes Lender to execute in the name of
Borrower or without the signature of Borrower to the extent Lender may lawfully
do so, one or more instruments, to evidence or perfect more effectively the
security interest of Lender in the Property. Borrower grants to Lender an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Lender
pursuant to this Section 7.2.

 

Section 7.3 CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS.

 

(a) If any law is enacted or adopted or amended after the date of this Security
Instrument which deducts the Debt from the value of the Property for the purpose
of taxation or which imposes a tax, either directly or indirectly, on the Debt
or Lender’s interest in the Property, Borrower will pay the tax, with interest
and penalties thereon, if any. If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury, then Lender shall
have the option, exercisable by written notice of not less than ninety (90)
days, to declare the Debt immediately due and payable.

 

(b) Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of this Security Instrument or the Debt. If such
claim, credit or deduction shall be required by law, Lender shall have the
option, exercisable by written notice of not less than ninety (90) days, to
declare the Debt immediately due and payable.

 

(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the Other Security
Documents or impose any other tax or charge on the same, Borrower will pay for
the same, with interest and penalties thereon, if any.



--------------------------------------------------------------------------------

Section 7.4 ESTOPPEL CERTIFICATES.

 

(a) After request by Lender, Borrower, within ten (10) days, shall furnish
Lender or any proposed assignee with a statement, duly acknowledged and
certified, setting forth (1) the original principal amount of the Note, (ii) the
unpaid principal amount of the Note, (iii) the rate of interest of the Note,
(iv) the terms of payment and Loan Maturity Date of the Note, (v) the date
installments of interest and/or principal Were last paid, (vi) that, except as
provided in such statement, there are no defaults or events which with the
passage of time or the giving of notice or both, would constitute an event of
default under the Note or the Security Instrument, (vii) that the Note and this
Security Instrument are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, (viii) whether
any offsets or defenses exist against the obligations secured hereby and, if any
are alleged to exist, a detailed description thereof, (ix) that all Leases, if
any, are in full force and effect and have not been modified (or if modified,
setting forth all modifications), (x) the date to which the Rents thereunder
have been paid pursuant to the Leases, if any, (xi) whether or not, to the best
knowledge of Borrower, any of the lessees under the Leases, if any, are in
default under the Leases, if any, and, if any of the lessees are in default,
setting forth the specific nature of all such defaults, (xii) the amount of
security deposits held by Borrower under each Lease, if any, and that such
amounts are consistent with the amounts required under such Lease, and (xiii) as
to any other matters reasonably requested by Lender and reasonably related to
the Leases, if any, the obligations secured hereby, the Property or this
Security Instrument.

 

(b) If there are Leases in effect, Borrower shall use its best efforts to
deliver to Lender, promptly upon request, duly executed estoppel certificates
from any one or more lessees as required by Lender attesting to such facts
regarding the Lease as Lender may require, including, but not limited to,
attestations that each Lease covered thereby is in full force and effect with no
defaults thereunder on the part of any party, that none of the Rents have been
paid more than one month in advance, except as security, and that the lessee
claims no defense or offset against the full and timely performance of its
obligations under the Lease.

 

(c) Upon any transfer or proposed transfer contemplated by Section 18.1 hereof,
at Lender’s request, Borrower shall provide an estoppel certificate to the
Investor (defined in Section 18.1) or any prospective Investor in such form,
substance and detail as Lender, such Investor or prospective Investor may
require.

 

Section 7.5 FLOOD INSURANCE. After Lender’s request, Borrower shall deliver
evidence satisfactory to Lender that no portion of the Improvements is situated
in a federally designated “special flood hazard area” or, if it is, that
Borrower has obtained insurance meeting the requirements of Section 3.3(a)(vii).

 

Section 7.6 REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an officer of
Lender as to the loss, theft, destruction or mutilation of the Note or any Other
Security Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or Other Security
Document, Borrower will issue, in lieu thereof, a replacement Note or Other
Security Document, dated the date of such lost, stolen, destroyed or mutilated
Note or Other Security Document in the same principal amount thereof and
otherwise of like tenor.



--------------------------------------------------------------------------------

Article 8 - DUE ON SALE/ENCUMBRANCE

 

Section 8.1 TRANSFER DEFINITIONS. For purposes of this Article S, a “Sale or
Pledge” shall mean a voluntary or involuntary sale, conveyance, transfer or
pledge of a legal or beneficial interest.

 

Section 8.2 NO SALE/ENCUMBRANCE. (a) Borrower shall not sell, convey, mortgage,
grant, bargain, encumber, pledge, assign, grant options with respect to, or
otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) the Property or any part thereof or any legal or
beneficial interest therein (collectively a “Transfer”), other than pursuant to
Leases of space in the Improvements to tenants in accordance with the provisions
of Section 3.8, without the prior written consent of Lender.

 

(b) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) a Change in Control (as such term is defined in the Credit
Agreement).

 

Section 8.3 PERMITTED TRANSFERS. (a) Notwithstanding the provisions of Section
8.1 and 8.2, but subject to Section 7.1(r) of the Credit Agreement, the
following shall not constitute a Transfer: (i) the sale, transfer or issuance of
stock in Borrower or any beneficial ownership interest therein, provided same
does not constitute a Change in Control (as such term is defined in the Credit
Agreement); and (ii) the disposition of any part of the Property, other than
real property, consisting of obsolete or unused assets, provided that such
obsolete or unused assets shall be replaced with assets of equal or greater
value, and such replacement assets shall constitute a part of the Property.

 

Article 9 - PREPAYMENT

 

Section 9.1 PREPAYMENT. The Debt may not be prepaid in whole or in part except
in strict accordance with the express terms and conditions of the Note.

 

Article 10 - DEFAULT

 

Section 10.1 EVENTS OF DEFAULT. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

 

(a) the occurrence of any “Event of Default” as such term is defined in the
Credit Agreement;

 

(b) if any of the Taxes or Other Charges is not paid when the same is due and
payable except in accordance with the terms of Section 3.4 of this Security
Instrument;



--------------------------------------------------------------------------------

(c) if the Policies are not kept in full force and effect, or if the Policies
are not delivered to Lender as provided in Section 3.3(b);

 

(d) if the Property becomes subject to any mechanic’s, materialman’s or other
lien other than a lien not then due and payable and the lien shall remain
undischarged of record (by payment, bonding or otherwise) for a period of thirty
(30) days;

 

(e) if any federal tax lien is filed against Borrower or the Property and same
is not discharged of record within thirty (30) days after same is filed;

 

(f) if Borrower shall fail to deliver to Lender, within ten (10) days after
request by Lender, the estoppel certificates required by Section 7.4(a) and (c);

 

(g) if any default occurs under any guaranty or indemnity executed in connection
herewith (including the Environmental Indemnity, defined in Section 13.4) and
such default continues after the expiration of applicable grace periods, if any;
or

 

(h) if for more than ten (10) days after notice from Lender, Borrower shall
continue to be in default under any term, covenant or condition of this Security
Instrument not set forth in Section 10.1(a) through (g) above, then, in the case
of any default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other default,
provided that if such default cannot reasonably be cured within such thirty (30)
day period and Borrower shall have commenced to cure such default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for so long as it
shall require Borrower in the exercise of due diligence to cure such default, it
being agreed that no such extension shall be for a period in excess of ninety
(90) days.

 

Article 11 - RIGHTS AND REMEDIES

 

Section 11.1 REMEDIES. Upon the occurrence of any Event of Default, Borrower
agrees that Lender may take such action, without notice or demand, as it deems
advisable to protect and enforce its rights against Borrower in and to the
Property, including, but not limited to the following actions, each of which may
be pursued concurrently or otherwise, at such time and in such order as Lender
may determine, in its sole discretion, without impairing or otherwise affecting
the other rights and remedies of Lender:

 

(a) declare the entire unpaid Debt to be immediately due and payable;

 

(b) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Security Instrument under any applicable state or federal law in which
case the Property or any interest therein may be sold for cash or upon credit in
one or more parcels or in several interests or portions and in any order or
manner;



--------------------------------------------------------------------------------

(c) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable state or federal law, institute proceedings
for the partial foreclosure of this Security Instrument for the portion of the
Debt then due and payable, subject to the continuing lien and security interest
of this Security Instrument for the balance of the Debt not then due, unimpaired
and without loss of priority;

 

(d) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Borrower therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, in one or more parcels, at such time and place, upon such terms and after
such notice thereof as may be required or permitted by law;

 

(e) institute an action, suitor proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note or in the Other Security Documents;

 

(f) recover judgment on the Note either before, during or after any proceedings
for the enforcement of this Security Instrument or the Other Security Documents;

 

(g) apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Debt and without regard for the solvency of Borrower or of any
person, firm or other entity liable for the payment of the Debt;

 

(h) subject to any applicable state or federal law, the license granted to
Borrower under Section 1.2 shall automatically be revoked and Lender may enter
into or upon the Property, either personally or by its agents, nominees or
attorneys and dispossess Borrower and its agents and servants therefrom, without
liability for trespass, damages or otherwise and exclude Borrower and its agents
or servants wholly therefrom, and take possession of all rent rolls, leases
(including the form lease and amendments and exhibits), subleases (including the
form sublease and amendments and exhibits) and rental and license agreements
with the tenants, subtenants and licensees, in possession of the Property or any
part or parts thereof; tenants, subtenants, and licensees, money deposits or
other property (including, without limitation, any letter of credit) given to
secure tenants, subtenants, and licensees, obligations under leases, subleases
or licenses, together with a list of the foregoing; all lists pertaining to
current rent and license fee arrears; any and all architects, plans and
specifications, licenses and permits, documents, books, records, accounts,
surveys and property which relate to the management, leasing, operation,
occupancy, ownership, insurance, maintenance, or service of or construction upon
the Property and Borrower agrees to surrender possession thereof and of the
Property to Lender upon demand, and thereupon Lender may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Lender deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents of the Property and every part thereof; (v) either require
Borrower (A) to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the



--------------------------------------------------------------------------------

use and occupation of such part of the Property as may be occupied by Borrower,
or (B) to vacate and surrender possession of the Property to Lender or to such
receiver and, in default thereof, Borrower may be evicted by summary proceedings
or otherwise; and (vi) apply the receipts from the Property to the payment of
the Debt, in such order, priority and proportions as Lender shall deem
appropriate in its sole discretion after deducting therefrom all expenses
(including reasonable legal fees) incurred in connection with the aforesaid
operations and all amounts necessary to pay the Taxes, Other Charges, Insurance
Premiums and other expenses in connection with the Property, as well as just and
reasonable compensation for the services of Lender, its counsel, agents and
employees;

 

(i) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Personal
Property and other UCC Collateral or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Personal Property and other UCC Collateral, and (ii) request Borrower at
its expense to assemble the Personal Property and other UCC Collateral and make
it available to Lender at a convenient place acceptable to Lender. Any notice of
sale, disposition or other intended action by Lender with respect to the
Personal Property and other UCC Collateral sent to Borrower in accordance with
the provisions hereof at least five (5) days prior to such action, shall
constitute commercially reasonable notice to Borrower;

 

(j) apply any sums held in escrow or otherwise by Lender in accordance with the
terms of this Security Instrument or any Other Security Document to the payment
of the following items in any order in its sole discretion:

 

(i) Taxes and Other Charges;

 

(ii) Insurance Premiums;

 

(iii) interest on the unpaid principal balance of the Note;

 

(iv) amortization of the unpaid principal balance of the Note; and

 

(v) all other sums payable pursuant to the Note, this Security Instrument and
the Other Security Documents, including, without limitation, advances made by
Lender pursuant to the terms of this Security Instrument;

 

(k) surrender the Policies maintained pursuant to Article 3 hereof, collect the
unearned Insurance Premiums and apply such sums as a credit on the Debt in such
priority and proportion as Lender in its discretion shall deem proper, and in
connection therewith, Borrower hereby appoints Lender as agent and
attorney-in-fact (which is coupled with an interest and is therefore
irrevocable) for Borrower to collect such unearned Insurance Premiums;

 

(l) apply the balance of any Net Proceeds Deficiency deposit, together with
interest thereon, to the payment of the Debt in such order, priority and
proportions as Lender shall deem to be appropriate in its discretion; or



--------------------------------------------------------------------------------

(m) pursue such other remedies as Lender may have under applicable state or
federal law.

 

In the event of a sale pursuant to this Section 11.1, by foreclosure, power of
sale, or otherwise, of less than all of the Property, this Security Instrument
shall continue as a lien and security interest on the remaining portion of the
Property unimpaired and without loss of priority. Notwithstanding the provisions
of this Section 11.1 to the contrary, if any Event of Default as described in
Section 7.16) or Section 7.10) of the Credit Agreement shall occur, the entire
unpaid Debt shall be automatically due and payable, without any further notice,
demand or other action by Lender.

 

Section 11.2 APPLICATION OF PROCEEDS. The purchase money, proceeds and avails of
any disposition of the Property, or any part thereof, or any other sums
collected by Lender pursuant to the Note, this Security Instrument or the Other
Security Documents, may be applied by Lender to the payment of the Debt in such
priority and proportions as Lender in its discretion shall deem proper.

 

Section 11.3 RIGHT TO CURE DEFAULTS. Upon the occurrence of any Event of Default
or if Borrower fails to make any payment or to do any act as herein provided,
upon notice to Borrower (except in an emergency situation to protect the
security hereof), Lender may, but without any obligation to do so and without
releasing Borrower from any obligation hereunder, make or do the same in such
manner and to such extent as Lender may deem necessary to protect the security
hereof Lender is authorized to enter upon the Property for such purposes, or
appear in, defend, or bring any action or proceeding to protect its interest in
the Property or to foreclose this Security Instrument or collect the Debt. The
cost and expense of any cure hereunder (including reasonable legal fees to the
extent permitted by law), with interest as provided in this Section 11.3, shall
constitute a portion of the Debt and shall be due and payable to Lender upon
demand. All such costs and expenses incurred by Lender in remedying such Event
of Default or such failed payment or act or in appearing in, defending, or
bringing any such action or proceeding shall bear interest at the Default Rate,
for the period after notice from Lender that such cost or expense was incurred
to the date of payment to Lender. All such costs and expenses incurred by Lender
together with interest thereon calculated at the Default Rate (defined in the
Note) shall be deemed to constitute a portion of the Debt and be secured by this
Security Instrument and the Other Security Documents and shall be immediately
due and payable upon demand by Lender therefor.

 

Section 11.4 ACTIONS AND PROCEEDINGS. With notice to Borrower, Lender has the
right to appear in and defend any action or proceeding brought with respect to
the Property and, after the occurrence and during the continuance of an Event of
Default, to bring any action or proceeding, in the name and on behalf of
Borrower, which Lender, in its discretion, decides should be brought to protect
its interest in the Property.

 

Section 11.5 RECOVERY OF SUMS REQUIRED TO BE PAID. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Debt as the same become due, without regard to whether or not the
balance of the Debt shall be



--------------------------------------------------------------------------------

due, and without prejudice to the right of Lender thereafter to bring an action
of foreclosure, or any other action, for a default or defaults by Borrower
existing at the time such earlier action was commenced.

 

Section 11.6 EXAMINATION OF BOOKS AND RECORDS. Lender, its agents, accountants
and attorneys shall have the right upon prior written notice to Borrower (unless
an Event of Default exists, in which case no notice shall be required), to
examine and audit, during reasonable business hours, the records, books,
management and other papers of Borrower and its Subsidiaries (as defined in the
Credit Agreement) which pertain to their financial condition or the income,
expenses and operation of the Property, at the Property or at any office
regularly maintained by Borrower or its Subsidiaries where the books and records
are located. Lender and its agents shall have the right upon notice to make
copies and extracts from the foregoing records and other papers.

 

Section 11.7 OTHER RIGHTS, ETC.

 

(a) The failure of Lender to insist upon strict performance of any term hereof
shall not be deemed to be a waiver of any term of this Security Instrument.
Borrower shall not be relieved of Borrower’s obligations hereunder by reason of
(i) the failure of Lender to comply with any request of Borrower to take any
action to foreclose this Security Instrument or otherwise enforce any of the
provisions hereof or of the Note or the Other Security Documents, (ii) the
release, regardless of consideration, of the whole or any part of the Property,
or of any person liable for the Debt or any portion thereof, or (iii) any
agreement or stipulation by Lender extending the time of payment, changing the
rate of interest, or otherwise modifying or supplementing the terms of the Note,
this Security Instrument or the Other Security Documents.

 

(b) It is agreed that the risk of loss or damage to the Property is on Borrower,
and Lender shall have no liability whatsoever for decline in value of the
Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Lender shall not be deemed an election of judicial relief, if any
such possession is requested or obtained, with respect to any Property or
collateral not in Lender’s possession.

 

(c) Lender may resort for the payment of the Debt to any other security held by
Lender in such order and manner as Lender, in its discretion, may elect. Lender
may take action to recover the Debt, or any portion thereof, or to enforce any
covenant hereof without prejudice to the right of Lender thereafter to foreclose
this Security Instrument. The rights of Lender under this Security Instrument
shall be separate, distinct and cumulative and none shall be given effect to the
exclusion of the others. No act of Lender shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision.
Lender shall not be limited exclusively to the rights and remedies herein stated
but shall be entitled to every right and remedy now or hereafter afforded at law
or in equity.

 

Section 11.8 RIGHT TO RELEASE ANY PORTION OF THE PROPERTY. Lender may release
any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this



--------------------------------------------------------------------------------

Security Instrument, or improving the position of any subordinate lienholder
with respect thereto, except to the extent that the obligations hereunder shall
have been reduced by the actual monetary consideration, if any, received by
Lender for such release, and may accept by assignment, pledge or otherwise any
other property in place thereof as Lender may require without being accountable
for so doing to any other lienholder. This Security Instrument shall continue as
a lien and security interest in the remaining portion of the Property.

 

Section 11.9 VIOLATION OF LAWS. If the Property is not in material compliance
with Applicable Laws, Lender may impose additional requirements upon Borrower in
connection herewith including, without limitation, monetary reserves or
financial equivalents reasonably related to the non-compliance.

 

Section 11.10 RIGHT OF ENTRY. Lender and its agents shall have the right to
enter and inspect the Property at all reasonable times upon reasonable notice.

 

Section 11.11 SUBROGATION. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of Borrower’s obligations hereunder, under the Note and the Other Security
Documents and the performance and discharge of the Other Obligations.

 

Section 11.12 POWER OF ATTORNEY.

 

(a) The Borrower hereby irrevocably constitutes and appoints the Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorneys-in-fact with full irrevocable power and authority in the place
and stead purpose of the Borrower or in the Lender’s own name, for the purposes
of carrying out the terms of this Security Instrument, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or useful to accomplish the purposes of this Security Instrument
and, without limiting the generality of the foregoing, hereby gives said
attorneys the power and right, on behalf of the Borrower, upon notice to the
Borrower, to, upon the occurrence and during the continuance of an Event of
Default, sell, transfer, pledge, make any agreement with respect to or otherwise
dispose of or deal with any of the Property in such manner as is consistent with
the Uniform Commercial Code and as fully and completely as though the Lender
were the absolute owner thereof for all purposes, and to do, at the Borrower’s
expense, at any time, or from time to time, all acts and things which the Lender
deems necessary or useful to protect, preserve or realize upon the Property and
the Lender’s security interest therein, in order to effect the intent of this
Security Instrument, all no less fully and effectively as the Borrower might do;
and

 

(b) To the extent permitted by law, the Borrower hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and is irrevocable.



--------------------------------------------------------------------------------

(c) The powers conferred on the Lender hereunder are solely to protect its
interests in the Property and shall not impose any duty upon it to exercise any
such powers. The Lender shall be accountable only for the amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to the
Borrower for any act or failure to act.

 

Article 12 - ENVIRONMENTAL HAZARDS

 

Section 12.1 ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES. Borrower represents
and warrants that: (a) there are no Hazardous Materials (defined below) or
underground storage tanks in, on, or under the Property, except those that are
both (i) in compliance with Environmental Laws and with permits issued pursuant
thereto (if such permits are required), and (ii) either (A) in amounts not in
excess of that necessary to operate the Property or (B) fully disclosed in
writing pursuant to the written reports resulting from the environmental site
assessments of the Property delivered to Lender prepared by Commercial Property
ESA Program (the “Environmental Report”); (b) there are no known past, present
or threatened Releases (defined below) of Hazardous Materials in violation of
any Environmental Law and which would require remediation by a governmental
authority in, on, under or from the Property except as described in the
Environmental Report; (c) there is no known threat of any Release of Hazardous
Materials migrating to the Property except as described in the Environmental
Report; (d) there is no known past or present non-compliance with Environmental
Laws, or with permits issued pursuant thereto, in connection with the Property
except as described in the Environmental Report; (e) Borrower does not know of,
and has not received, any written or oral notice or other communication from any
person or entity (including but not limited to a governmental entity) relating
to Hazardous Materials in, on, under or from the Property; and (f) Borrower has
truthfully and hilly provided to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from the Property known to
Borrower or contained in Borrower’s files and records, including but not limited
to any reports relating to Hazardous Materials in, on, under or migrating to or
from the Property and/or to the environmental condition of the Property.
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, that apply to
Borrower or the Property and relate to Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act. “Hazardous Materials” shall
mean petroleum and petroleum products and compounds containing them, including
gasoline, diesel fuel and oil; explosives; flammable materials; radioactive
materials; polychlorinated biphenyls and compounds containing them; lead and
lead-based paint; asbestos or asbestos-containing materials in any form that is
or could become friable; underground or above-ground storage tanks, whether
empty or containing any substance; any substance the presence of which on the
Property is prohibited by any federal, state or local authority; any substance
that requires special handling; and any other material or substance now or in
the future defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or
other words of similar import within the meaning of any Environmental Law.
“Release” of any Hazardous Materials includes but is not limited to any release,
deposit, discharge, emission,



--------------------------------------------------------------------------------

leaking, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, disposing or other movement of Hazardous Materials.

 

Section 12.2 ENVIRONMENTAL COVENANTS. Borrower covenants and agrees that so long
as Borrower owns, manages, is in possession of, or otherwise controls the
operation of the Property: (a) all uses and operations on or of the Property,
whether by Borrower or any other person or entity, shall be in compliance, in
all material respects, with all Environmental Laws and permits issued pursuant
thereto; (b) there shall be no Releases of Hazardous Materials in, on, under or
from the Property; (c) there shall be no Hazardous Materials in, on, or under
the Property, except those that are both (i) in compliance with all
Environmental Laws and with permits issued pursuant thereto, if and to the
extent required, and (ii) (A) in amounts not in excess of that necessary to
operate the Property or (B) fully disclosed to and approved by Lender in
writing; (d) Borrower shall keep the Property free and clear of all liens and
other encumbrances imposed pursuant to any Environmental Law, whether due to any
act or omission of Borrower or any other person or entity (the “Environmental
Liens”); (e) Borrower shall, at its sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to Section 12.3 below,
including but not limited to providing all relevant information and making
knowledgeable persons available for interviews; (f) Borrower shall, at its sole
cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable written request of Lender, upon Lender’s reasonable
belief that the Property is not in compliance (in all material respects) with
all Environmental Laws, and share with Lender the reports and other results
thereof; and Lender and other Indemnified Parties hereinafter defined shall be
entitled to rely on such reports and other results thereof; (g) Borrower shall,
at its sole cost and expense, comply with all reasonable written requests of
Lender to (i) reasonably effectuate remediation of any Hazardous Materials in,
on, under or from the Property; and (ii) comply with any Environmental Law; (h)
Borrower shall not allow any tenant or other user of the Property to violate any
Environmental Law; and (i) Borrower shall immediately notify Lender in writing
after it has become aware of (A) any presence or Release or threatened Release
of Hazardous Materials in, on, under, from or migrating towards the Property;
(B) any material non-compliance with any Environmental Laws related in any way
to the Property; (C) any actual or potential Environmental Lien against the
Property; (D) any required or proposed remediation of environmental conditions
relating to the Property; and (E) any written or oral notice or other
communication of which Borrower becomes aware from any source whatsoever
(including but not limited to a governmental entity) relating in any way to
Hazardous Materials.

 

Section 12.3 LENDER’S RIGHTS. Lender and any other person or entity designated
by Lender, including but not limited to any representative of a governmental
entity, and any environmental consultant, and any receiver appointed by any
court of competent jurisdiction, shall have the right, but not the obligation
upon Lender’s reasonable belief that any one of the covenants set forth in
Section 12.2 have not been complied with, to enter upon the Property at all
reasonable times, after reasonable notice, to assess any and all aspects of the
environmental condition of the Property and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in Lender’s sole and absolute discretion) and taking samples of soil,
groundwater or other water, air, or building materials, and conducting other
invasive testing. Borrower shall cooperate with and provide access to Lender and
any such person or entity designated by Lender.



--------------------------------------------------------------------------------

Article 13 - INDEMNIFICATIONS

 

Section 13.1 GENERAL INDEMNIFICATION. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless Lender, its
affiliates, and each of their officers, directors, employees, agents and
advisors (the “Indemnified Parties) from and against any and all Losses (defined
below) imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any one or
more of the following: (a) any accident, injury to or death of persons or loss
of or damage to property occurring in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (b) any use, nonuse or condition in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (c) performance of any
labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof; (d) any failure of the Property to
be in compliance with any Applicable Laws; (e) any and all claims and demands
whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any Lease; or (f) the payment of
any commission, charge or brokerage fee to anyone which may be payable in
connection with the funding of the Loan evidenced by the Note and secured by
this Security Instrument. Any amounts payable to Lender by reason of the
application of this Section 13.1 shall become immediately due and payable and
shall bear interest at the Default Rate from the date loss or damage is
sustained by Lender until paid.

 

The term “Losses” shall mean any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
judgments, awards, amounts paid in settlement of whatever kind or nature
(including but not limited to legal fees and other costs of defense).

 

Section 13.2 MORTGAGE AND/OR INTANGIBLE TAX. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of this Security Instrument, the Note or any of the Other Security Documents.

 

Section 13.3 DUTY TO DEFEND, LEGAL FEES AND OTHER FEES AND EXPENSES. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, any Indemnified Parties may, in their sole
discretion, engage their own attorneys and other professionals to defend or
assist them, and, at the option of Indemnified Parties, their attorneys shall
control the resolution of any claim or proceeding. Upon demand, Borrower shall
pay or, in the sole discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.



--------------------------------------------------------------------------------

Section 13.4 ENVIRONMENTAL INDEMNITY. Simultaneously with this Security
Instrument, Borrower has executed and delivered that certain environmental
indemnity agreement dated the date hereof to Lender (the “Environmental
Indemnity”), which Environmental Indemnity is not secured by this Security
Instrument.

 

Article 14 - WAIVERS

 

Section 14.1 WAIVER OF COUNTERCLAIM. Borrower hereby waives the right to assert
a counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Lender arising out of or in any way
connected with this Security Instrument, the Note, the Credit Agreement, any of
the Other Security Documents, or the Obligations.

 

Section 14.2 MARSHALLING AND OTHER MATTERS. Borrower hereby waives, to the
extent permitted by law, the benefit of all appraisement, valuation, stay,
extension, reinstatement and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein. Further, Borrower hereby expressly waives
any and all rights of redemption from sale under any order or decree of
foreclosure of this Security Instrument on behalf of Borrower, and on behalf of
each and every person acquiring any interest in or title to the Property
subsequent to the date of this Security Instrument and on behalf of all persons
to the extent permitted by Applicable Law.

 

Section 14.3 WAIVER OF NOTICE. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except (a) with respect to matters for which
this Security Instrument specifically and expressly provides for the giving of
notice by Lender to Borrower and (b) with respect to matters for which Lender is
required by Applicable Law to give notice, and Borrower hereby expressly waives
the right to receive any notice from Lender with respect to any matter for which
this Security Instrument does not specifically and expressly provide for the
giving of notice by Lender to Borrower.

 

Section 14.4 WAIVER OF STATUTE OF LIMITATIONS. Borrower hereby expressly waives
and releases to the fullest extent permitted by law, the pleading of any statute
of limitations as a defense to payment of the Debtor performance of its Other
Obligations.

 

Section 14.5 SOLE DISCRETION OF LENDER. Wherever pursuant to this Security
Instrument (a) Lender exercises any right given to it to approve or disapprove,
(b) any arrangement or term is to be satisfactory to Lender, or (c) any other
decision or determination is to be made by Lender, the decision to approve or
disapprove all decisions that arrangements or terms arc satisfactory or not
satisfactory, and all other decisions and determinations made by Lender, shall
be in the sole discretion of Lender, except as may be otherwise expressly and
specifically provided herein.

 

Section 14.6 WAIVER OF TRIAL BY JURY. BORROWER AND LENDER, BY ACCEPTANCE OF THIS
SECURITY INSTRUMENT, HEREBY WAIVE, TO THE



--------------------------------------------------------------------------------

FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THE NOTE, THIS
SECURITY INSTRUMENT OR THE OTHER SECURITY DOCUMENTS OR ANY ACTS OR OMISSIONS OF
LENDER OR BORROWER.

 

Section 14.7 WAIVER OF FORECLOSURE DEFENSE. Borrower hereby waives any defense
Borrower might assert or have by reason of Lender’s failure to make any tenant
or lessee of the Property a party defendant in any foreclosure proceeding or
action instituted by Lender.

 

Article 15 – SPECIAL MINNESOTA PROVISIONS

 

Section 15.1 INCONSISTENCIES. In the event of any inconsistency between the
terms and conditions of the other articles and provisions of this Security
Instrument and this Article 15, the terms and conditions of this Article 15
shall control and be binding.

 

Section 15.2 POWER OF SALE. Upon the occurrence of an Event of Default, Borrower
hereby authorizes Lender to sell, either by judicial process or advertisement,
the Property either as one tract or otherwise at public action and convey the
same to the purchaser, as provided by law. Borrower acknowledges that in such
event, Borrower will remain liable for any deficiency to the extent permitted by
law.

 

Section 15.3 REPRESENTATIONS, WARRANTIES AND COVENANTS. The following is hereby
added to Section 5.2:

 

“(x) “(m) The Property is not agricultural property, property in agricultural
use, nor the homestead of Borrower.”

 

Section 15.4 ASSIGNMENT OF LEASES. (i) The following two paragraphs are hereby
added to Section 1.2 and 1.3 respectively:

 

“This Security Instrument constitutes an assignment of rents and profits within
the meaning of Minnesota Statutes, §§ 559.17 and 576.01, and is intended to
comply fully with the provisions thereof, and to afford Lender, to the fullest
extent allowed by law, the right and remedies of a mortgage lender or secured
lender pursuant thereto, including, without limitation, the right of a receiver
to apply excess cash in the manner provided in such statutes from the date of
appointment through the entire redemption period from any foreclosure sale.
Lender may enter and take possession of the Property and manage and operate the
same and take any action which, in Lender’s judgment, is necessary or proper to
collect the Rents and to conserve the value of the Property. Lender may also
take possession of and for these purposes use, any and all personal property.
The expense (including any receiver’s fees, attorneys’ fees, costs and agent’s
compensation) incurred pursuant to the powers herein contained shall be secured
by this Security Instrument. Lender shall not be liable to account for any Rents
actually received by Lender. Enforcement hereof shall not cause Lender to be
deemed a mortgagee in possession unless Lender elects in writing to be a
mortgagee in possession. Lender also shall have the right



--------------------------------------------------------------------------------

to enter and take possession of the Property and manage and operate the same in
conformity with all applicable laws and take any action which, in Lender’s
judgment, is necessary or proper to conserve the value of the Property.”

 

“This Security Instrument also constitutes a security agreement within the
meaning of the Uniform Commercial Code as in effect in the State of Minnesota
(the “UCC”), with respect to all property described herein as to which a
security interest may be granted and/or perfected pursuant to the UCC, and in
intended to afford Lender, to the fullest extent allowed by law, the rights and
remedies of a secured party under the UCC, including, without limitation, the
right of a receiver to apply excess cash in the manner provided in such statutes
from the date of appointment through the entire redemption period from any
foreclosure sale.”

 

Section 15.5 APPOINTMENT OF A RECEIVER OR TRUSTEE. Section 11.1(g) is hereby
replaced with:

 

“Lender may apply for the appointment of a receiver to the district court for
the county where the Property or any part thereof is located, by an action
separate from any foreclosure of this Security instrument pursuant to Minnesota
Statutes Chapter 580 or pursuant to Minnesota Statutes Chapter 581, or as a part
of the foreclosure action under said Chapter 581 (it being agreed that the
existence of a foreclosure pursuant to said Chapter 580 or a foreclosure action
pursuant to said Chapter 581 is not a prerequisite to any action for a receiver
hereunder). Lender shall be entitled to the appointment of a receiver without
regard to waste, adequacy of the security or solvency of Borrower. The receiver,
who shall be an experienced property manager, shall collect (until the
obligations secured hereby are fully paid and satisfied and, in the case of a
foreclosure sale, during the entire redemption period) the Rents, and shall
manage the Property, execute leases within or beyond the period of the
receivership if approved by the court and apply all rents, profits and other
income collected by him in the following order:

 

(a) to the payment of all reasonable fees of the receiver, if any, approved by
the court;

 

(b) to the repayment of tenant security deposits, with interest thereon, as
required by Minnesota Statutes, Section 504B. 178;

 

(c) to the payment when due of delinquent or current real estate taxes or
special assessments with respect to the Property, or the periodic escrow for the
payment of the same;

 

(d) to the payment when due of premiums for insurance of the type required by
this Security instrument, or the periodic escrow for the payment of the same;

 

(e) to the payment for the keeping of the covenants required of a lessor or
licensor pursuant to Minnesota Statutes, Section 504B. 161;

 

(f) to the payment of all expenses for normal maintenance of the Property; and

 

(g) the balance to Lender (a) if received prior to the commencement of a
foreclosure, to be applied to the obligations secured hereby, in such order as
Lender may elect and (b) if



--------------------------------------------------------------------------------

received after the commencement of a foreclosure, to be applied to the amount
required to be paid to effect a reinstatement prior to foreclosure sale, or,
after a foreclosure sale to any deficiency and thereafter to the amount required
to be paid to effect a redemption, all pursuant to Minnesota Statutes, Section
580.30, 580.23 and 581.10, with any excess to be paid to Borrower. Provided,
that if this Security instrument is not reinstated nor the Property redeemed as
provided by said Section 580.30, 580.23 or 581.10, the entire amount paid to
Lender pursuant thereto shall be the property of Lender together with all or any
part of the Property acquired through foreclosure.

 

Lender shall have the right, at any time and without limitation, as provided in
Minnesota Statutes, Section 582.03, to advance money to the receiver to pay any
part or all of the items which the receiver should otherwise pay if cash were
available from the Property and sums so advanced, with interest at the Default
Rate set forth in the Note, shall be secured hereby, or if advanced during the
period of redemption shall be part of the sum required to be paid to redeem from
the sale.”

 

Section 15.6 OTHER REMEDIES. The following is hereby added to Section 11.1(b):

 

“In the event of any sale of the Property pursuant to any judgment or decree of
any court or at public auction or otherwise in connection with the enforcement
of any of the terms of this Security Instrument, Lender, its successors or
assigns, may become the purchaser, and for the purpose of making settlement for
or payment of the purchase price, shall be entitled to deliver over and use the
Note and any claims for interest accrued and unpaid thereon, together with all
other sums with interest, advanced or secured hereby and unpaid hereunder, in
order that there may be credited as paid on the purchase price the total amount
of the obligations secured hereby then due, including principal and interest on
the Note and all other sums, with interest, advanced or secured hereby and
unpaid hereunder or under any of the other Loan Documents. Further, if following
the occurrence of any Event of Default, the Property is sold at a foreclosure
sale and Borrower subsequently exercises its right of redemption, an amount
equal to the applicable Prepayment Fee and Yield Maintenance Amount specified in
the Note, if any, shall be added to the redemption price.”

 

Section 15.7 MORTGAGE REGISTRY TAX. Borrower expressly agrees to pay the
Mortgage Registry Tax under Minn. Stat. §287.05 (as the same may be amended or
recodified) and any other tax or fee which is based on the amount secured by
this mortgage or of which the payment is a prerequisite for the enforceability,
effectiveness or primary priority of this Security Instrument, whether such
amounts are due at the time of the making or filing for record of this Security
Instrument or any time thereafter.

 

Section 15.8 MULTI-STATE MORTGAGE:

 

(a) This Mortgage is a “multistate mortgage” as defined in Minn. Stat. §287.05.
This Mortgage also encumbers the real property located outside of the state of
Miimesota described in Exhibit A-2 (the “Multistate Property”). Borrower has
also executed and delivered to Lender additional mortgages of even date
encumbering the Multistate Property (the “Multistate Instruments”). If Lender
releases any of the Multistate Property from the lien of a Multistate



--------------------------------------------------------------------------------

Instrument or delivers a satisfaction of a Multistate Instrument, the Multistate
Property described in such release or satisfaction shall be automatically
released from the lien of this Mortgage to the same extent as described in such
release or satisfaction. The provisions of the foregoing sentence shall be
self-operative and shall not require the filing of a release or satisfaction in
the State of Minnesota. Borrower expressly acknowledges and agrees that any
release or satisfaction of this Mortgage shall not operate to release any
property outside of the State of Minnesota from the lien of any Multistate
Instrument unless such release or satisfaction expressly describes such property
as being released or such Multistate Instrument as being satisfied.

 

(b) To the extent that this Security Instrument secures future advances other
than the advances evidenced by the Note, the amount of such advances is not
currently known. The acceptance of this Security Instrument by Lender, however,
constitutes an acknowledgement that Lender is aware of the provisions of
Minnesota Statutes §287.05, Subd. 5, and intends to comply with the requirements
contained therein.

 

(c) The representations contained in this Section are made solely for the
benefit of county recording authorities in determining the mortgage registry tax
payable as a prerequisite to the recording of this Security instrument. The
Borrower acknowledges that such representations do not constitute or imply an
agreement by the Lender to make any future advances to the Borrower.

 

(d) Notwithstanding any other provision of this Security Instrument or any of
the Loan Documents to the contrary, any amounts as to which Registry Tax is
payable shall not be secured by this Security Instrument unless and until the
tax is paid.

 

Section 15.9 MATURITY. The obligations secured hereby shall mature on or before
August 1, 2009.

 

Section 15.10 FIXTURE FINANCING STATEMENT. From the date of its recording, this
Security Instrument shall be effective as a financing statement with respect to
all goods and Personal Property constituting part of the Property which are or
are to become fixtures related to the Land and Improvements described herein.
For this purpose, the following information is set forth:

 

(a)

   Name of Debtor:    Cybex International, Inc.      Address of Debtor:   

10 Trotter Drive

Medway, Massachusetts 11779

     Debtor’s tax identification number:    11-1731581      Name of Secured
Party:    GMAC Commercial Finance LLC      Address of Secured Party   

210 Interstate North Parkway, Suite 315,

Atlanta, Georgia 30339



--------------------------------------------------------------------------------

(b) Description of the types (or items) of property covered by this Fixture
Filing - see Section 1.1.

 

(c) Description of the Real Estate to which the property described above is
attached or upon which it is located - see Exhibit A attached hereto.

 

(d) This document covers goods which are or are to become fixtures.

 

(e) The record owner of the Land is Borrower.

 

(f) Borrower is a corporation organized under the laws of the State of New York.

 

(g) Borrower’s organizational identification number is 23323.

 

Article 16 - NOTICES

 

Section 16.1 NOTICES. All notices or other written communications hereunder
shall be given in accordance with the terms of the Credit Agreement.

 

Article 17 - CHOICE OR LAW/SUBMISSION TO JURISDICTION

 

Section 17.1 CHOICE OF LAW. This Security Instrument shall be deemed to be a
contract entered into pursuant to the laws of the State of New York and shall in
all respects be governed, construed, applied and enforced in accordance with the
laws of the State of New York, provided however, that with respect to the
creation, perfection, priority and enforcement of the lien of this Security
Instrument, and the determination of deficiency judgments, the laws of the state
where the Property is located shall apply.

 

Section 17.2 PROVISIONS SUBJECT TO LAW. All rights, powers and remedies provided
in this Security Instrument may be exercised only to the extent that the
exercise thereof does not violate any applicable state or federal law and are
intended to be limited to the extent necessary so that they will not render this
Security Instrument invalid, unenforceable or not entitled to be recorded,
registered or filed under any applicable state or federal law.

 

Section 17.3 SUBMISSION To JURISDICTION. With respect to any claim or action
arising hereunder or under the Note, the Credit Agreement or the Other Security
Documents, Borrower (a) irrevocably submits to the nonexclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the City of New York, in the State of New York, and appellate courts from any
thereof, (b) irrevocably waives any objection which it may have at any time to
the laying on venue of any suit, action or proceeding arising out of or relating
to this Security Instrument brought in any such court, and (c) irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. Nothing in this Security
Instrument will be deemed to preclude Lender from bringing an action or
proceeding with respect hereto in any other jurisdiction.



--------------------------------------------------------------------------------

Article 18 - SECONDARY MARKET

 

Section 18.1 TRANSFER OF LOAN. Lender may, at any time, sell, transfer or assign
the Note, the Credit Agreement, this Security Instrument and the Other Security
Documents, and any or all servicing rights with respect thereto, or grant
participations therein (the “Participations”) or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement (the “Securities”). Lender may
forward to each purchaser, transferee, assignee, servicer, participant, or
investor in such Participations or Securities (collectively, the “Investor”) or
any Rating Agency rating such Securities, each prospective Investor, and any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Lender now has or
may hereafter acquire relating to the Debt, the Borrower or the Property,
whether furnished by Borrower or otherwise, as Lender determines necessary or
desirable, provided that such Investor, prospective Investor or Rating Agency is
informed that such information is confidential and agrees to maintain its
confidentiality and not to use such information other than to evaluate a
potential purchase of an interest in the Loan (as such term is defined in the
Credit Agreement). Borrower irrevocably waives any and all rights it may have
under Applicable Laws to prohibit such disclosure, including but not limited to
any right of privacy.

 

Section 18.2 COOPERATION. Borrower agrees to cooperate with Lender in connection
with any transfer made or any Securities created pursuant to this Section,
including, without limitation, the delivery of an estoppel certificate required
in accordance with Section 7.4(c) hereof and such other documents as may be
reasonably requested by Lender. Borrower shall also furnish and Borrower
consents to Lender furnishing to such Investors or such prospective Investors or
such Rating Agency any and all information concerning the Property, the Leases,
the financial condition of Borrower as may be requested by Lender, any Investor,
any prospective Investor or any Rating Agency in connection with any sale,
transfer, Participations or Securities, provided that such Investor, prospective
Investor or Rating Agency is informed that such information is confidential and
agrees to maintain its confidentiality and not to use such information other
than to evaluate a potential purchase of an interest in the Loan (as such term
is defined in the Credit Agreement).

 

Section 18.3 RESERVES/ESCROWS. In the event that Securities are issued in
connection with the Loan, all funds held by Lender in escrow or pursuant to
reserves in accordance with this Security Instrument or the Other Security
Documents shall be deposited in eligible accounts at eligible institutions as
then defined and required by the Rating Agencies.

 

Article 19 - COSTS

 

Section 19.1 PERFORMANCE AT BORROWER’S EXPENSE. Borrower acknowledges and
confirms that Lender shall impose certain administrative processing and/or
commitment fees in connection with (a) the extension, renewal, modification,
amendment and termination of the Loan, (b) the release or substitution of
collateral therefor, (c) obtaining certain consents, waivers and approvals with
respect to the Property, or (d) the review of any Lease or proposed Lease or the
preparation or review of any subordination, non-disturbance agreement (the
occurrence of any of the above shall be called an Event”). Borrower further
acknowledges



--------------------------------------------------------------------------------

and confirms that it shall be responsible for the payment of all costs of
reappraisal of the Property or any part thereof, required by law, regulation,
Lender (upon the occurrence of an Event of Default or if the Property shall be
destroyed in whole or in part) or any governmental or quasi-governmental
authority. Borrower hereby acknowledges and agrees to pay, immediately, with or
without demand, all such fees (as the same may be increased or decreased from
time to time), and any additional fees of a similar type or nature which may be
imposed by Lender from time to time, upon the occurrence of any Event or
otherwise. Wherever it is provided for herein that Borrower pay any costs and
expenses, such costs and expenses shall include, but not be limited to, all
reasonable legal fees of Lender.

 

Section 19.2 LEGAL FEES FOR ENFORCEMENT. (a) Borrower shall pay all reasonable
legal fees incurred by Lender in connection with (i) the preparation of the
Note, the Credit Agreement, this Security Instrument and the Other Security
Documents; and (ii) the items set forth in Section 19.1 above, and (b) Borrower
shall pay to Lender on demand any and all expenses, including legal fees
incurred or paid by Lender in protecting its interest in the Property or in
collecting any amount payable under the Note, the Credit Agreement, this
Security Instrument or the Other Security Documents, or in enforcing its rights
hereunder with respect to the Property, whether or not any legal proceeding is
commenced hereunder or thereunder, together with interest thereon at the Default
Rate from the date paid or incurred by Lender until such expenses are paid by
Borrower.

 

Article 20 - DEFINITIONS

 

Section 20.1 GENERAL DEFINITIONS. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the words “Applicable Laws” shall mean all existing and future federal,
state and local laws, orders, ordinances, governmental rules and regulations and
court orders and the word “Borrower” shall mean “each Borrower and any
subsequent owner or owners of the Property or any part thereof or any interest
therein,” the word “Lender” shall mean “Lender and any subsequent holder of the
Note,” the word “Note” shall mean “the Note and any other evidence of
indebtedness secured by this Security Instrument,” the word “person” shall
include an individual, corporation, limited liability company, partnership,
trust, unincorporated association, government, governmental authority, and any
other entity, the word “Property” shall include any portion of the Property and
any interest therein, and the phrase “legal fees” and “counsel fees” shall
include any and all reasonable counsel, attorney, paralegal and law clerk fees
and disbursements, including, but not limited to fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Lender in protecting
its interest in the Property, the Leases and the Rents and enforcing its rights
hereunder, whether with respect to retained firms, the reimbursement for the
expenses of in-house staff or otherwise.

 

Section 20.2 HEADINGS, ETC. The headings and captions of various Articles and
Sections of this Security Instrument are for convenience of reference only and
are not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof



--------------------------------------------------------------------------------

Article 21 - MISCELLANEOUS PROVISIONS

 

Section 21.1 No ORAL CHANGE. This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

Section 21.2 LIABILITY. This Security Instrument shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
assigns forever.

 

Section 21.3 INAPPLICABLE PROVISIONS. If any term, covenant or condition of the
Note, the Credit Agreement, or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Note, the Credit Agreement and this
Security Instrument shall be construed without such provision.

 

Section 21.4 DUPLICATE ORIGINALS; COUNTERPARTS. This Security Instrument may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Security Instrument may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Security Instrument. The
failure of any party hereto to execute this Security Instrument, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

 

Section 21.5 NUMBER AND GENDER. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

 

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Instrument has been executed by Borrower the
day and year first above written.

 

CYBEX INTERNATIONAL, INC.

By:    

Name:

 

Arthur W. Hicks, Jr.

Title:

 

Vice President; Chief Financial Officer



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF                                )

                                                    ) ss.

COUNTY OF                            )

 

The foregoing instrument was acknowledged before me this              day of
July, 2004, by ARTHUR W. HICKS, JR. the Vice President; Chief Financial Officer
of CYBEX INTERNATIONAL, INC., a corporation formed tinder the Jaws of the state
of New York, on behalf of the corporation.

 

 

Notary Public



--------------------------------------------------------------------------------

EXHIBIT A-1

 

(Description of Land located in Minnesota)

 

Real Property in the County of Steele, State of Minnesota, described as follows:

 

Lots 5 and 7, Block 2, Owatonna Interstate Industrial Park, recorded as Document
No. 166333, and Lot 6, Block 2, Owatonna Interstate Industrial Park, recorded as
Document No. 166333, except that pan of said Lot 6 lying Easterly of the
following described line:

 

Commencing at the northeast corner of said Lot 6; thence South 55 degrees 00
minutes West, assumed bearing, 165.00 feet along the southeasterly line of said
Lot 6 to the True Point of Beginning; thence North 28 degrees 38 minutes 43
seconds West 103.90 feet to the north line of said Lot 6, last said point being
South 88 degrees 55 minutes 44 seconds West 185.00 feet from the northeast
corner of said Lot 6, and there terminating; according to the recorded plat
thereof Steele County, Minnesota.

 

Property Address: 151 25th Avenue

                              Owatonna, Minnesota



--------------------------------------------------------------------------------

EXHIBIT A-2

 

(Description of Land located outside Minnesota)

 

A certain parcel of land situated on the northerly side of Alder Street in
Medway, Norfolk County, Massachusetts, together with any buildings thereon,
being shown as Lot I on a plan entitled “Plan of Land for Highway Purposes in
Medway, Mass” prepared by Gerald T. Carey, recorded wit the Norfolk County
Registry of Deeds in Plan Book 304, Plan 664, more particularly described as
follows:

 

SOUTHERLY by said Alder Street in three courses, a total of 767.21 feet,
according to said Plan;

 

WESTERLY by lands shown on said plan as of RIR Para Corp., and as Conservation
Area, in four courses measuring, respectively, 40.00 +/- feet, 65.30 +/- feet,
93.50 +/- feet and 728.42 feet, according to said plan;

 

NORTHWESTERLY by lands shown on said plan as Conservation Area, as of the Town
of Medway, as the end of a private way, as now or formerly of Pelkey and
William, as the end of another private way, as of Carson, and as now or formerly
of Hunter, in four courses, measuring respectively 91.49 feet, 465.80 feet,
275.56 feet and 183.89 feet according to said plan;

 

NORTHEASTERLY by land shown on said plan as of the Town of Medway, 188.93 feet,
according to said plan; and

 

EASTERLY by Lot 2 as shown on said plan in four courses, measuring respectively
111.27 feet, 135.21 feet, 104.34 feet and 1,191.43 feet, according to said plan.

 

Said parcel is also shown as Lot 1R and Lot 2R on a plan entitled “Plan of Land,
Medway, Massachusetts” dated May 25, 2001, owner-applicant, Cybex International.
Prepared by GLM Engineering Consultants, Inc. to which plan reference is made
for a more particular description.

 

Said plan is recorded at the Norfolk Registry of Deeds No. 385 of 2001 in Book
487.



--------------------------------------------------------------------------------

EXHIBIT C

 

1. Hot New Products, Inc. d/b/a Fitnesszone v. Trotter, Inc. and Cybex
International, Inc., CV 98-JEO-1730-S, United States District Court for the
Northern District of Alabama, Southern Division.

 

2. Gary J. Colassi v. Cybex International, Inc., Civil Action 02-11909 RWZ,
United States District Court for the District of Massachusetts.

 

3. Free Motion Fitness, Inc. f/k/a Ground Zero Design Corporation v. Cybex
International, Inc., 1:01CV00152 BSJ, United States District Court for the
District of Utah.

 

4. Gene Kirilla, II, et al v. Cybex International, Inc., et al, Civil Division
G.D. No. 1997-1725, Court of Common Pleas of Mercer County, Pennsylvania.

 

5. The Company in the ordinary course of business is subject to product
liability and similar litigation, all of which the Company believes is covered
by insurance.

 

6. Additionally, the Company has received notice from Biosig Instruments, Inc.
of allegations by Biosig that the heart rate monitors the Company uses in its
treadmills infringe U.S. Patent 5,337,753 and Canadian Patent 2,033,014, both
allegedly owned by Biosig. As the Company purchases these monitors from a third
party supplier, the Company believes itself to be indemnified for any damages
The Company has received an opinion on non-infringement from patent counsel and
believes the allegations to be baseless.



--------------------------------------------------------------------------------

EXHIBIT D

SUBSIDIARIES



--------------------------------------------------------------------------------

EXHIBIT E

 

CYBEX INTERNATIONAL, INC.

 

REPORT OF CHIEF FINANCIAL OFFICER

 

CYBEX INTERNATIONAL, INC. (the “Borrower”) HEREBY CERTIFIES that:

 

This Report is furnished pursuant to Section 5.1(c) of the Credit Agreement
dated as of July 13, 2004 by and between the Borrower and GMAC Commercial
Finance LLC (the “Agreement”). Unless otherwise defined herein, the terms used
in this Report have the meanings given to them in the Agreement.

 

As required by Section 5] (a) and (b) of the Agreement, consolidated financial
statements of the Borrower and its Subsidiaries for the [year/quarter] ended
                                  20         (the “Financial Statements”)
prepared in accordance with generally accepted accounting principles
consistently applied accompany this Report. The Financial Statements present
fairly the consolidated financial position of the Borrower and its Subsidiaries
as at the date thereof and the consolidated results of operations of the
Borrower and its Subsidiaries for the period covered thereby (subject only to
normal recurring year-end adjustments).

 

The figures set forth in Schedule A for determining compliance by the Borrower
with the financial covenants contained in the Agreement are true and complete as
of the date hereof

 

The activities of the Borrower and its Subsidiaries during the period covered by
the Financial Statements have been reviewed by the Chief Financial Officer or by
employees or agents under his immediate supervision, Based on such review, to
the best knowledge and belief of the Chief Financial Officer, and as of the date
of this Report, no Default has occurred.*

 

WITNESS my hand this              day of                     , 20        .

 

CYBEX INTERNATIONAL, INC.

By:    

Name:

 

Arthur W. Hicks, Jr.

Title:

 

Vice President; Chief Financial Officer

 

--------------------------------------------------------------------------------

* If a Default has occurred, this paragraph is to be modified with an
appropriate statement as to the nature thereof, the period of existence thereof
and what action the Borrower has taken, is taking, or proposes to take with
respect thereto.



--------------------------------------------------------------------------------

SCHEDULE A

to

EXHIBIT E

 

FINANCIAL COVENANTS

 

Fixed Charge Coverage Ratio (Section 5.9)

 

REQUIRED

        >                     :                             1.00

ACTUAL:

         

(i)      EBITDA minus

   $                    

(ii)     Non-financed Capital Expenditures minus

   $                    

(iii)    Support Obligations

   $                    

          Subtotal:

   $                    

(iv)    Fixed Charges

   $                    

(v)     Result of lines (i), (ii) and (iii), divided by line (iv)

                   :                                     1.00

Leverage Ratio (Section 5.10)

         

REQUIRED:

        < 5.0 : 1.00

ACTUAL:

         

(i)      Funded Debt

   $                    

(ii)     EBITDA

   $                    

(iii)    Line (i) divided by line (ii)

                   :                                  1.00

 

WITNESS my hand this      day of                 , 20    .

 

CYBEX INTERNATIONAL, INC.

By:

   

Name:

 

Arthur W. Hicks, Jr.

Title:

 

Vice President; Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF OPINION OF COUNSEL TO THE BORROWER



--------------------------------------------------------------------------------

LAW OFFICES

 

A. JUSTIN

 

MCCARTHY, BC.

 

Liberty Park    A. Justin McCarthy 285 Littleton Road    Michele L. Granger
Westford, MA 01886      978-692-3211      978-692-5476 Fax     
ajmccarthy@wcstfordlaw.com email     

 

July     , 2004

 

GMAC Commercial Finance LLC

210 Interstate North Parkway Suite 315

Atlanta, GA 30339

 

  Re: Cybex International, Inc. (the “Borrower”)

 

Gentlemen/Madam:

 

This opinion is furnished to you in connection with certain loan documents,
namely: Credit Agreement, Mortgage and UCC-1 Financing Statement (hereinafter
referred to as “Loan Documents”), dated July 13, 2004; given by the Borrower,
Cybex International, Inc., a Delaware Corporation, to GMAC Commercial Finance,
LLC, a Delaware Limited Liability Company (“the Lender”), pursuant to which the
Lender is extending credit to the Borrower in the original principal amount of$
13,000,000.00, evidenced by two (2) Promissory Notes — one in the principal
amount of $11,000,000.00 and the second in the principal amount of
$2,000,000.00. Both Promissory Notes are being secured by the “Loan Documents”
as hereinbefore stated.

 

I have acted as Massachusetts Counsel to the Lender in connection with certain
transactions contemplated by the Loan Documents. In that regard, I have reviewed
a copy or original counterpart in the above referenced Loan Documents.

 

In rendering the opinion herein I have assumed the genuiness of the signatures
of each party, the authenticity of all documents provided to my firm and the
authenticity of the individuals executing the Loan Documents by the Borrower,
Cybex International Inc. In rendering the opinion expressed below, I have
examined original or copies certified to my satisfaction of such other
agreements, documents, certificates and other statements of government officials
and corporate officers of the Borrower and I have made such investigation of
law, as I have deemed necessary as a basis for my opinion.



--------------------------------------------------------------------------------

Page – 2-

Re:   Cybex International Inc.

 

Based upon the foregoing assumptions and subject to the qualifications
hereinafter set forth, it is my opinion that as of the date of this opinion:

 

1. When the Mortgage is duly recorded and indexed with the Registry of Deeds in
Norfolk County, Commonwealth of Massachusetts (the “Recording Office”) and the
Financing Statement associated therewith is duly filed and indexed in the
Recording Office and the Office of the Massachusetts Secretary of State, such
recordations and filings will be sufficient to give constructive notice to third
parties of the mortgage of that portion of the Property including fixtures, that
constitutes real property (the “Real Property”) and the security interest in
that portion of the Property (the “Personal Property”) that is subject to the
provisions of Article 9 of the Massachusetts Uniform Commercial Code (the “UCC”)
and which may be perfected solely by recording or filing. No re-recording or
re-filing of any said instruments nor any recording or filing of any other
instruments will be necessary to continue the perfection and priority of such
mortgage and security interest for so long as the Loans are outstanding, except
that continuation statements under the UCC are required to be filed within six
(6) months prior to the expiration of five (5) years from the date of filing of
the Financing Statements.

 

2. The Mortgage is also in proper form under applicable laws to be accepted for
recording by the Recording Office as a fixture filing. Upon due recordation with
the Recording Office the Mortgage will create in favor of the Lender a valid and
enforceable mortgage of record of the entire interest of the Borrower in the
Real Property and a perfected interest in that portion of the Real Property that
constitutes fixtures. The Mortgage creates a valid security interest in all of
the Personal Property to the extent such security interest can be created by a
security agreement under the UCC.

 

3. The Financing Statements complies with all applicable provisions of the UCC
and is in proper form for filing with the Recording Office and the Massachusetts
Secretary of State. Upon such filings (together with the filing of the Mortgage
with the Recording Offices, as aforesaid, with respect to fixtures), the
Lender’s security interest in the property described therein will be perfected.

 

4. The terms and provisions of the Mortgage, with respect to the performance of
the Borrower’s obligations and the powers and remedies of the Lender there
under, provide protection to the Lender in a manner that is customarily provided
in mortgages of real properly and fixtures with respect to real property located
in the Commonwealth of Massachusetts given to banks and financial institutions
in transactions involving substantial amounts of credit.

 

5. There will be no transfer, documentary stamps mortgage, mortgage registry,
mortgage recording or other taxes payable to any governmental authority in the
Commonwealth of Massachusetts in connection with the execution, delivery,
enforcement, recordation, filing or perfection of either of the Mortgage or the
Financing Statements, except only customary per page or per document filing and
recording fees payable upon the



--------------------------------------------------------------------------------

Page – 3-

Re:   Cybex International Inc.

 

recordation or filing of either of the Mortgage or the Financing Statements arid
court costs and fees that may be payable in connection with the enforcement of
the Mortgage.

 

6. The internal law of the Commonwealth of Massachusetts will be applied by a
court of competent jurisdiction (i) to determine the perfection or priority of
the mortgage lies or security interest creased by the Mortgage and the Financing
Statements on the Property, and (ii) in connection with the foreclosure or
exercise of the power of sale or assent to a decree by the Lender with respect
to the Mortgage.

 

7. No order, consent, approval, license or authorization of any governmental
authority, or filing, recording or registration by the Lender, in the
Commonwealth of Massachusetts is required solely in connections with the
execution and delivery or acceptance by the Lender of the Loan Documents, or the
consummation by the Lender of the transactions contemplated thereby. Lender will
not be required solely by reason of the transactions contemplated thereby to
qualify to do business in the Commonwealth of Massachusetts, and the execution
and delivery of such documents and the consummation of such transactions do not
otherwise violate any laws of the Commonwealth of Massachusetts.

 

8. The Loan, as made, will not violate any applicable usury laws of the
Commonwealth of Massachusetts, or other applicable laws regulating the interest
rate, fees and other charges that may be collected with respect to the Loan.

 

9. Assuming that the Mortgage has been fully authorized, executed and delivered
by Cybex International Inc., the Mortgage constitutes the legal, valid, and
binding contract of Cybex, is enforceable in accordance with its terms and
provides adequate and customary remedies for the practical realization of the
benefits and security afforded therein. It is my opinion that the Mortgage is
enforceable in accordance with its terms and subject to the following
qualifications:

 

a. Enforcement of the Mortgage may be limited by one (1) bankruptcy, insolvency,
reorganization, fraudulent coverage or similar State or Federal debtor relief
laws from time to time in effect and which may affect the enforcement of
creditor’s rights in general, which laws will not mutually prevent realization
of the benefit intended by the Mortgage and two (2) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
of in equity). In regard to certain covenants or provisions of the Mortgage
where (a) the breach of such covenant or provisions imposes restrictions or
burdens upon the Borrower including the acceleration of liability under such
document, and it cannot be demonstrated that the enforcement of such restriction
or burden is reasonably



--------------------------------------------------------------------------------

Page – 4-

Re:   Cybex International Inc.

 

necessary for the protection of the Lender, or (b) the Lender’s enforcement of
such covenant or provisions under the circumstances or in the manner selected by
the Lender would violate implied covenants of good faith and fair dealing or
would not be commercially reasonable.

 

b. Certain rights, remedies an waivers contained in the Mortgage maybe limited
or rendered ineffective by applicable Massachusetts statutes or judicial
decisions governing such provisions however such statutes and/or judicial
decision do not render the Mortgage invalid as a whole and there exists in the
Mortgage legally adequate remedies for a realization of the principal benefit
and security intended to be provided by said Mortgage, including effecting a
foreclosure in accordance with applicable law of the lien on and the mortgage or
security interest in the Property created by the mortgage upon maturity or
acceleration of the obligation of the Borrower to repay the principal, together
with interest thereon(to the extent not deemed a penalty) as provided in the
Financing Agreement.

 

I am qualified and licensed to practice law in the Commonwealth of Massachusetts
and my opinion as to the enforceability of said Mortgage is limited to the
current statutes in effect and the present case law, rules, regulations and
other laws, for the Commonwealth of Massachusetts. This opinion letter is
furnished only to the Lender and is solely for its benefit, the benefit of
Lender’s successors and assigns (including participants in the Loan) and the
benefit of Lender’s counsel in connection with this transaction contemplated by
the Loan Documents. This opinion is not to be used, circulated, and quoted or
otherwise relied upon by any other person or entity or for any other purpose
without the prior written consent of the author.

 

Sincerely yours,

 

A. Justin McCarthy

 

AJM/cc



--------------------------------------------------------------------------------

LEONARD, STREET AND DEINARD

 

PROFESSIONAL ASSOCIATION

 

July 13, 2004

 

GMAC Commercial Finance LLC

210 Interstate North Parkway, Suite 315

Atlanta, GA 30339

 

  Re: Mortgage loan (the “Loan”) to Cybex International, Inc. (the “Borrower”)
made by GMAC Commercial Finance LLC (the “Lender”) in the amount of $13,000,000

 

Ladies and Gentlemen:

 

We have acted as special Minnesota counsel to the Borrower in connection with
the above referenced Loan and in connection with the transactions contemplated
thereby. In such capacity and in connection with the opinions set forth herein,
we have examined originals, or copies certified or otherwise identified to our
satisfaction, of the documents listed on Exhibit A attached hereto (the “Loan
Documents”), which evidence and secure the Loan. In rendering our opinion, we
have also examined certificates of public officials, and such other records,
certificates, documents and instruments, and we have made such investigations of
law, as we have deemed necessary or appropriate for the purposes of rendering
this opinion letter (this “Opinion”).

 

All capitalized terms not defined herein or in Exhibit A shall have the meanings
assigned to them in the Mortgage described in said Exhibit A, The term “State”
means the State of Minnesota. The term “UCC” means the Uniform Commercial Code
as adopted in the State as of the date of this Opinion.

 

ASSUMPTIONS

 

For purposes of this Opinion, we have, with your permission, assumed without
independent investigation that:

 

a. All signatures on all documents submitted to us are genuine; all natural
persons who are materially involved in the Loan or are signatories to the Loan
Documents have sufficient legal capacity to enter into the Loan and carry out
their role in it; documents submitted to us as originals are authentic; all
documents submitted to us as certified or photostatic copies conform to the
original documents, which themselves are authentic; and the facts stated in all
such documents (including any recitals contained in the Loan Documents) are true
and correct. In rendering this Opinion, we have not made any independent
investigation as to the accuracy or



--------------------------------------------------------------------------------

GMAC Commercial Finance LLC

July 13, 2004

Page 2

 

completeness of any facts or representations, warranties, data or other
information, whether written or oral, that may have been made by or on behalf of
the parties, except as specifically set forth herein.

 

b. Each of the Loan Documents completely and correctly sets forth the intent of
the parties thereto. There has been no mutual mistake of fact, fraud, undue
duress or influence, that would limit, expand or otherwise modify the respective
rights and obligations of the parties as set forth iii the Loan Documents, or
that would have an effect on the opinions expressed herein; and there has been
no waiver of any of the provisions of the Loan Documents, by actions or conduct
of the parties or otherwise.

 

c. Each party to any Loan Document has, as of the date hereof: (i) full power,
authority and legal right under all applicable laws and its organizational
documents to enter into the Loan and each of the Loan Documents to which it is a
party; (ii) duly and validly authorized, executed and delivered the Loan
Documents (which require such authorization, execution or delivery) to which it
is a party.

 

d. The Borrower holds all of the appropriate right, title or interest in or to
the real and personal property purported to be encumbered by the Loan Documents
and is the owner of the landlord’s leasehold interest subject to the assignment
of rents and leases provisions contained in the Mortgage.

 

e. The execution, delivery and performance of the Loan Documents by each party
thereto will not result in any breach of or under any instrument, agreement,
contract or other document to which any such party is a party or by which its
properties are bound, and all consents necessary under any and all such
instruments, agreements or consents have been obtained.

 

f. Such of the Loan Documents as require (i) recordation have been or shall have
been duly recorded in the appropriate offices or (ii) filing have been or shall
have been filed in the appropriate filing locations.

 

g. Any Property consisting of either (i) goods which are (or are to become)
fixtures or (ii) as-extracted collateral (as defined in the UCC) or timber is
(or will be) located on the Land.

 

h. To the extent that any licenses, franchises, leases, plans, specifications,
operating agreements, service contracts, contract rights, accounts or general
intangibles, require by their terms the consent or approval of another party for
their assignment or encumbrance, such consents have been obtained.

 

i. The Mortgage gives the correct name and address of the Lender or of a
representative of the Lender from whom information about the related security
interest may be obtained.



--------------------------------------------------------------------------------

GMAC Commercial Finance LLC

July 13, 2004

Page 3

 

j. The Mortgage contains a legal description of the Land that (1) accurately
describes the Land and (ii) describes all real property in the State that is
intended to be collateral for the Loan.

 

k. There is full and adequate consideration given in exchange for the Borrower’s
execution, delivery and performance of the Loan Documents.

 

OPINIONS

 

Based upon the foregoing Assumptions and subject to the Qualifications,
Limitations and Comments stated herein, we are of the opinion that:

 

1. The Mortgage is a legal, valid and binding instrument, enforceable against
the Borrower in accordance with its terms, except as may be limited by (a) the
Assumptions set forth in this Opinion and (b) the Qualifications, Limitations
and Comments set forth in this Opinion.

 

The foregoing opinion as to enforceability of the Mortgage is also subject to
the qualification that certain provisions contained in the Loan Documents may
not be enforceable; provided, however (subject to the limitations set forth in
clauses (a) and (b) in the paragraph immediately above), such unenforceability
will not render the Mortgage invalid as a whole or substantially interfere with
realization of the Principal Benefits and Security which are provided thereby.
As used herein, the term “Principal Benefits and Security” means the customary
(but not exclusive) remedies set forth in the Mortgage of: (w) judicial
enforcement of the obligation of the Borrower to repay the principal, together
with interest thereon as provided in the Notes or in the Credit Agreement; (x)
acceleration of the obligation to repay such principal and interest upon a
material default under the Loan Documents (assuming that such acceleration is a
permitted remedy under the laws of the State of New York) ; (y) judicial
foreclosure of the Mortgage (or, if applicable, non-judicial foreclosure under
certain circumstances in accordance with applicable law of the State), upon
failure to pay such principal and interest at maturity or upon acceleration
pursuant to clause (x) immediately above; and (z) the judicial enforcement of
the assignment of rents and leases provisions in the Mortgage upon acceleration
pursuant to clause (x) immediately above for purposes of collecting rents
accruing after the appointment of a receiver in an action to foreclose the
Mortgage. The Mortgage does not omit material rights and remedies which a
prudent lender would insist upon based on the particular laws of the State.

 

2. Based solely on the Certificate of Good Standing for a non-Minnesota
corporation issued by the Office of the Minnesota Secretary of State, a copy of
which is attached hereto as Exhibit B, the Borrower is qualified to do business
in the State.



--------------------------------------------------------------------------------

GMAC Commercial Finance LLC

July 13, 2004

Page 4

 

3. The Mortgage is in proper form to be accepted for recording in either the
office of the County Recorder or (to the extent that the Land is registered
property under Chapter 508 of the Minnesota Statutes) the office of the
Registrar of Titles of the county in which the Land is located (each being a
“Recording Office”). The Mortgage is also in proper form under applicable laws
of the State to be accepted for recording by the Recording Office as a fixture
filing. Upon recording of the Mortgage in the appropriate Recording Office and
payment of mortgage registry tax in the proper amount: (a) the Mortgage will
create a valid and enforceable mortgage of record on the real property secured
by the Mortgage, (b) the-Mortgage will impart constructive notice to third
parties of its contents, and (c) the Mortgage will constitute a UCC filing with
respect to Fixtures (as that term is defined in the UCC) and thereby create a
perfected security interest in any Fixtures described in the Mortgage. No
re-recording or re-filing of the Mortgage, nor any recording or filing of any
other instruments, will be necessary to continue the perfection and priority of
such Mortgage and security interest for so long as the Loan is outstanding,
except that continuation statements under the UCC are required to be filed
within six (6) months prior to the expiration of five (5) years from the date of
filing of the Financing Statement.

 

4. The provisions of the Mortgage granting the Lender a present, absolute
assignment of the Rents and Leases are in proper form sufficient to create a
valid lien on such Rents and Leases in favor of the Lender. The recordation or
filing of the Mortgage is the only recordation, filing and registration
necessary to perfect the lien on the Rents and Leases created by the Mortgage.

 

5. Except for mortgage registry tax due pursuant to Chapter 287 of the Minnesota
Statutes referred to in paragraph E(i) below, there are no other state or local
taxes, recording charges, fees or other charges payable in connection with the
execution, delivery, recordation, filing or enforcement of the Loan Documents
other than nominal recording fees in the appropriate state or county offices.

 

6. Protective advances made pursuant to the terms of the Mortgage and in
accordance with Chapter 287 of the Minnesota Statutes are secured by the
Mortgage.

 

7. The provisions of the Mortgage create, in favor of the Lender, a security
interest in all right, title and interest of the Borrower in the Property in
which a security interest may be created under Article 9 of the UCC.

 

8. Under the UCC, while a debtor is located in a jurisdiction, the local law of
that jurisdiction governs perfection, the effect of perfection or nonperfection,
and the priority of a security interest in collateral to the extent that such
security interest may be perfected by filing a financing statement under the
UCC. An entity organized under state law is deemed to be located in the state of
organization pursuant to the UCC.



--------------------------------------------------------------------------------

GMAC Commercial Finance LLC

July 13, 2004

Page 5

 

9. If the laws of the State were held to govern the Notes and/or the Credit
Agreement, the interest and other payments to be received by the Lender pursuant
to the Notes and the other Loan Documents would not violate the applicable State
laws governing usury.

 

10. The internal law of the State will be applied by a State court of competent
jurisdiction (a) to determine the perfection or priority of the mortgage liens
or security interests created by the Mortgage, and (b) in connection with the
foreclosure of the Mortgage by advertisement or by action.

 

11. No order, consent, approval, license or authorization of any governmental
authority, or filing, recording or registration by the Lender, in the State is
required solely in connection with the execution and delivery or acceptance by
the Lender of the Mortgage and the Financing Statement. The following activities
within the State, among others, do not constitute transacting business within
the State and do not require the Lender to qualify to do business in the State
as a foreign corporation or otherwise (assuming no other activities are
conducted in the State by the Lender):

 

  (a) making loans or creating or acquiring evidences of debt, mortgages, or
liens on real or personal property or recording same;

 

  (b) securing or collecting debts or enforcing any rights from property
securing the same; or

 

  (c) owning, without more, real or personal property.

 

Except as expressly set forth in Opinion 14 below, we give no opinion as to
whether the Lender may be subject to taxation under the laws of the State.

 

12. The provisions in the Notes and the Credit Agreement in which the parties
agree that such Loan Documents are to be governed by the laws of the State of
New York are valid under the law of the State and will be enforced by the courts
of the State, subject to any determination by such courts that the application
of a law of a jurisdiction other than the State is against public policy. We
express no opinion as to whether a federal or state court outside the State
would give effect to the choice of law provided for in such Loan Documents.

 

The opinion set forth in the foregoing paragraph is also subject to the
assumptions that (a) the state that the parties chose to govern in the
applicable Loan Document has a substantial relationship to the parties or to the
transaction described in the Loan Documents or there is some other reasonable
basis for the choice, (b) application of the laws of the State of New York is
not contrary to a fundamental policy of another state



--------------------------------------------------------------------------------

GMAC Commercial Finance LLC

July 13, 2004

Page 6

 

having a materially greater interest in the issue than the State if such other
state would be the state of applicable law in the absence of a choice by the
parties to the contrary and (c) the parties to the Loan Documents are acting in
good faith and mutually agree to the choice of law provision.

 

13. The Obligations (as defined in the Credit Agreement) are secured by the
Mortgage and the Principal Benefits and Security which are provided thereby.

 

14. The Lender will not incur any tax liability in the State solely as a result
of its making of the Loan, the execution and delivery by the Borrower of the
Credit Agreement, the Mortgage or the Financing Statements or acceptance thereof
by the Lender, or the receipt of payments thereunder in accordance with the
terms thereof.

 

QUALIFICATIONS, LIMITATIONS AND COMMENTS

 

The foregoing opinions are subject to the qualifications, limitations and
comments set forth below.

 

A. Enforceability of the Loan Documents may be limited by applicable laws
relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or transfer or other similar laws now or hereafter in effect relating
to or affecting creditors’ rights generally, including, but not limited to,
judicially developed doctrines relevant to any of the foregoing laws.

 

B. Enforcement of a party’s rights and remedies under the Loan Documents may be
limited by general principles of equity, regardless of whether such enforcement
is considered in a proceeding inequity or at law. This limitation includes
principles:

 

  (i) governing the availability of equitable remedies;

 

  (ii) affording equitable defenses (e.g., waiver, laches and estoppel);

 

  (iii) requiring good faith, fair dealing and reasonableness in the performance
and enforcement of a contract;

 

  (iv) requiring consideration of the materiality of(a) the breach and (b) the
consequences of the breach to the party seeking enforcement; and

 

  (v) requiring consideration of the impracticability or impossibility of
performance at the time of attempted enforcement.



--------------------------------------------------------------------------------

GMAC Commercial Finance LLC

July 13, 2004

Page 7

 

C. We express no opinion as to (i) the enforceability of certain provisions of
the Loan Documents purporting to give the Lender (or any receiver) the right to
possession of or control over the property or rents encumbered by the Mortgage
at times or in a manner not consistent with the provisions of Minn. Stat. §§
559.17 or 576.01, or Chapters 580, 581 and 582 of the Minnesota Statutes, or
(ii) certain provisions of the Loan Documents regarding foreclosure sales,
deficiency judgments or the enforcement of rights and remedies following
foreclosure sale, to the extent such provisions are inconsistent with the
provisions of Chapters 580, 581 and 582 of the Minnesota Statutes.

 

With respect to the foregoing, enforcement of the Lender’s rights and remedies
under the Mortgage is subject to the following:

 

  (i) The State’s law places significant restrictions upon the right of a
mortgagee to gain possession of mortgaged property in the event of default.
However, subject to the provisions of this Opinion (including this Paragraph C),
the provisions in the Mortgage for appointment of a receiver of rents are valid
and enforceable.

 

  (ii) Non-judicial foreclosure (foreclosure by advertisement) in the State is
not available while another action or proceeding to recover the debt is pending.
A judicial foreclosure (foreclosure by action), however, would not be subject to
such a delay.

 

  (iii) In the case of foreclosure by advertisement, the amount received from
foreclosure sale is full satisfaction of the mortgage debt.

 

  (iv) My provision of the Mortgage to the contrary notwithstanding, Chapters
580 and 581 of the Minnesota Statutes grant to mortgagors the right to cure
defaults under and reinstate mortgage loans within the time and upon payment of
the amounts provided by statute. In addition, mortgagors and junior secured
creditors may redeem mortgaged property sold at a foreclosure sale within a
specified period after such sale, by paying the amounts provided in Chapters 580
and 581 of the Minnesota Statute.

 

  (v) Under the State’s foreclosure statutes, separate parcels must be sold
separately.

 

  (vi) Legal fees chargeable in case of foreclosure are limited by Chapter 582
of the Minnesota Statutes.

 

D. A party’s rights to commence the exercise of rights and remedies with respect
to the Loan Documents may depend upon such party’s compliance with the filing
and reporting requirements set forth in Minn. Stat. § 290.371. In general, Minn.
Stat. § 290.371 requires a



--------------------------------------------------------------------------------

GMAC Commercial Finance LLC

July 13, 2004

Page 8

 

corporation (including, without limitation, a financial institution) to file a
Minnesota Business Activity Report (Form M-4R) with the Minnesota Department of
Revenue if it obtains any business from within the State as described in Minn.
Stat. § 290.015, subd. 1, during a fiscal year.

 

If the Minnesota Business Activity Report is required and not filed, the party
failing to so file would not have any cause of action upon which it may bring
suit under the State’s law, except for issues related to its State tax
liability. Furthermore, such a party would be prevented from using the courts in
the State, in general. However, a court would be obligated to excuse a failure
to file and restore a cause of action if such party “paid all taxes, interest,
and civil penalties due the state for all periods, or provided for payment of
them by adequate security or bond.” We express no opinion as to whether any
party is obligated to file a Minnesota Business Activity Report, nor as to
whether any of them is subject to State taxes, including the corporate franchise
tax (i.e., state income tax), as a result of the present Loan.

 

E. Minnesota Statutes Section 290.015 provides that a person or entity is
subject to the corporate franchise tax if; among other things, it (a) conducts a
trade or business that has a place of business in Minnesota, (b) regularly has
employees or independent contractors conducting business activities on its
behalf in Minnesota, (c) operates or leases Minnesota real property or (d)
“obtains or regularly solicits business” from within Minnesota. Under Minn
§290.015, Subd. 2, a person or entity is rebuttably presumed to be obtaining or
regularly soliciting business from Minnesota if(x) it obtains or solicits
business from more than twenty or more persons in Minnesota in a tax year or (y)
it is a financial institution (as defined in Minn. Stat. §290.04, subd. 4 -
typically, banks, bank holding companies, savings and loan associations, and
other similar regulated institutions) with assets and deposits attributable to
sources located in Minnesota (including loans secured by real property or
tangible personal property located in Minnesota) in excess of five million
dollars.

 

F. We express no opinion as to:

 

  (i) the enforceability of the Mortgage if the proper amount of mortgage
registry tax due pursuant to Chapter 287 of the Minnesota Statutes has not been
paid or as to what the proper amount of mortgage registry tax should be. We note
that such a tax is imposed based on “the debt or portion of a debt that is
secured by any - recorded mortgage of real property located in this state. The
person liable for the tax is the mortgagor.” Minn. Stat. § 287.035;

 

  (ii) the enforceability of any provisions of the Loan Documents by which the
parties submit to the jurisdiction of particular courts or waive objections to
venue or waive a jury trial;



--------------------------------------------------------------------------------

GMAC Commercial Finance LLC

July 13, 2004

Page 9

 

  (iii) the enforceability of any waivers contained in the Loan Documents,
including, without limitation, any waivers of the right to trial by jury, any
waivers of redemption rights, or any limitations on liability contained in the
Loan Documents;

 

  (iv) the enforceability of any provision of the Loan Documents providing for
late payment fees, default interest, liquidated damages or any other fees,
charges or amounts which may be construed as a penalty under the laws of the
State;

 

  (v) the enforceability of any of the Loan Documents against any parties other
than the Borrower;

 

  (vi) the enforceability of provisions of the Mortgage purporting to give the
Lender self-help remedies to the extent such self-help remedies are inconsistent
with the provisions of Chapters 336.9, 559, 580, 581 and 582 of the Minnesota
Statutes;

 

  (vii) any power of attorney or the enforceability of any provisions of the
Loan Documents pursuant to which any party purports to act as attorney-in-fact
for any other party;

 

  (viii) the provisions of other documents incorporated into the Loan Documents
by reference, although we note that it is customary practice to incorporate by
reference provisions of unrecorded documents, for limited purposes; provided the
foregoing shall not be deemed to limit Opinion 1 set forth above;

 

  (ix) the effect of action taken in the State on the ability to exercise
remedies in another state;

 

  (x) the provisions or enforceability of that certain Intercreditor Agreement
dated as of the same date as the Mortgage by and among Lender, Borrower, and The
CIT Group/Business Credit, Inc.; or

 

  (xi) except with respect to the limited opinions expressly set forth herein,
the enforceability of the Notes or the Credit Agreement.

 

G. We have made no investigation as to any party’s rights in (except as to the
Lender’s interest created by the Loan Documents as expressly set forth in the
opinions above) or title to the Property and we express no opinion as to such
rights in or title to such collateral.

 

H. We understand that, with respect to the priority of the lien created by the
Mortgage, you will rely on a title insurance policy, and, accordingly, we
express no opinion on such matter.



--------------------------------------------------------------------------------

GMAC Commercial Finance LLC

July 13, 2004

Page 10

 

I. Except as specifically set forth herein, we express no opinion as to the
perfection or priority of any security interest in personal property or fixtures
granted pursuant to any of the Loan Documents.

 

J. We have not reviewed and do not opine as to whether the Property complies
with applicable zoning, health, safety, building, environmental, land use or
subdivision laws, ordinances, codes, rules or regulations.

 

K. With respect to any opinions expressed regarding security interests in
personal property, the opinions expressed herein are limited to collateral in
which the creation, perfection and effect of a security interest are governed by
the UCC.

 

L. We call to your attention that the security interest created by the Borrower
in proceeds of the collateral and the perfection of such security interest is
limited to the extent set forth in Minn. Stat. § 336.9-315. We do not express
any opinion with respect to the perfection of a security interest in any
Property that constitutes cash or cash equivalents, except to the extent that
they constitute proceeds under Minn. Stat. § 336.9-3 15, during any period of
time when they are not held by the Lender or its agent.

 

M. For purposes of this Opinion, we are acting solely as members of the bar of
the State and render this Opinion only with respect to the law of the State. The
opinions expressed herein are based only upon applicable Minnesota laws,
statutes, rules, regulations and court decisions in existence on the date
hereof. We express no opinion as to the enforceability of any of the provisions
of the Loan Documents on property not located in the State. Except as expressly
set forth herein, we express no opinion as to the effect of (i) the
choice-of-law provisions of the Loan Documents or (ii) the choice-of-law rules
of the State or any other jurisdiction.

 

N. The opinions expressed herein apply only to those facts arid circumstances
that exist as of the date hereof; and we assume no obligation or responsibility
to update or supplement this Opinion to reflect any facts or circumstances
occurring after the date hereof that would alter the opinions contained herein.

 

This Opinion is limited to the matters set forth herein. No opinion may be
inferred or implied beyond the matters expressly contained herein. This Opinion
may be relied upon only by the addressee hereof, and by transferees of the
Credit Agreement, including any participants in the Loan and each such parties
respective attorneys. In addition, this Opinion may be relied upon by any person
or entity acting as agent or trustee, or any rating agency in connection with a
securitization of the Loan. This Opinion may be relied upon only as expressly
provided above and may not be used, quoted from, referred to or relied upon by
you or by any other person for any other purpose, nor may copies be delivered to
any other person, without in each instance our express prior written consent;
provided, however, you may deliver copies of this Opinion to: (i)



--------------------------------------------------------------------------------

GMAC Commercial Finance LLC

July 13, 2004

Page 11

 

the accountants, attorneys and other professional advisors acting on behalf of
any person entitled to rely on this Opinion in connection with the Loan or the
transactions contemplated thereby, (ii) governmental regulatory agencies having
jurisdiction over you to the extent disclosure of this Opinion is required by
applicable law or regulation, (iii) designated persons pursuant to order or
legal process of any court or governmental agency or authority of competent
jurisdiction or as may be required by law, (iv) to any ratings agency involved
in the securitization of the Loan, and (v) anyone expressly entitled to rely on
this Opinion.

 

Very truly yours,

LEONARD, STREET AND DEITNARD

PROFESSIONAL ASSOCIATION

By    



--------------------------------------------------------------------------------

EXHIBIT A

 

LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) dated July 13, 2004 by and between
the Borrower and the Lender setting forth certain terms and conditions of the
Loan.

 

2. A Promissory Note in the original principal amount of $11,000,000 and a
Promissory Note in the original principal amount of $2,000,000 (each, a “Note”
and together, the “Notes”), each dated July 13, 2004 and made by the Borrower in
favor of the Lender, which together evidence the Loan

 

3. Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (the “Mortgage”) dated July 13, 2004 made by the Borrower in favor of the
Lender as security for the Notes and describing certain real estate located in
Owatonna, Minnesota (the “Land”), improvements and fixtures located thereon and
other personal property related thereto (together with the Land, collectively
referred to as the “Property”).

 

4. UCC-I Financing Statement (the “Financing Statement”) naming the Borrower as
Debtor and the Lender as Secured Party.

 

Documents 1 through 4 above are collectively referred to as the “Loan
Documents.”

 



--------------------------------------------------------------------------------

EXHIBIT B

 

Good Standing Certificate

 



--------------------------------------------------------------------------------

EXHIBIT G

 

Permitted Exceptions

 